ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_05_FR.txt. 157

OPINION DISSIDENTE DE M. ODA *
[Traduction]

1. A mon grand regret, je me trouve dans l’impossibilité de partager les
vues de la Cour sur plusieurs points essentiels. Premièrement, j’estime que
la Cour n’aboutit pas à une juste appréciation des « tendances » de la
troisième conférence des Nations Unies sur le droit de la mer, et interprète
ces tendances en ne considérant que quelques-unes des dispositions qui
figurent actuellement dans le projet de convention. La Cour ignore en
grande partie les modifications que le concept de plateau continental a
subies, ainsi que les conséquences que le nouveau concept de zone éco-
nomique exclusive peut avoir sur exploitation des ressources minérales
sous-marines. Quiconque étudie le droit de la mer sera surpris de constater
que l'expression « zone économique exclusive » n’apparaît qu’une seule
fois dans ce long arrêt, et seulement à propos des droits historiques sur
les pêcheries sédentaires (par. 100). Deuxièmement, la Cour n'indique,
comme principes et règles positives du droit international à appliquer en
l'espèce, que les principes équitables et la prise en compte de toutes les
circonstances pertinentes (par. 133 A). Cela revient simplement à réamé-
nager les termes de la question principale qui lui a été posée, sans rien y
ajouter. Ce n’est apparemment qu’affirmer le principe du non-principe.
Larrét n’essaie même pas d’établir en quoi la méthode de l’équidistance,
où l’on a souvent vu la consécration d’une règle de droit pour la délimi-
tation du plateau continental, aboutirait à un résultat inéquitable. On peut
même dire qu’il ne rend pas justice à cette méthode. Enfin, la ligne que la
Cour suggère, lorsqu'elle indique la méthode pratique à employer pour
appliquer ces principes non précisés, ne repose pas sur des considérations
convaincantes. En particulier, on ne voit absolument pas pourquoi cette
ligne devrait s’infléchir à un certain point, sur le parallèle du point le plus
occidental de la ligne de côte du golfe de Gabès. A mes yeux, l'arrêt n’est
autre chose qu’une décision rendue ex aequo et bono, comme cela eût pu
être le cas si les Parties en étaient convenues conformément à l’article 38,
paragraphe 2, du Statut. Or il ne s'agissait certainement pas d’une affaire
de ce genre. C’est pourquoi je me vois obligé de présenter ma propre
analyse de l'affaire et, comme il m’incombe de motiver mes assertions, je
vais devoir examiner en détail la plupart des points essentiels.

2. Mon analyse sera divisée comme suit : chapitre I — Les tendances de
la troisième conférence des Nations Unies sur le droit de la mer et la valeur
juridique du projet de convention sur le droit de la mer ; chapitre If — La
notion classique de plateau continental ; chapitre III — Pécheries séden-
taires et droits historiques ; chapitre IV — La notion de plateau continental

* Une table des matiéres figure 4 la fin de la présente opinion.

143
PLATEAU CONTINENTAL (OP. DISS. ODA) 158

et les tendances récentes ; chapitre V — La notion de zone économique
exclusive et ses effets sur la notion de plateau continental ; chapitre VI —
La troisième conférence des Nations Unies sur le droit de la mer et les
tendances récentes en matière de délimitation du plateau continental et de
la zone économique exclusive ; chapitre VII — Principes et règles de
délimitation du plateau continental et de la zone économique exclusive ;
chapitre VIII — Méthode pratique suggérée.

CHAPITRE I. LES TENDANCES DE LA TROISIÈME CONFERENCE
DES NATIONS UNIES SUR LE DROIT DE LA MER ET LA VALEUR JURIDIQUE
DU PROJET DE CONVENTION SUR LE DROIT DE LA MER

Section I. Les « tendances » telles que la Tunisie et la Libye
les ont interprétées

3. Aux termes du premier alinéa de l’article 1 du compromis signé par la
Tunisie et la Libye le 10 juin 1977, la Cour était priée de dire « quels sont
les principes et règles du droit international qui peuvent être appliqués
pour la délimitation » (traduction en français fournie par la Tunisie) — ou
« what principles and rules of international law may be applied for the
delimitation » (traduction en anglais fournie par la Libye) — de la zone du
plateau continental relevant de la Tunisie et de la zone du plateau conti-
nental relevant de la Libye, et il lui était demandé, en prenant sa décision,
de (selon la traduction tunisienne) « tenir compte » des principes équi-
tables et des circonstances pertinentes propres à la région ainsi que « des
tendances récentes admises » — ou (selon la traduction libyenne) « the
Court shall take its decision according to equitable principles, and the
relevant circumstances which characterize the area, as well as the new
accepted trends » — à la troisième conférence des Nations Unies sur le
droit de la mer. Je cite les formules utilisées en français et en anglais, en
raison de certaines divergences qui existeraient entre la traduction de
Yoriginal arabe déposée en français par la Tunisie et la traduction déposée
en anglais par la Libye. Pour prendre d’abord la derniére partie du texte, je
dirai qu’il était manifeste qu’il fallait tenir compte des « principes équi-
tables » et des « circonstances pertinentes propres à la région » pour établir
« les principes et règles du droit international » à appliquer à la délimita-
tion du plateau continental. Toutefois, les Parties ont donné des interpré-
tations divergentes des « tendances récentes admises » — « new accepted
trends » — à la troisième conférence des Nations Unies sur le droit de la
mer, ainsi que du rôle que ces tendances devaient jouer dans la détermi-
nation des « principes et règles du droit international ».

4. Certaines de ces divergences portaient sur la façon dont les « ten-
dances récentes admises » — « new accepted trends » — avaient pris forme.
D’après la réponse donnée par la Tunisie à une question que j’ai posée aux
Parties au cours de Paudience du 9 octobre 1981 :

144
PLATEAU CONTINENTAL (OP. DISS. ODA) 159

« La conférence a déterminé elle-même le processus selon lequel les
textes de négociation examinés par elle deviennent des tendances
admises du droit de la mer. C’est ainsi qu’elle a décidé en 1978
(A/CONF.62/62 du 13 avril 1978) d’identifier les questions qui
nécessitent encore des négociations, ce qui signifiait que toute dis-
position du texte de négociation composite officieux (TNCO) non
contestée ou dont la contestation avait été repoussée constituait une
tendance admise à cette date (ce qui a été le cas de la notion de zone
économique exclusive, du régime des îles, etc.).

Le processus d'identification des questions les plus délicates, néces-
sitant des négociations et des consultations plus poussées pour par-
venir à des solutions de compromis adoptées par consensus ou géné-
ralement acceptables, a permis de dégager sept points, parmi lesquels
la délimitation des frontières maritimes entre Etats dont les côtes sont
adjacentes ou se font face. Ainsi les articles 74 et 83 du TNCO de 1977
ne constituaient pas à ce stade des tendances admises par la confé-
rence.

La conférence avait également établi un processus de revision du
TNCO, qui ne permettait la modification d’une disposition que si la
nouvelle rédaction était retenue par consensus ou considérée par le
« collège » de la conférence comme étant de nature à améliorer sen-
siblement les chances d’aboutir à un consensus.

Ainsi cette procédure, décidée par consensus en séance plénière de
la conférence, ne laisse nullement la place à une interprétation par-
ticulière de ce qui peut être une tendance admise. C’est la conférence
elle-même qui décide parmi les points qui restaient en discussion ce
qui est admis et sa décision s'exprime sous forme d’amendement au
texte de négociation, appelé TNCO dans une première phase et projet
de convention (texte informel) dans une seconde phase. Enfin, l’of-
ficialisation du projet de convention décidée au cours de la dernière
session a renforcé et cristallisé de façon définitive les tendances
admises au sein de la conférence, qui recouvrent désormais l’ensemble
du projet. »

La Tunisie considérait donc que les dispositions du projet de convention
sur le droit de la mer (A/CONF.62/L.78) renforçaient et cristallisaient les
« tendances récentes admises ». De son côté, la Libye a adopté la position
suivante dans sa réponse :

« Le processus par lequel des tendances nouvelles ont été acceptées
ou admises à la conférence a été la « méthode du consensus », qui peut
représenter ou ne pas représenter la position de chaque Etat sur la
question. Le « consensus » est un procédé qui permet de sauvegarder
une apparence d’accord quand un scrutin ne permettrait pas d'aboutir
à, ce résulter. Le consensus > peut contribuer au développenent
d’une règle de droit international coutumier, mais l'adoption d’une
disposition par voie de « consensus », à une conférence internatio-
nale, ne crée pas en soi une telle règle. »

145
PLATEAU CONTINENTAL (OP. DISS. ODA) 160

Bien que dans cette réponse la Libye ne précisât pas comment, à son avis, le
projet de convention actuel reflétait les tendances nouvelles de la troisième
conférence sur le droit de la mer, il ne semble pas qu’elle fût d’avis que les
dispositions mémes du projet de convention représentaient nécessairement
lesdites « tendances ». Qui plus est, en 1977, lorsque le compromis entre la
Tunisie et la Libye a été signé, la décision de la troisième conférence
consignée dans le document A/CONF.62/62, cité par la Tunisie, n’avait
pas encore été prise. Il faut donc relever que tant en 1977, quand le
compromis a été conclu, qu’en 1981, pendant la procédure orale, il n’y avait
pas d'interprétation commune sur ce qui pouvait exprimer les « tendances
récentes admises » — « new accepted trends ».

5. Si les tendances apparues à la troisième conférence sur le droit de la
mer ou les dispositions du projet de convention sur le droit de la mer
étaient effectivement devenues des principes et règles établis de droit
international, notamment en ce qui concerne la délimitation du plateau
continental, la Cour aurait naturellement été obligée d’en tenir compte
dans son arrêt, même si les dispositions du compromis ne l’en avaient pas
priée expressément. Cependant, ni la Tunisie ni la Libye n’ont prétendu —
ce qui eût été contraire au sens des termes employés — que ces « ten-
dances » faisaient partie en tant que telles des principes et règles de droit
international. Au contraire, la Tunisie a déclaré à ce propos :

« Le Gouvernement tunisien considère que les « tendances récentes
admises » peuvent faire partie des principes et règles de droit inter-
national dans la mesure où elles auraient suscité déjà une pratique
suffisamment abondante pour être considérées comme des règles
coutumières. » (Italique ajouté.)

Quant à la Libye, elle s’est exprimée en ces termes :

« Le « consensus » peut contribuer au développement d’une règle
de droit international coutumier, mais l’adoption d’une disposition
par voie de « consensus », à une conférence internationale, ne crée pas
en soi une telle règle » ;

et elle a dit encore :

« Les tendances nouvelles acceptées ou admises au sens de l’ar-
ticle 1 du compromis ne font partie des principes et règles du droit
international aux fins de cet article que dans la mesure où la Cour
conclut que les Etats les ont généralement acceptées comme étant
désormais des principes et règles de droit international coutumier. »
(Italique ajouté.)

6. Or, si les tendances apparues à la troisième conférence sur le droit de
la mer ou les dispositions mêmes du projet de convention sur le droit de la
mer n’ont pas encore la qualité de règles ou principes établis du droit
international, comment la Cour pouvait- -elle en tenir compte au titre du
compromis de 1977 ? La Tunisie écrit à ce sujet :

146
PLATEAU CONTINENTAL (OP. DISS. ODA) 161

« Les « tendances récentes admises », qui n’ont pas encore atteint le
seuil du droit coutumier, doivent néanmoins être prises en considé-
ration dans le cadre de l’article 1, paragraphe 1, du compromis, non
pas en tant qu’éléments du droit applicable, car les deux Parties sont
d’accord que la référence à ces tendances ne confère pas à la Cour un
pouvoir de décision ex aequo et bono, mais en tant qu’éléments d’in-
terprétation des règles existantes. »

De son côté, la Libye s’est contentée d’énoncer ce qui suit : « [I]1 appar-
tiendrait à la Cour de décider du poids à attribuer à une tendance nou-
vellement acceptée ou admise. » Devant ces prudentes interprétations des
Parties et le soin qu’elles ont mis toutes deux à assortir de réserves l’ap-
probation, déjà bien limitée, qu’elles accordaient aux résultats provisoires
de la conférence, il ne semble pas que la mention expresse des tendances de
la troisième conférence sur le droit de la mer dans le compromis de 1977 eût
en 1981 l'importance que l’on croit généralement ou que l’on a pu croire à
un certain moment. Il n’a pas été demandé à la Cour de tenir compte de ces
tendances en tant qu’élément distinct des principes et règles de droit
international, mais seulement de s’en servir pour comprendre ce que sont
ces principes et règles de droit international. D'ailleurs, même si elle n’en
avait pas été priée, il eût été normal que la Cour s’intéressât à l’évolution
enregistrée pendant les dix ans de débats du comité du fond des mers et des
océans et de la troisième conférence sur le droit de la mer, et qui peut être
révélatrice de ce que sont les principes et règles du droit international
aujourd’hui. |

7. En outre, comme certaines dispositions du projet de convention sur le
droit de la mer ont été souvent invoquées, dans les écritures et en plaidoirie,
à propos de la délimitation du plateau continental, il aurait convenu que la
Cour indiquat comment, d’après elle, ce document se situe par rapport aux
principes et règles de droit international, et plus particulièrement par
rapport à l’évolution du droit de la mer relatif à la délimitation latérale.
Pour se prononcer ainsi, la Cour aurait dû se livrer à une analyse des
tendances actuelles plus approfondie que celle qu’elle a jugé bon de faire, et
cette analyse, selon moi, aurait dû la conduire à une conclusion plus solide
que celle sur laquelle repose son arrêt et l’amener à adopter une optique par
conséquent différente. Comme cette analyse est essentielle pour expliquer
ma position, je commencerai par rappeler la genèse du projet de conven-
tion.

Section II. La formule du « consensus » à la troisième conférence
des Nations Unies sur le droit de la mer

8. Le 16 novembre 1973, l’Assemblée générale des Nations Unies,
dans sa résolution 3067 (XXVIII), adoptée par 117 voix contre zéro, avec
10 abstentions, décida de dissoudre le comité des utilisations pacifiques du
fond des mers et des océans au-delà des limites de la juridiction nationale
(comité du fond des mers), qu’elle avait créé six ans auparavant, et con-

147
PLATEAU CONTINENTAL (OP. DISS. ODA) 162

firma la décision qu’elle avait prise dans la résolution 3029 A (XXVIT) de
réunir la troisième conférence sur le droit de la mer à partir de la fin 1973.
En adoptant ce projet de résolution, pour le transmettre à l’Assemblée, la
première commission avait approuvé le 25 octobre 1973 un gentlemen’s
agreement rédigé comme suit :

« Reconnaissant que la conférence, à sa session inaugurale, adop-
tera son réglement intérieur, y compris les dispositions concernant les
modes de scrutin, et ayant présent à l’esprit le fait que les problèmes
de l’espace océanique sont étroitement liés entre eux et doivent être
examinés dans leur ensemble et qu’il est souhaitable d’adopter une
convention sur le droit de la mer qui serait assurée du plus vaste appui
possible,

L'Assemblée générale est d’avis que la conférence ne doit ménager
aucun effort pour aboutir à un accord sur les questions de fond par
voie de consensus ; qu’il ne doit pas y avoir de vote sur ces questions
tant que tous les efforts en vue d’aboutir à un consensus n’auront pas
été épuisés, elle est en outre d’avis que la conférence, à sa session
inaugurale, devra envisager d'adopter des moyens appropriés à cette
fin. » (A/C.1/PV.1936 provisoire.) (Italique ajouté.)

9. Cependant, à la première session de la troisième conférence des
Nations Unies sur le droit de la mer, tenue en décembre 1973 et consacrée
aux questions d'organisation, aucun accord ne fut réalisé sur le règlement
intérieur. Les efforts tentés aux réunions de février et de juin 1974 pour
aboutir à un accord avant la session suivante se soldèrent eux aussi par un
échec. C’est essentiellement le mode de scrutin qui soulevait des difficultés,
les délégations considérant qu’il déterminerait le caractère du texte à
adopter. Le règlement intérieur fit encore l’objet de discussions pendant
plus d’une semaine à la deuxième session, tenue à Caracas, et fut défini-
tivement adopté par la conférence le 27 juin 1974. Avant l’adoption du
texte, M. H. S. Amerasinghe, président de la conférence, donna lecture
d’une déclaration qui fut adoptée par consensus et dont le texte était le
suivant :

« Ayant présent à l’esprit le fait que les problèmes de l’espace
océanique sont étroitement liés entre eux et doivent être examinés
dans leur ensemble et qu'il est souhaitable d'adopter une conven-
tion sur le droit de la mer qui sera assurée du plus vaste appui pos-
sible,

La conférence ne doit ménager aucun effort pour aboutir à un
accord sur les questions de fond par voie de consensus et il n’y aura
pas de vote sur ces questions tant que tous les efforts en vue d’aboutir
à un consensus n’auront pas été épuisés. » (Troisième conférence des
Nations Unies sur le droit de la mer, Documents officiels, vol. I,
p. 58.)

148
PLATEAU CONTINENTAL (OP. DISS. ODA) 163

Section III. Les textes de négociation

10. Au cours de la deuxième session, tenue à Caracas en 1974, qui fut en
fait la première session consacrée aux questions de fond, la conférence fut
saisie d’un grand nombre de propositions sur des questions touchant les
problèmes généraux du droit de la mer. Le secrétariat de la conférence
avait établi un document de travail de la deuxième commission (princi-
pales tendances), « pour exprimer dans des formules généralement accep-
tables les principales tendances que s’étaient dégagées ... des propositions
présentées au comité du fond des mers ou à la conférence elle-même », et
sur lesquelles la commission pourrait s'appuyer dans la suite de ses tra-
vaux. (A/CONF.62/C.2/WP.1, troisième conférence des Nations Unies
sur le droit de la mer, Documents officiels, vol. UI, p. 123.)

11. A la troisième session, tenue en 1975, il n’y eut que très peu de
séances publiques, que ce fût en plénière ou dans les trois grandes com-
missions. Le 18 avril 1975, qui fut la seule journée de débat au fond en
plénière, le président de la conférence proposa que le président de chacune
des trois commissions élaborât un texte unique destiné à servir de base à la
négociation et portant sur les sujets dont sa commission était saisie, en
tenant compte de toutes les discussions, officielles ou officieuses, qui
avaient eu lieu jusqu'alors. Il était entendu que ces textes ne préjugeraient
la position d’aucune délégation et ne constitureraient pas un texte négocié
ni un compromis accepté, et qu’ils serviraient simplement de base à la
négociation (troisième conférence des Nations Unies sur le droit de la mer,
Documents officiels, vol. IV, p. 27). Les présidents des trois grandes com-
missions consacrèrent ensuite tous leurs efforts à l’établissement de ces
projets d'articles. Chaque délégation pouvait évidemment présenter des
suggestions à cette fin, mais il n’y eut, semble-t-il, ni consultations ni
négociations entre les délégations, ni entre les délégations et les présidents
des commissions. Le dernier jour de la session, le 9 mai 1975, le président
de la conférence annonça que les présidents des trois grandes commissions
avaient chacun établi un texte unique de négociation (ibid). Ce texte unique
de négociation officieux (A/CONF.62/WP.8, ibid, p. 142 et suiv.) fut
distribué à la fin de la session. Il ne s’agissait que d’une compilation des
projets d’articles établis et présentés séparément par les présidents des trois
grandes commissions, dans laquelle les articles des trois parties établis
séparément n'étaient même pas numérotés dans l’ordre.

12. Dans une note servant d'introduction au texte unique de négocia-
tion officieux, le président de la conférence précisait fort bien le caractère
de ce texte :

« En concluant le débat [le 18 avril 1975], le président de la confé-
rence a indiqué que chaque texte unique devrait tenir compte de
toutes les discussions officielles et officieuses qui avaient eu lieu
jusqu'alors, qu’il aurait un caractère officieux, qu’il ne porterait
atteinte à la position d’aucune délégation et ne constituerait ni un
texte négocié ni un compromis accepté. Il doit donc être parfaitement
clair que le texte unique de négociation constituera uniquement un

149
PLATEAU CONTINENTAL (OP. DISS. ODA) 164

instrument de procédure et une base de négociation. Ce texte ne doit
d'aucune manière être considéré comme modifiant le statut des pro-
positions qui ont déjà été formulées par les délégations ou comme
portant atteinte au droit des délégations de présenter des amende-
ments ou de nouvelles propositions. » (Zbid., p. 142.)

Et dans l’introduction à la deuxième partie, qui portait sur les questions
renvoyées à la deuxième commission, introduction émanant du président
de cette commission, on lisait notamment ceci :

« En raison de la nature particulière de ce texte, il n’a pas été
possible de faire place à toutes les tendances qui ont trouvé leur
expression dans le document A/CONF.62/C.2/ WP.1 [document de
travail : principales tendances, mentionné au paragraphe 10 ci-des-
sus] et dans les autres propositions soumises soit au comité des uti-
lisations pacifiques du fond des mers et des océans au-delà des limites
de la juridiction nationale, soit à la conférence. La réalisation de
l'objectif visé par la conférence en adoptant une méthode nouvelle
pour l'étape suivante de ses travaux aurait été mise en échec par
l'élaboration d’un texte tenant compte de toutes les tendances. Il a été
possible de fusionner certaines variantes, mais dans d’autres cas il
s’est révélé nécessaire d'opérer un choix entre des propositions contra-
dictoires. Parfois, c’est une solution intermédiaire qui a été rete-
nue.

La tâche qui m’a été confiée trouve sa justification dans la nature
particulière du texte unique de négociation tel que l’a défini le pré-
sident de la conférence et dans la nécessité de disposer d’un instru-
ment de travail qui pourrait servir de base pour intensifier le processus
de négociation. Je me suis efforcé de m’acquitter au mieux de cette
tâche et j’exprime l’espoir que le texte présenté permettra d’atteindre
les objectifs pour lesquels il a été demandé par la conférence. » (Ibid.,
p. 157.)

13. Au début de la quatrième session, au printemps 1976, le président de
la conférence indiqua que la phase suivante serait l'élaboration, par le
président de chacune des trois commissions, d’un texte unique de négo-
ciation revisé pour sa propre commission, ce texte revisé devant refléter
dans toute la mesure du possible les conclusions des négociations offi-
cieuses qui avaient eu lieu. Les délibérations de cette session se déroulèrent
d’ailleurs presque uniquement dans le cadre de réunions officieuses pri-
vées, à part les consultations officieuses auxquelles procédèrent certains
groupes, régionaux ou techniques. Les présidents des trois grandes com-
missions ne soumirent pas de rapport à la plénière et il n’existe donc pas de
document sur les travaux des groupes de travail constitués à l’intérieur de
chaque grande commission. Comme on le sait, cependant, un texte unique
de négociation revisé, composé de trois textes distincts, donnant sous une
numérotation de nouveau distincte les articles présentés par chacune des
trois commissions, fut distribué le dernier jour de la session (A/CONF.62/

150
PLATEAU CONTINENTAL (OP. DISS. ODA) 165

WP.8/Rev.1; troisième conférence des Nations Unies sur le droit de la
mer, Documents officiels, vol. V, p. 135 et suiv.). Dans la note du président
de la conférence qui est jointe à ce texte, on lit notamment ceci :

« Les présidents des trois commissions ont ... préparé sous leur
propre responsabilité [ces] textes ... qui n’auront pour fonction que de
servir de base pour la suite des négociations, sans porter atteinte au
droit d’une délégation quelconque de présenter des amendements ou
de nouvelles propositions. Les textes ne doivent pas être considérés
comme constituant un engagement de la part d’une ou de plusieurs
délégations à l’égard de l’une quelconque de leurs dispositions. »
(Ibid, p. 136.)

14. Au cours de la cinquième session, pendant l’êté 1976, la deuxième
commission ne se réunit pas une seule fois en séance publique : toutes les
délibérations sur les problèmes généraux du droit de la mer se déroulèrent
en séance officieuse ou au sein des groupes de négociation. Toutefois, dans
le rapport présenté à la conférence plénière, le président de la deuxième
commission donnait une idée générale des travaux accomplis par la com-
mission. La priorité avait été donnée, au cours de la session, à six questions
importantes, dont l’examen avait été confié à cing groupes de négocation ;
parmi ces questions figuraient celle de la « définition de la limite extérieure
de la marge continentale » et celle de la « délimitation de la mer territo-
riale, de la zone économique exclusive et du plateau continental entre deux
Etats limitrophes ou qui se font face » (troisième conférence des Nations
Unies sur le droit de la mer, Documents officiels, vol. VI, p. 152).

15. Pour la sixième session, tenue en 1977, on ne dispose là encore que
de très peu de documents rendant compte des délibérations sur la question,
mais, immédiatement après l’ajournement des travaux, un texte de négo-
ciation composite officieux fut distribué (A/CONF.62/ WP.10, troisième
conférence des Nations Unies sur le droit de la mer, Documents officiels,
vol. VIT), dans lequel, pour la première fois, les articles étaient numérotés
dans l’ordre, de 1 à 303. Dans un mémoire du président de la conférence
joint à ce texte, on lit notamment :

« Il était entendu que le président de la conférence serait libre de
faire des suggestions sur les dispositions proposées pour n’importe
quelle partie du texte composite, mais qu’il s’en remettrait au juge-
ment des présidents des commissions pour la formulation des dispo-
sitions qui traiteraient de questions relevant de leur compétence
exclusive. La conférence a opté pour cette méthode parce qu’elle a
jugé que les présidents des commissions pouvaient, mieux que qui-
conque, déterminer importance des modifications à apporter au
texte existant pour tenir compte des progrès des négociations, dans les
cas où ces progrès étaient, à leur avis, suffisants pour justifier le
remaniement du texte unique de négociation révisé ; ils disposaient
aussi de tous les éléments nécessaires pour déterminer même dans les
cas où les négociations n’avaient pas permis de rapprocher notable-
ment les positions, si les progrès néanmoins accomplis justifiaient des

151
PLATEAU CONTINENTAL (OP. DISS. ODA) 166

modifications propres à favoriser un consensus. Il était entendu éga-
lement que les dispositions du texte unique de négociation révisé
portant sur des questions n’ayant pas fait l’objet de nouvelles négo-
ciations ne seraient pas modifiées, si ce n’est pour tenir compte des
remaniements apportés par ailleurs. Ces prescriptions ont été scru-
pulement observées lors de l'élaboration du texte de négociation
composite officieux. Aussi ce texte ne saurait-il être considéré comme
l'œuvre collective du président de la conférence et de ceux des trois
commissions. Le président de chaque commission assume l’entière
responsabilité des dispositions du texte composite qui traitent de
questions relevant de la compétence exclusive de sa commission.
Personne ne songe à esquiver ses responsabilités sous prétexte que le
texte a été élaboré en équipe.

La conférence a également décidé que le texte de négociation
composite aurait un caractère officieux et serait placé sur le même
plan que le texte unique de négociation révisé ; autrement dit, il
s'agirait uniquement d’un instrument de travail et d’une base de
négociation, et les délégations continueraient d’avoir toute latitude
pour proposer des modifications en vue de faciliter la réalisation d’un
consensus. I] ne me paraît pas inutile de rappeler ici que j’avais noté,
dans mes propositions concernant l'élaboration du texte composite
que celui-ci n’aurait nullement le même caractère que le texte établi
par la Commission du droit international à l’intention de la confé-
rence de Genève de 1958, et qu’il ne s’agirait donc absolument pas
d’un projet fondamental dont toute disposition qui n’aurait pas été
rejetée à la majorité requise serait conservée.

Lors de la rédaction du texte composite, on s’est attaché tout
particulièrement à harmoniser les différentes parties qui constituaient
le texte unique de négociation révisé, en éliminant les contradic-
tions et les répétitions inutiles. » (A/CONF.62/ WP.10/Add.I, ibid,
p. 67.)

16. A la septième session, en 1978, il fallut aux participants deux
semaines pour s'entendre sur l’organisation des travaux ; la conférence
adopta le 12 avril 1978 le rapport du bureau (A/CONF.62/61), tel qu’il
avait été amendé. (Les décisions ont été publiées sous la cote
A/CONF.62/62 ; troisième conférence des Nations Unies sur le droit dela
mer, Documents officiels, vol. X, p. 6.) Il fut décidé qu’à cette septième
session la conférence s’attacherait en priorité à déterminer et à régler les
questions essentielles en suspens, et qu’en outre elle étudierait et réglerait
toutes les autres questions subsistantes. Des groupes de négociation res-
treints mais ouverts à toutes les délégations furent créés pour traiter de sept
questions délicates, parmi lesquelles la « définition des limites extérieures
du plateau continental et ... les paiements et contributions pour ce qui est
de lexploitation du plateau continental au-delà de 200 milles », la « défi-
nition des limites extérieures du plateau continental et ... du partage des
recettes » et la « délimitation des frontières maritimes entre Etats qui se

152
PLATEAU CONTINENTAL (OP. DISS. ODA) 167

font face ou sont limitrophes et [le] règlement des différends s’y rappor-
tant ». Il fut en outre convenu que toute modification ou revision du
texte de négociation composite officieux aurait lieu dans les conditions
suivantes :

« 10. Toute modification ou révision à apporter au texte de négo-
ciation composite officieux devrait résulter des négociations elles-
mêmes et non pas être apportée sur l'initiative d’une seule personne,
qu’il s’agisse du président de la conférence ou du président d’une
commission, à moins que cette modification ou révision n’ait été
présentée à la conférence plénière et considérée, vu l'appui étendu et
substantiel qu’elle rencontrerait d’une manière générale en plénière,
comme améliorant sensiblement les chances d’aboutir à un consen-
sus.

11. La révision du texte de négociation composite officieux devrait
être confiée au président de la conférence et aux présidents des
grandes commissions agissant collectivement, en équipe, sous la
direction du président de la conférence. Le président de la commis-
sion de rédaction et le rapporteur général devraient être associés à
Péquipe. » (A/CONF.62/62, ibid., p. 9.)

17. À sa septième session, au printemps 1978, et à la reprise de sa
septième session, pendant l’été 1978, la conférence ne parvint pas à reviser
le texte de négociation composite officieux, bien que la plénière fût saisie
d’un certain nombre de rapports des commissions et des groupes de
négociation. La conférence tint pendant cette session plusieurs séances en
plénière pour étudier les questions de fond, mais la plupart des discussions
semblent s'être déroulées soit en séances privées de commission soit au sein
des groupes de négociation. Il ressort des rapports transmis à la plénière
que les commissions ou groupes de négociation éprouvaient les plus
grandes difficultés à parvenir à un accord sur les questions en suspens.

18. Vers la fin de la huitième session, qui se déroula au printemps 1979,
divers groupes régionaux s’adressèrent par lettre au président de la confé-
rence, et les commissions et groupes de négociation soumirent plusieurs
rapports à la plénière, qui tint plusieurs séances publiques pour étudier ces
communications. À la clôture de la session, le 27 avril 1979, le président de
la conférence et les présidents des grandes commissions se réunirent avec le
président du comité de rédaction et le rapporteur général, conformément
aux paragraphes 10 et 11 des décisions sur l’organisation des travaux,
adoptées par la conférence le 12 avril 1978 (paragraphes reproduits au
paragraphe 16 ci-dessus), pour examiner la revision du texte de négociation
composite officieux. Cette équipe était censée travailler à partir des résul-
tats des travaux des groupes de négociation concernant certaines questions
délicates. D’après le mémoire explicatif du président de la conférence joint
à la revision 1 du texte de négociation composite officieux :

153
PLATEAU CONTINENTAL (OP. DISS. ODA) 168

« [L'équipe] ... a estimé qu’il lui appartenait de décider des critères à
appliquer pour déterminer si un texte donné bénéficiait en plénière
d’un appui étendu et substantiel et, par conséquent, améliorait sen-
siblement les chances d’aboutir à un consensus. Le président de la
conférence avait réaffirmé que, de par sa nature même, le concept de
compromis global signifiait que la position d’aucune délégation sur tel
ou tel point ne serait considérée comme irrévocable tant que l’accord
ne se serait pas fait au moins sur tous les éléments à inclure dans ce
compromis. Toute délégation avait donc le droit de réserver sa posi-
tion sur un point particulier jusqu’à ce qu’elle ait obtenu satisfaction
sur d’autres points présentant pour elle une importance vitale.

L'équipe a constaté que la conférence plénière avait fondé ses
débats sur les rapports des présidents des commissions et des groupes
de négociation ainsi que sur les propositions et suggestions que ceux-
ci avaient soumises à la plénière. Dans ces conditions, l’équipe ne s’est
pas jugée habilitée à examiner des propositions qui n'étaient pas
visées par lesdits rapports, afin de déterminer si elles rencontraient en
plénière un appui suffisant pour justifier à ce stade leur incorporation
dans un texte révisé. Le président a rappelé qu’il avait bien fait
ressortir en séance plénière que toutes les propositions et questions en
suspens seraient étudiées plus avant et que la révision envisagée ne
tendait encore à produire qu’un texte de négociation et non pas un
texte négocié. Il a donc été convenu que l’intitulé « Texte de négocia-
tion composite officieux/ Révision 1 » était la désignation qui conve-
nait le mieux pour rendre compte de l’état de ce texte.

L'équipe est convenue qu’il était extrêmement important que le
président de la conférence souligne, dans le présent mémoire expli-
catif, qu’elle n’avait pu prendre en considération que les textes soumis
à la plénière par les différents présidents de commission et de groupe
et par le président de la conférence lui-même et que, par conséquent,
comme ce dernier l’avait déjà reconnu en séance plénière, beaucoup
de questions et de propositions n’avaient pas été suffisamment étu-
diées et devraient faire l’objet de nouvelles négociations à la reprise de
la session. » (A/CONF.62/WP.10/Rev.1, p. 17 et suiv.)

C’est ainsi que fut publiée la première version revisée du texte de négo-
ciation composite officieux, le 28 avril 1979, sous l'intitulé « Texte de
négociation composite officieux/Révision 1» (A/CONF.62/WP.10/
Rev.1). A la reprise de la huitième session, pendant l’êté 1979, la confé-
rence s’attela de nouveau à la revision du texte, à l’aide d’un certain nombre
de rapports émanant des groupes régionaux, des groupes de négociation et
des commissions.
19. A sa neuvième session, au printemps 1980, la conférence put, après
avoir officiellement débattu en plénière des rapports émanant de divers
groupes, faire progresser les négociations, et l’équipe, désormais baptisée
collège, put rédiger une deuxième version revisée du texte sous l'intitulé

154
PLATEAU CONTINENTAL (OP. DISS. ODA) 169

« Texte de négociation composite officieux/ Révision 2 » (A/CONF.62/
WP.10/Rev.2). Dans son mémoire explicatif, le président de la conférence
déclarait :

« Pour éviter tout malentendu quant au statut de la deuxième
version revisée que l’on présente maintenant, le président tient à
souligner que ce texte doit être considéré comme un texte de négo-
ciation dont, tout bien considéré, le collège estime qu’il constitue une
base de négociation plus satisfaisante améliorant sensiblement les
chances d'aboutir à un consensus. » ([bid., p. 27.)

20. Au cours de la reprise de ia neuvième session, pendant l’êté 1980, les
résultats des négociations sur les questions en suspens qui s'étaient dérou-
lées au sein des grandes commissions et de la plénière furent examinés lors
du débat général, et le collège prit note de lissue de ce débat, ainsi que des
déclarations qui avaient été faites à cette occasion. Le collège aboutit à des
conclusions qui lui permirent de modifier le texte de négociation composite
officieux/revision 2 et à l'unanimité décida de donner à la troisième ver-
sion revisée (A/CONF.62/WP.10/Rev.3) l'intitulé « Projet de convention
sur le droit de la mer (texte officieux) ». Le président de la conférence
indiquait dans son mémoire explicatif que les observations qu’il avait
formulées sur la nature de la deuxième version revisée valaient également
pour cette nouvelle version. Autrement dit, le projet de convention (texte
officieux) n’était pas un texte négocié : il s'agissait encore d’un « texte de
négociation », C'est-à-dire d’une base de négociation qui n’avait pas elle-
même été négociée et qui ne devait pas en conséquence être présentée
comme un ensemble de propositions jouissant déjà d’une certaine appro-
bation multilatérale.

Section IV. Le projet de convention sur le droit de la mer

21. A la reprise de la dixième session, pendant l'été 1981, après une
nouvelle revision, le texte devint finalement un projet de convention sur le
droit de la mer (A/CONF.62/L.78), et la conférence reconnut que ce
n'était plus à considérer comme un texte officieux. Ce serait désormais le

« Projet de convention officiel, étant entendu que :

Premièrement, les consultations et les négociations sur certaines
questions en suspens pourront se poursuivre et les résultats de ces
consultations et négociations, s’ils satisfont aux critères énoncés dans
le document A/CONF.62/62, seront incorporés au projet de conven-
tion par le collège sans qu’il soit nécessaire de présenter officiellement
des amendements ;

deuxièmement, le comité de rédaction mènera ses travaux à leur
terme, et ses nouvelles recommandations, une fois approuvées par la
conférence en séance plénière officieuse, seront incorporées au texte ;

troisièmement, puisque les consultations et négociations doivent se

155
PLATEAU CONTINENTAL (OP. DISS. ODA) 170

poursuivre sur certaines questions en suspens, le temps n’est pas
encore venu d'appliquer l'article 33 du règlement intérieur de la
conférence. Au stade actuel, les délégations ne seront pas autorisées à
présenter des amendements. On ne pourra soumettre officiellement
d’amendements qu’une fois que toutes les négociations auront pris
fin. » ([bid., p. xxxiii.)

Ainsi, le projet de convention de 1981 lui-même ne constitue pas encore
un texte définitivement mis au point et destiné à être soumis pour adoption
à la conférence à sa dernière session.

22. Bien que le document intitulé « Projet de convention sur le droit de
la mer », qui résulte à l’origine d’une suggestion du président de la troi-
sième conférence sur le droit de la mer, soit désormais un document officiel
de la conférence, il faudra en effet que diverses procédures soient mises en
œuvre et que beaucoup de temps se passe avant que le projet puisse prendre
place dans le droit des traités. On pense que le projet de convention,
« officieusement » mis au point, sera mis aux voix ou, de préférence,
adopté par consensus (ou par acclamation) à l’une des sessions de la
conférence qui doivent être tenues en 1982. Mais, même si la conférence
décide d'adopter ce texte général, celui-ci devra encore être revêtu de la
signature des représentants plénipotentiaires des Etats. Et, une fois signée
par les Etats, la convention devra être ratifiée avant d’entrer en vigueur.
Aux termes de l’article 308 du projet, la convention entrera en vigueur
douze mois après la date de dépôt du soixantième instrument de ratifica-
tion ou d’adhésion (étant entendu que cet article peut lui-même être
modifié avant son adoption définitive par la conférence). Certes, il n’ap-
partenait pas à la Cour de dire s’il sera ou non difficile de recueillir le
nombre de ratifications requis. Mais il n’en reste pas moins certain que,
même si ce nombre de ratifications est atteint et si la convention devient
donc obligatoire pour les Etats qui l’auront ratifiée ou y auront adhéré, cela
ne signifiera pas nécessairement que le texte de la convention consacrera
ou cristallisera des règles de droit coutumier préexistantes ou en voie de
formation (cf. CL.J. Recueil 1969, p. 41, par. 69).

23. Il est certes possible qu'avant même qu’un projet de traité multila-
téral prenne effet et devienne obligatoire pour les Etats qui y sont parties
conformément à sa clause finale, certaines de ses dispositions soient deve-
nues des règles du droit international coutumier par l'effet de la pratique
répétée des Etats intéressés. A cet égard, certaines dispositions du projet
héritées des conventions sur le droit de la mer de 1958 peuvent déjà être
considérées comme l’expression du droit international coutumier. De plus,
ce qui a été formulé grâce à une coopération quasi mondiale au cours de la
décennie entière peut contribuer au développement du droit international
coutumier, tout à fait indépendamment de l’entrée en vigueur du projet en
tant que traité. Cependant, le simple fait que le projet de convention ait été
élaboré sur la base de la formule du consensus, adoptée à la troisième
conférence sur le droit de la mer, que ce document revête un caractère
officiel sur la proposition du président de la conférence et qu’on ait déclaré

156
PLATEAU CONTINENTAL (OP. DISS. ODA) 17]

qu’il n’était plus officieux ne saurait signifier que ses dispositions sont ou
doivent être considérées aujourd’hui comme exprimant les principes et les
règles du droit international.

24. Les participants à la troisième conférence sur le droit de la mer
avaient tacitement décidé que toutes les questions importantes seraient
traitées en bloc, et la proposition de s’en tenir rigoureusement à la méthode
du consensus comme procédure de principe a été scrupuleusement respec-
tée. Cette procédure et cette méthode représentent une expérience sans
précédent dans l’histoire du droit international, et l’on peut voir dans la
troisième conférence sur le droit de la mer une sorte de grand laboratoire
ou d’atelier du droit international. L'expérience a commencé à une époque
où l'océan, recouvrant les deux tiers du globe, et qui avait été jusque-là
considéré surtout comme un milieu propre aux communications et aux
transports de marchandises entre les nations, commençait à éveiller l’in-
térêt de toutes les nations par son potentiel en ressources naturelles. Tant
que l'océan ne servait qu'aux communications et aux transports, nul
n’avait de raison d’en exclure les intérêts autres que les siens propres. Mais,
à l'heure actuelle, les intérêts qu’éveillent les ressources de l’océan corres-
pondent forcément à des buts nationaux divergents et deviennent mutuel-
lement exclusifs. Dans cette situation nouvelle, c’est d’une nouvelle con-
ception de océan que l’on avait besoin, capable de remplacer la vieille idée
de la liberté des mers, valable à l’ère du trafic maritime. De fait, tous les
efforts déployés dans le grand laboratoire de la troisième conférence sur le
droit de la mer ont désormais pour but d’édifier une structure imposante :
un régime des mers qui laisse présager une adoption probable à l’issue d’un
vote, quels que puissent être ses effets dans un avenir plus lointain. Inca-
pables de s’en tenir au but d’une véritable harmonie mondiale, les repré-
sentants ont dû se contenter d’assembler tant bien que mal un système
rapiécé d’idées qui ne sont pas nécessairement harmonieuses. Je serais le
dernier à sous-estimer la difficulté de faire accepter des vues entièrement
cohérentes ; mais comme de toute manière le point de vue de certaines
nations finira par être sacrifié, je pense que seule une conception de cette
nature mériterait un tel sacrifice.

25. Comme on peut le voir en se reportant aux conditions dans les-
quelles le texte unique de négociation officieux, le texte unique de négo-
ciation revisé et le texte de négociation compositie officieux ont été rédigés,
le projet de convention sur le droit de la mer a d’abord été une simple
compilation de textes présentés séparément par les trois principales com-
missions de la troisième conférence, sous leur propre responsabilité. En
1975, travaillant dans le plus grand isolement les uns par rapport aux
autres, et même par rapport à la majorité des Etats membres, les présidents
des trois commissions avaient dû préparer le texte unique de négociation
officieux pendant les quelques semaines laissées à leur disposition. Chaque
président s'était donc contenté de reprendre un certain nombre de dispo-
sitions des conventions sur le droit de la mer de 1958, dont quelques-unes,
par suite d’une pratique prolongée, passaient pour établies comme règles
coutumières, sans les réexaminer sur le fond de façon détaillée, ou bien

157
PLATEAU CONTINENTAL (OP. DISS. ODA) 172

d’adopter certaines institutions tout à fait nouvelles qui, soumises officiel-
lement ou officieusement au comité du fond des mers ou à la troisième
conférence sur le droit de la mer, et représentant des compromis politiques
entre des intérêts nationaux violemment opposés, n'avaient encore, à ce
moment, fait l’objet d'aucune discussion prolongée. Peu d’efforts avaient
été faits pour aligner ces idées sur les règles dès longtemps établies du droit
international coutumier et la méthode des décisions « en bloc » n’exprime
qu’un compromis politique à courtes vues. Je ne dis pas cela pour blâmer
ou critiquer les personnalités qui ont travaillé à l'élaboration du projet dela
troisième conférence, mais seulement pour indiquer comment ont été
établis les textes de négociation. Par la suite — et sans qu’il y eût eu de
coopération entre les principales commissions ni d'étude approfondie de la
part des délégations pour l'achèvement du premier projet, c’est-à-dire du
texte unique de négociation officieux —, il est arrivé que les efforts pour
examiner en détail chaque disposition passent pour des entraves au progrès
de la conférence, toujours en vertu du système des décisions « en bloc » et
de la méthode du consensus. Les représentants, renonçant à examiner les
diverses propositions dont ils étaient saisis, et bien qu’éprouvant proba-
blement certains doutes et une certaine insatisfaction, ont dû coopérer
pour échafauder un nouveau texte uniforme. Voilà comment on a abouti
au projet de convention sur le droit de la mer. Quant à savoir si l’œuvre de
ce grand laboratoire du droit international s’avérera vraiment praticable,
l’avenir en décidera. Mais, au moins tant que l’expérience se poursuivait en
laboratoire, la Cour ne pouvait se fonder sur le produit semi-fini et elle
n’était pas tenue de considérer la simple lecture du texte rédigé du projet de
convention comme attestant des principes et règles du droit international
établis ou embryonnaires.

26. Comme je l’ai déjà dit, les deux Parties s’accordaient au moins pour
admettre que les nouvelles tendances de la troisième conférence ne
devaient s'appliquer en l'espèce que dans la mesure où elles étaient deve-
nues des règles du droit international coutumier. Dans ces conditions, le
résumé des travaux de la troisième conférence que je viens de faire devrait
suffire à démontrer que la Cour n’était pas tenue d’attacher une grande
importance aux dispositions actuelles du projet de convention sur le droit
de la mer, du moins dans la forme de ce projet au début de 1982. La Cour
aurait donc dû s'inspirer de la troisième conférence en se reportant non pas
aux dispositions elles-mêmes, mais aux travaux qui sont à l’origine des
textes. De même, elle aurait dû élargir le champ de ses recherches pour
examiner les tendances du droit de la mer au cours des dernières décennies.
Pour comprendre ces tendances dans la perspective de la présente affaire, il
importe en effet au plus haut point de se rendre compte, d’abord, que la
notion de plateau continental a changé depuis une dizaine d’années et,
d’autre part, que l'apparition de la notion de zone économique exclusive ne
peut manquer d’avoir d’importantes répercussions sur celle de plateau
continental.

158
PLATEAU CONTINENTAL (OP. DISS. ODA) 173
CHAPITRE II. LA NOTION CLASSIQUE DE PLATEAU CONTINENTAL

Section I. Les premières revendications sur le plateau
continental et la position de la doctrine

I. « Préhistoire » des revendications sur le plateau continental

27. Pour traiter de la délimitation du plateau continental au début de
1982, à un moment où la valeur juridique du projet de convention de 1981
sur le droit de la mer est encore trop incertain pour que ce texte puisse
passer pour un guide sûr, il est essentiel de rechercher comment la notion
de plateau continental est apparue puis s’est affirmée en droit internatio-
nal, et d’en retracer l’évolution. L'expression «plateau continental »
n’était pas ignorée avant la seconde guerre mondiale, même chez les
juristes. Dès la fin des années trente, les milieux de la pêche de la côte
pacifique des Etats-Unis, ayant appris qu’une flotte étrangère risquait
d’être envoyée dans la mer de Behring orientale en vue de recherches
scientifiques sur le saumon, parvinrent à faire déposer au Congrès des
Etats-Unis des projets de lois prévoyant l’extension de la mer territoriale,
en vue surtout de monopoliser certains territoires de pêche. Le 5 mai 1938,
le Sénat adopta un projet aux termes duquel les Etats-Unis étendaient leur
juridiction sur toutes les eaux et terres submergées adjacentes à la côte
de l'Alaska, dans les limites du plateau continental, jusqu’à une profon-
deur de 100 brasses (approximativement 200 mètres) (Etats-Unis, S.3744,
75e Congrès, 3¢ session (1938) ; 83 Congressional Records, IV, 4260, 6423).
Mais la chambre des représentants ne se prononga pas avant de se séparer.
D’autres projets de loi, qui concernaient le plateau continental non pas
directement, mais par le biais de références 4 certaines particularités géo-
graphiques, par exemple une profondeur de 100 ou 200 brasses, furent
déposés devant les deux chambres du Congrès pour étendre la juridiction
des Etats-Unis. Ces projets de loi n’eurent pas davantage de suite.

28. Cependant, le régime du plateau continental n’avait jamais fait
partie du droit international avant 1945. Rappelons a cet égard la sentence
arbitrale rendue par lord Asquith of Bishopstone en 1951, à l’occasion d’un
litige entre une société pétroliére britannique et le souverain d’Abou Dhabi
Unternational Law Reports, 1951, p. 144 et suiv.). Il s’agissait de savoir si la
société britannique, 4 laquelle avait été octroyée une concession pétroliére
exclusive pour tout le territoire d’ Abou Dhabi, s’était de ce fait vu recon-
naitre en méme temps une concession exclusive pour le plateau continen-
tal. L’arbitre rejeta la thèse de la société britannique tenant pour établi que
le plateau continental faisait partie du territoire de l’Etat côtier, surtout en
1939, date à laquelle la concession avait été accordée, ce qui eût interdit à
Abou Dhabi d'accorder la même concession à des tiers. Il ressort claire-
ment de la sentence que le plateau continental ne pouvait être considéré
comme appartenant ipso jure à l'Etat côtier. A plus forte raison était-il
impossible de le considérer comme assujetti ipso facto à la souveraineté de
l'Etat côtier en vertu du droit international positif.

159
PLATEAU CONTINENTAL (OP. DISS. ODA) 174

29. Après la seconde guerre mondiale, les méthodes d’extraction pétro-
lière firent de tels progrès qu’il devint possible de construire des installa-
tions artificielles en mer. La possibilité d’exploiter les ressources du pla-
teau continental, et notamment les ressources pétrolières, suscita alors
l'intérêt du monde entier. Un certain nombre d'Etats revendiquérent les
régions submergées au large de leurs côtes pour s’assurer la mainmise sur
les ressources qu’elles recelaient. Les Etats-Unis, en particulier, revendi-
quèrent ces régions sous-marines par la proclamation Truman de 1945,
ainsi CONÇUE :

« Je soussigné, Harry S. Truman, président des Etats-Unis d’Amé-
rique, proclame ici comme suit la politique des Etats-Unis d’Amé-
rique à l’égard des ressources naturelles du sous-sol et du lit de la mer
du plateau continental.

Conscient de l’extrême importance de la conservation et de Putili-
sation prudente de ses ressources naturelles, le Gouvernement des
Etats-Unis considère les ressources naturelles du sous-sol et du lit de
la mer du plateau continental en dessous de la haute mer mais voisin
des côtes des Etats-Unis comme appartenant aux Etats-Unis et sou-
mises à leur souveraineté et à leur autorité. »

Les Etats-Unis avaient manifestement pour objectif d'empêcher les autres
Etats de s’approcher de la côte américaine pour y exploiter les ressources
minérales sous-marines. Les autorités gouvernementales indiquèrent à
l’époque que, au sens de la proclamation, l'expression « plateau continen-
tal » visait les régions où le lit de la mer se trouvait à moins de 100 brasses
(200 mètres) de profondeur. De nombreux autres Etats côtiers suivirent cet
exemple, sans doute parce qu’ils avaient tout à gagner et rien à perdre en
revendiquant les ressources situées au large de leurs côtes. Certains Etats
affirmèrent que le plateau continental faisait partie intégrante de leur
territoire national ; d’autres revendiquèrent une souveraineté limitée sur le
plateau pour l’exploitation de ses ressources ; d’autres encore revendi-
quèrent la propriété des ressources du plateau continental. Mais tous,
d’une façon ou d’une autre, proclamèrent un droit exclusif sur certaines
zones limitées du sous-sol de la haute mer. Les étendues considérées
comme assujetties à l'autorité des Etats côtiers respectifs étaient parfois
mesurées à partir de la côte. Le plus souvent, cependant, c’est l’isobathe
des 100 brasses, comme dans la proclamation des Etats-Unis, ou l’isobathe
des 200 mètres qui était adoptée comme limite du plateau continental.

2. Position de la doctrine sur la notion de plateau continental avant la
conférence des Nations Unies sur le droit de la mer de 1958

30. Après la guerre, la notion de plateau continental, toute récente en
droit international, suscita les débats des spécialistes jusqu’à l’adoption, à
la conférence des Nations Unies sur le droit de la mer de 1958, de la
convention sur le plateau continental. Ces débats sont peut-être dépassés,
mais ils aident à comprendre ce que signifie au juste la notion de plateau
continental. Les auteurs professaient des opinions très variées au sujet du

160
PLATEAU CONTINENTAL (OP. DISS. ODA) 175

régime des régions sous-marines. Certains considéraient simplement la
notion de plateau continental comme une évidence ; d’autres emprun-
taient leurs idées ici et là. Faute peut-être de se sentir assez sûrs d’eux pour
formuler une doctrine cohérente, nombreux étaient les publicistes qui se
contentaient d’énumérer les diverses conceptions qui avaient cours sur la
question. Il n’était donc pas facile, pendant l’après-guerre, de trouver chez
un auteur des idées solides qu’on puisse invoquer pour étayer valablement
une revendication sur le plateau continental. La difficulté était aggravée
par le fait que certains de ces publicistes ne faisaient pas une distinction
assez nette entre la /ex lata et la lex ferenda.

31. Comme on l’a souvent fait observer, il existait certains précédents à
Yexploitation des régions sous-marines et c’est sous cet angle que quelques
auteurs examinèrent le régime de ces régions. Au siècle dernier, une mine
de charbon ayant été creusée sous la mer, à une grande distance de la côte
de Cornouailles, sir John Patteson, arbitre, décida en 1856 que la propriété
de toutes les mines et ressources minières sous la haute mer appartenait à la
couronne britannique. C’est pour donner effet à cette recommandation de
l'arbitre que fut adoptée en 1858 la Cornwall Submarine Mines Act [loi sur
les mines sous-marines de Cornouailles] (21 & 22 Vic., chap. 109, p. 624).
L'utilisation du sous-sol de la mer suscitait aussi beaucoup d'intérêt depuis
que l’idée de creuser un tunnel entre la France et l'Angleterre avait été
lancée, vers 1870. Le droit de ces deux pays de creuser un tunnel sous la
haute mer ne souleva cependant pas alors de question. Ces deux exemples
montrent bien que rien dans le droit international n’interdisait d'utiliser le
sous-sol de la mer pour l’exploitation des ressources ou pour les trans-
ports.

Dans ces cas, le régime juridique de la zone sous-marine n’était jamais
discuté, si ce n’est par rapport à son utilisation effective ; autrement dit, on
n’examinait pas le concept dans l’abstrait. On n’avait d’ailleurs jamais
revendiqué plus qu’un tunnel ou une mine dans les régions submergées, et
il était entendu que l’autorité de l’Etat côtier pouvait être étendue au tunnel
ou ala mine, pour autant qu’ils existassent, mais qu’elle ne s’étendait pas à
l’ensemble des régions sous-marines. Il est donc à noter que le principe de
l'occupation des régions sous-marines comme terra nullius n’était consi-
déré comme applicable qu’à la mine de charbon ou au tunnel en ques-
tion.

32. Oppenheim et Lauterpacht estimaient que le sous-sol de la mer ne
pouvait être occupé que si un tunnel était creusé à partir du territoire de
l'Etat côtier (international Law, vol. I, 8 éd., 1955, p. 630). Colombos
écrivait pour sa part qu’il

« serait déraisonnable de ne pas reconnaître le droit d’un Etat littoral
de creuser des mines ou des galeries dans le sous-sol, même quand ces
ouvrages s'étendent sur une distance très supérieure aux trois milles
de la mer territoriale, à condition que ces ouvrages ne créent ni gêne ni
risque à la surface de la mer » (International Law of the Sea, 4° éd.,
1959, p. 62).

161
PLATEAU CONTINENTAL (OP. DISS. ODA) 176

Quant à H. A. Smith, il interprétait le principe d'occupation comme
s'appliquant au percement d’une galerie ou creusement d’une mine de
charbon (The Law of the Sea, 3e éd., 1959, p. 82). Ces vues étaient très
répandues chez les auteurs qui, comme Kelsen ou Gidel concluaient que les
zones sous-marines étaient terra nullius. On peut déduire de leurs écrits
qu'aucun principe de droit international n’empéchait de creuser une gale-
rie ou une mine dans les régions sous-marines et que la juridiction sur
l'ouvrage appartenait exclusivement à l'Etat qui l'avait construit. Il ne
semble pas que ces publicistes aient envisagé le principe de occupation ou
du contrôle exercé sur les régions sous-marines en général et l’on peut se
demander s’il a vraiment jamais été conforme à la réalité de qualifier les
régions sous-marines de terra nullius, comme ils le faisaient. Quoi qu'il en
soit, il eût été à la fois superflu et dangereux de voir dans l’utilisation des
zones sous-marines l'occupation d’une terra nullius. En droit international,
la doctrine de l’occupation n’était invoquée, d’une manière générale, que
sous l’angle de l'exercice de la souveraineté étatique, tout à fait indépen-
damment de l’utilisation de la région. Le fait que les régions sous-marines
fussent susceptibles d’être utilisées pour les transports par tunnel et pros-
pectées en vue de l’exploitation minière ne pouvait pas faire conclure qu’un
Etat possédait la totalité de la zone sous-marine par occupation d’une terra
nullius. Accepter qu'il s’agit de terra nullius eût amené à soutenir que les
zones sous-marines en général pouvaient appartenir à tout Etat, sous l’effet
de la contiguité ou de l’identité géographique, dès lors qu’une galerie ou
une mine de charbon y était creusée. Or, pour autant que nous sachions très
peu d'auteurs envisageaient la territorialité des régions sous-marines en
général. Par suite, on peut en conclure que les zones sous-marines n’ont
jamais été considérées comme analogues aux espaces terrestres dont les
Etats peuvent acquérir la propriété. Les publicistes qui partaient du pos-
tulat que les régions sous-marines étaient terra nullius semblent être partis
en fait d’une prémisse fausse.

33. La revendication sur le plateau continental formulée par les Etats-
Unis en 1945 se différenciait de certains des cas susmentionnés et était tout
à fait originale en droit international, en ce sens que ce n’était pas l’urili-
sation d’une certaine partie des régions sous-marines qu’invoquait l'Etat
côtier pour justifier l'exploitation des ressources minérales, mais l’exercice
de sa juridiction exclusive sur de vastes zones de haute mer.

34. S’étant rendu compte que la doctrine du plateau continental devait
être étayée par la théorie pour que l'Etat côtier pit se réserver une juri-
diction exclusive sur l'exploitation des ressources minérales, certains
auteurs soutinrent.que le plateau continental appartenait ipso jure audit
Etat. Cette idée se fondait sur Punité géologique ou la contiguité géogra-
phique du plateau continental par rapport à la côte. Mais ses partisans
n'étaient pas toujours cohérents avec eux-mêmes, car il leur fallait bien
attacher une certaine portée juridique aux revendications unilatérales sur
le plateau continental.

162
PLATEAU CONTINENTAL (OP. DISS. ODA) 177

Premièrement, selon certains, la propriété des plateaux sous-marins
pouvait être acquise par proclamation unilatérale. Mais, si l’exercice d’un
contrôle effectif était indispensable à l'acquisition d’une terra nullius, il
était impossible, vu les techniques de l’époque, qu’un Etat quelconque
prît possession du plateau continental. Aussi fit-on appel à la notion
d’occupation fictive. Un autre point de vue fut exprimé : c’est que, s’il
n’était pas possible de s’approprier le plateau continental par proclamation
individuelle, il ne s’en était pas moins formé un droit coutumier, sur la base
des très nombreuses proclamations dont le plateau avait fait l’objet ;
comme les revendications de cette nature n’avaient suscité aucune objection
de la part d'Etats tiers, il fallait en conclure qu’elles avaient été tacitement
acceptées, le contrôle effectif n’étant plus une condition préalable de
l'appropriation. Quelques auteurs estimèrent aussi que la doctrine du
plateau continental, sans refléter encore une norme du droit général cou-
tumier, pouvait être considérée comme renfermant une telle norme in fieri,
in statu nascendi. Sans parler de coutume internationale, d’autres auteurs
parvenaient à une conclusion du même ordre, en soutenant que la com-
pétence reconnue à l'Etat côtier pour réglementer l’exploitation des res-
sources naturelles des terres submergées au large de ses côtes était désormais
l’un des principes généraux de droit reconnus par les nations civilisées et,
par conséquent, une règle du droit international existant. Ces auteurs
postulaient l’existence d’une théorie des droits du plateau continental, qui
reposait sur la contiguïté et la continuité dela zone et de la céte et qui était en
fait nouvelle en droit international. Deuxièmement, certains juristes hési-
taient à admettre que le plateau continental eût été assujetti jusque-là au
contrôle et à la réglementation de l'Etat côtier. Sans nier la possibilité d’une
occupation du plateau continental, ils ne pensaient pas que les tentatives
contemporaines dans ce sens suffisaient à satisfaire aux normes interna-
tionales relatives à l'acquisition. Tous ceux qui affirmaient l’importance des
proclamations ou de l'occupation effective paraissaient partir, peut-être
inconsciemment, de l’idée que l'étendue constituée par le plateau conti-
nental devait être conçue comme terra nullius dans l’ordre juridique inter-
national existant. Le plateau continental était ainsi assimilé à une masse
terrestre pouvant faire l’objet d’une appropriation nationale. Ce point de
départ, en retirant les régions sous-marines du domaine du droit de la haute
mer, laissait supposer qu’à un moment donné le plateau continental cessait
d’être terra nullius pour devenir territoire national. Divers publicistes ne
doutaient pas de la validité de l'assimilation qu’ils pratiquaient ainsi entre
les régions sous-marines et la masse terrestre.

35. D’autres auteurs cependant soutenaient que les zones sous-marines
avaient toujours été tacitement considérées comme un domaine interna-
tional, qu'aucun Etat ne pouvait jamais s'approprier. D’après eux, ni les
zones sous-marines ni les eaux surjacentes n’étaient terra nullius, et il n'y
avait pas de raison de soumettre les unes et les autres à des régimes
radicalement différents. Théoriquement, de même que chaque Etat avait
toujours eu la faculté de pratiquer la pêche, de même il avait toujours eu la
faculté d’utiliser les ressources du sous-sol de la haute mer, soit à partir de

163
PLATEAU CONTINENTAL (OP. DISS. ODA) 178

la côte relevant de sa souveraineté, soit au moyen d'installations fixées sur
le fond de la mer. Mais aucun Etat ne pouvait incorporer à son territoire
national les régions sous-marines situées sous la haute mer. Ce postulat
admis, il s’ensuivait logiquement que toute doctrine d’acquisition ou d’ap-
propriation marquait une rupture brutale dans l’évolution traditionnelle
du droit international et que l’adoption du régime du plateau continental
pendant l’après-guerre revenait à révolutionner le principe de la liberté des
mers, qui interdisait jusque-là à tout Etat d’exercer sa juridiction sur la
haute mer.

36. À mon avis, la doctrine juridique du plateau continental, telle
qu’elle était défendue par un certain nombre d’auteurs après la seconde
guerre mondiale, se caractérisait notamment par le fait que la revendica-
tion par l'Etat côtier de l’exclusivité de contrôle et de juridiction sur les
régions sous-marines était substituée à la revendication de Putilisation des
ressources sous-marines. La doctrine du plateau continental — c’est-à-dire
la revendication d’un contrôle exclusif — revenait pour certains à une
simple légalisation de l'exploitation nationale des ressources minérales du
plateau. Or, s’il est certain que toute doctrine faisant obstacle à l’utilisation
des ressources naturelles serait malvenue, il faut noter cependant que
l'exploitation des régions sous-marines situées sous la haute mer n’était pas
interdite par le droit international. Les auteurs en question oubliaient tout
simplement que l'exploitation effective des régions sous-marines n’appe-
lait pas nécessairement un régime applicable au plateau continental.
D'autre part, la plupart des auteurs n’étaient pas pleinement conscients du
fait que, comme l’exploitation des ressources sous-marines avait lieu en
haute mer, elle relevait de l’urilisation de la mer ; et, n’envisageant pas cette
exploitation par rapport au régime de la haute mer, ils avaient tendance à
ne considérer que le régime des fonds marins ou de leur sous-sol aux fins de
cette exploitation. Or, si les ressources situées sous la haute mer soulevaient
des difficultés en droit international, c’est uniquement parce qu’elles
étaient utilisées d’une manière qui pouvait parfois entraver d’autres utili-
sations de la mer, comme la navigation ou la pêche.

Section II. La notion fondamentale de plateau continental
dans la convention de 1958 sur le plateau continental

1. Le projet de la Commission du droit international

37. Tandis que pour beaucoup de spécialistes le régime du plateau
continental restait essentiellement une question théorique, vue sous l’angle
de la lex fata, la Commission du droit international des Nations Unies se
souciait d’établir une /ex feranda pour l’exploitation monopolistique des
ressources sous-marines par les Etats côtiers. Depuis 1950, la question du
plateau continental était devenue, pour la Commission, l’un des aspects les
plus importants du régime de la haute mer. Pendant les sept ans que la
Commission consacra a la question, les notions qui étaient acceptées
comme base du régime du plateau continental ne furent pratiquement pas

164
PLATEAU CONTINENTAL (OP. DISS. ODA) 179

contestées. La Commission ne mit jamais en doute l'opportunité d’avaliser
ce régime comme base d’une /ex feranda positive. En revanche, ses vues sur
la limite extérieure du plateau continental évoluèrent constamment pen-
dant ces sept années, sans que jamais une décision ferme pit être
prise.

38. A sa session de 1950, la Commission du droit international avait
adopté l’idée qu’un Etat côtier pouvait exercer sa juridiction et son
contrôle sur le lit de la mer et le sous-sol de la zone sous-marine située au
large de ses côtes, pour la prospection et l’exploitation des ressources natu-
relles de cette zone. Elle estimait que le plateau continental ne devait être
considéré ni comme res nullius ni comme res communis et que le droit de
PEtat côtier était indépendant de la notion d’occupation.

39. Le principe fondamental du projet de 1951 ne s’écartait guère par sa
nature de ce qui avait été étudié en 1950. Il était énoncé comme suit :

« Article 2

Le plateau continental est soumis à l’exercice par l’Etat riverain du
contrôle et de la juridiction aux fins de l’exploration du plateau
continental et de l’exploitation de ses ressources naturelles. » (Rapport
de la Commission du droit international sur les travaux de sa troisième
session, A/1858, p. 23.)

L'exercice du contrôle et de la juridiction aux fins de l’exploration du
plateau continental et de l’exploitation de ses ressources naturelles relevait
donc de la compétence de chaque Etat côtier. La Commission restait
toutefois logique avec elle-même en excluant la possibilité de qualifier les
régions sous-marines de res nullius et en définissant par conséquent le droit
de l’Etat côtier sur le plateau continental sans se référer à la notion
d'occupation ou à toute affirmation formelle de ce droit par ledit Etat. Elle
rejetait également l’idée que les nombreuses proclamations publiées au
cours des dix années précédentes pussent avoir déjà créé un nouveau droit
coutumier. Sa position était la suivante :

« Il suffit de dire que ce principe du plateau continental repose sur
des principes généraux de droit qui répondent aux besoins actuels de la
communauté internationale. » (Jbid., p.24.)

Le plateau continental était défini dans le projet de 1951 comme composé
des régions sous-marines « où la profondeur des eaux surjacentes permet
l'exploitation des ressources naturelles du lit de la mer et du sous-sol ». La
Commission considérait que, « dans un avenir prochain le développement
de la technique pourrait être tel qu’il soit possible d’exploiter les ressources
du lit de la mer à une profondeur dépassant 200 mètres », et, de plus,
que

« le plateau continental pourrait fort bien comprendre des régions
sous-marines se trouvant à une profondeur de plus de 200 mètres,

165
PLATEAU CONTINENTAL (OP. DISS. ODA) 180

mais susceptibles d’être exploitées au moyen d'installations érigées
dans des régions voisines où la profondeur n’excède pas cette limite »
(Rapport de la Commission du droit international sur les travaux de sa
troisième session, A/1858, p. 23).

40. Dans son projet de 1953, toutefois, la Commission, consciente de la
nécessité d’une définition précise de la limite extérieure du plateau conti-
nental, retint la profondeur de 200 mètres comme seul critère, estimant que
«le texte antérieur n’avait pas la rigueur nécessaire et qu’il pouvait faire
naître des contestations » (Rapport de la Commission du droit international
sur les travaux de sa cinquième session, A/2456, 1953, p. 13). Pour le reste, le
projet de 1953 suivait l’idée essentielle adoptée en 1951, si ce n’est que, le
droit de contrôle et de juridiction étant remplacé par les « droits souve-
rains », l’article 2 était récrit comme suit :

« L’Etat riverain exerce des droit souverains sur le plateau conti-
nental aux fins de l’exploration et de l'exploitation de ses ressources
naturelles. » (bid, p. 12.)

41. Dans son projet final de 1956, la Commission conserva cette notion
fondamentale de l’exercice des droits souverains pour l'exploration du
plateau continental et l’exploitation de ses ressources naturelles et main-
tint la position susmentionnée, en termes identiques, à l’article 68 (An-
nuaire de la Commission du droit international, 1956, vol. IT, p. 264). Il était
entendu que les droits reconnus à l’Etat riverain englobaient tous les droits
qui étaient nécessaires et qui se rattachaient à la prospection et à l’exploi-
tation des ressources naturelles du plateau continental, et que ces droits
comprenaient la juridiction en matière de prévention et de répression des
infractions à la loi. Les droits de l'Etat riverain étaient exclusifs en ce sens
que, si Etat n’exploitait pas le plateau continental, c’est seulement avec
son consentement que d’autres pouvaient le faire. Il est utile de citer ici les
vues exprimées par la Commission en 1956 pour bien comprendre la
notion fondamentale de plateau continental :

« 7) Les droits de l'Etat riverain sur le plateau continental sont
indépendants de l’occupation effective ou fictive aussi bien que de
toute proclamation expresse.

8) La Commission ne juge pas nécessaire de s’étendre sur la ques-
tion de la nature et du fondement juridique des droits souverains
reconnus à l’Etat riverain. Il ne serait pas possible de ramener à un
seul élément les développements consacrés à cette question. En par-
ticulier, il est impossible de chercher exclusivement le fondement des
droits souverains de l'Etat riverain dans la pratique récente, car on ne
saurait, en l'occurrence, conférer une valeur juridique à une pratique
unilatérale qui repose uniquement sur la volonté des Etats intéressés.
Toutefois, la Commission estime que cette pratique se justifie par des
considérations de droit et de fait. En particulier, dès lors que les
ressources du lit de la mer et de son sous-sol ont retenu l’attention des
Etats riverains qui s'intéressent vivement à leur exploration et à leur

166
PLATEAU CONTINENTAL (OP. DISS. ODA) 181

exploitation, on ne saurait les considérer comme res nullius, c’est-
à-dire comme susceptibles d’être appropriées par le premier occupant.
Il est naturel que les Etats riverains s’opposent à une telle solution. Au
surplus, dans la plupart des cas, l'exploitation effective des ressources
naturelles suppose l'existence d’installations sur le territoire de l'Etat
riverain. I] n’est pas possible non plus de négliger le phénomène
géographique, quel que soit le terme employé : voisinage, contiguité
géographique, dépendance ou identité, par lequel on définit la rela-
tion entre les régions sous-marines dont il s’agit et le territoire non
immergé adjacent. Toutes ces considérations d’utilité générale suf-
fisent à constituer le fondement du principe des droits souverains de
l'Etat riverain, tel qu’il est maintenant formulé par la Commission. »
(Annuaire de la Commission du droit international, 1956, vol. II,
p. 298.)

Toutefois, pour ce qui est de la limite extérieure du plateau continental, le
projet de la Commission était de nouveau modifié et désormais le plateau
continental ne comprenait pas seulement la zone située à l’intérieur de
Visobathe des 200 mètres, mais aussi les régions situées à ’extérieur de cette
isobathe à condition que l’exploitation des ressources naturelles y fût
possible :

« Article 67

L'expression « plateau continental » est utilisée pour désigner le lit
de la mer et le sous-sol des régions sous-marines adjacentes aux côtes
mais situées en dehors de la zone de la mer territoriale, jusqu’à une
profondeur de 200 mètres (environ 100 brasses) ou, au-delà de cette
limite, jusqu’au point où la profondeur des eaux surjacentes permet
l'exploitation des ressources naturelles desdites régions » (bid,
p- 264.)

2. Le régime du plateau continental dans la convention de 1958 sur le plateau
continental

42. A la conférence de Genève sur le droit de la mer, tenue en 1958, la
plupart des Etats — mais non pas tous — participèrent aux délibérations
sans contester la notion globale de plateau continental et il ne fut pas
question du régime fondamental de cette zone submergée. En revanche, la
question de savoir si le droit dévolu à l'Etat côtier devait être souverain ou
exclusif donna lieu à un examen approfondi. Mais le débat porta sur la
nature de ce droit plus que sur sa définition formelle. La disposition du
projet de la Commission fut reprise telle quelle dans le paragraphe 1 de
l’article 2 de la convention sur le plateau continental :

« L’Etat riverain exerce des droits souverains sur le plateau conti-
nental aux fins de l’exploration de celui-ci et de exploitation de ses
ressources naturelles. »

167
PLATEAU CONTINENTAL (OP. DISS. ODA) 182

43. Cependant, les débats de la conférence firent apparaître quelques
paragraphes nouveaux. Le paragraphe 3 actuel, répondant à une propo-
sition de Cuba, fut adopté à la quatrième commission par 41 voix contre 7,
avec 12 abstentions ; mais il était déjà clairement énoncé dans le com-
mentaire joint en 1956 au projet de la Commission du droit international.
Le paragraphe 3 de l’article 2 se lit donc maintenant :

« Les droits de l'Etat riverain sur le plateau continental sont indé-
pendants de l’occupation effective ou fictive aussi bien que de toute
proclamation expresse. »

Quant au paragraphe 2 du même article, il est ainsi libellé :

« Les droits visés au paragraphe 1 du présent article sont exclusifs
en ce sens que, si l'Etat riverain n’explore pas le plateau continental ou
n’exploite pas ses ressources naturelles, nul ne peut entreprendre de
telles activités ni revendiquer de droits sur le plateau continental sans
le consentement exprès de l'Etat riverain. »

Ce paragraphe s’inspire d’une proposition de Argentine — déjà présente
implicitement dans le commentaire joint au projet de 1956 et adoptée
par 36 voix contre 6, avec 25 abstentions — et, dans une certaine mesure,
d’une suggestion yougoslave, adoptée par 37 voix contre 5, avec 24 abs-
tentions. On peut dire cependant que Pintention de la Yougoslavie n’avait
pas été correctement exprimée, car sa proposition visait à dire : « si ’Etat
riverain n’exerce pas les droits visés au paragraphe 1, … nul ne peut reven-
diquer de droits sur son plateau continental sans [son] consentement
exprès » (italique ajouté). Seule la dernière partie de la proposition you-
goslave fut reprise dans le texte de la convention par le comité de rédaction.
Il semble que cette erreur de rédaction soit due au fait que, dans l’esprit de
nombreux représentants, les droits de chaque Etat riverain sur le plateau
continental ne correspondaient plus qu’à la notion de prospection et
d'exploitation active des ressources. Quoi qu'il en soit, nous pensons qu’il
faut interpréter ce paragraphe 2 comme signifiant que nul ne peut exploiter
les ressources contenues dans le plateau continental au large de la côte d’un
Etat sans le consentement exprès de celui-ci, et qu’il est interdit à tout Etat
de revendiquer un titre sur ce plateau continental pour cause de prescrip-
tion ou d’occupation, ou pour tout autre motif, même si l’Etat riverain n’a
pas entrepris l'exploitation de ces ressources.

44. La convention de 1958 sur le plateau continental ouvrit la voie du
contrôle des Etats sur le plateau continental. La question de savoir si la
convention codifiait simplement la règle coutumière existante ou énongait
une nouvelle norme juridique restait peut-être indécise. Mais la convention
mettait en tout cas un terme aux controverses théoriques sur les revendi-
cations formulées par nombre d’Etats sur les zones sous-marines situées au
large de leurs côtes.

45. En ce qui concerne la limite extérieure du plateau continental, les
délégations de la France, du Royaume-Uni, de la Grèce, de l'Italie et des
Etats-Unis avaient hésité à accepter que l’on se servit, pour la définir, d’un

168
PLATEAU CONTINENTAL (OP. DISS. ODA) 183

critère aussi imprécis que celui de l’« exploitabilité ». Ces pays eussent
préféré la profondeur de 200 mètres, mais une proposition de la France
dans ce sens (A/CONF.13/C.4/L.7) avait été rejetée. La Yougoslavie,
le Royaume-Uni, l’Inde, le Canada et les Pays-Bas avaient indiqué qu’il
serait peut-être préférable de choisir la profondeur de 550 mètres, qui était
plus proche du rebord le plus profond du plateau continental et qui était
aussi de nature à favoriser un accord durable (A/CONF.13/C.4/L.12
amendé, L.24/Rev.1, L.29/Rev.1, L.30 amendé, L.32) ; mais leurs propo-
sitions avaient été soit retirées, soit rejetées. D’ autre part, la proposition de
la République de Corée, avançant simplement le critère de l’« exploi-
tabilité » (A/CONF.13/C4/L.11), et celle du Panama, suggérant Pinclu-
sion du talus continental dans la définition du plateau continental
(A/CONF.13/C.4/L.4), avaient également été repoussées. En définitive,
c’est le projet initial de la Commission, sous réserve d’une disposition
supplémentaire concernant les îles (voir plus loin, par. 149), qui avait été
adopté par 51 voix contre 9, avec 10 abstentions. La France, la Répu-
blique fédérale d'Allemagne, l'Italie, le Japon et les Pays-Bas s’étaient
prononcés contre le projet initial. En plénière, le représentant de la France
avait tenté à nouveau de faire supprimer la notion d’exploitabilité dans
le texte original, mais sans succès. C’est ainsi que la largeur du plateau
continental fut définie comme suit :

« Article I

[L’Jexpression « plateau continental » est utilisée pour désigner
a) \e lit dela mer et le sous-sol des régions sous-marines adjacentes aux
côtes, mais situées en dehors de la mer territoriale, jusqu’à une pro-
fondeur de 200 mètres ou, au-delà de cette limite, jusqu’au point où la
profondeur des eaux surjacentes permet l’exploitation des ressources
naturelles desdites régions ; b) le lit de la mer et le sous-sol des régions
sous-marines analogues qui sont adjacentes aux côtes des îles. »

46. Il faut dire que la clause relative au concept d’« exploitabilité » avait
été rédigée d’une façon exprimant exactement le contraire de l’intention de
la conférence, qui était visiblement de définir les limites du plateau (juri-
dique) au-delà de l’isobathe des 200 mètres par la profondeur des eaux
surjacentes qui cessait de permettre l’exploitation des ressources naturelles.
Même sous cette forme, cependant, l'interprétation du critère de l’exploi-
tabilité serait restée ambiguë. On ne se rendait pas suffisamment compte
en effet des conséquences du fait que chaque Etat côtier était libre d’ac-
corder à un pays étranger ou à un ressortissant étranger le droit d'explorer
son plateau continental ou d’en exploiter les ressources. Dans ces condi-
tions, les Etats côtiers ne disposant pas de techniques suffisamment avan-
cées pouvaient toujours rechercher des investissements étrangers ou une
assistance technique pour la prospection et l’exploitation des ressources de
leur plateau continental, et confirmer ainsi leurs revendications au-delà de
Pisobathe des 200 mètres. Ainsi entendu, le concept d’exploitabilité devait
être constamment réinterprété en fonction des progrès de la technique

169
PLATEAU CONTINENTAL (OP. DISS. ODA) 184

dans le monde. La conséquence logique était que, finalement, l’exploita-
tion des ressources sous-marines, même au-delà de la profondeur de
200 mètres, devait toujours être réservée à l’« Etat riverain », seul habilité à
revendiquer toute zone où la profondeur des eaux surjacentes permet l’ex-
ploitation. Implicitement, donc, toutes les zones sous-marines du monde
se trouvaient divisées entre les Etats côtiers par la convention de 1958 sur le
plateau continental. Seul restait le problème de la délimitation. Mais il est
peu probable qu’une telle interprétation correspondit à ce que les parti-
cipants à la conférence croyaient effectivement approuver. D’une façon
générale, la plupart d’entre eux semblent avoir eu l’impression erronée que,
grâce au critère de l’exploitabilité, l'exploitation et l'exploration au-delà de
l’isobathe des 200 mètres ne deviendraient possibles que progressivement,
au fur et à mesure du progrès technique.

Section IIT, Evolution des idées sur la délimitation
du plateau continental

1. Projet de la Commission du droit international

47. Pour bien comprendre la méthode de délimitation du plateau conti-
nental dans le cas des Etats dont les côtes sont adjacentes ou se font face, il
faut revenir à la proclamation Truman, selon laquelle :

« Dans le cas où le plateau continental s'étend jusqu’au rivage d’un
autre Etat ou est partagé avec un Etat voisin, la frontière sera déter-
minée par les Etats-Unis et Etat intéressé conformément aux prin-
cipes de l'équité. »

Parmi les déclarations unilatérales que les Etats firent par la suite, beau-
coup mentionnent les « principes équitables » à propos de la délimitation
du plateau continental entre Etats dont les côtes sont adjacentes ou se font
face.

48. A sa deuxième session, en 1950, la Commission du droit interna-
tional reconnut la nécessité d’établir des limites lorsque deux ou plusieurs
Etats voisins s’intéressaient à un même plateau continental. Le projet
préparé en 1951 contenait la disposition suivante :

« Article 7

Deux ou plusieurs Etats, dont le territoire est contigu au même
plateau continental, devraient fixer, par voie d’accord, les limites de
leurs zones respectives dans le plateau continental. A défaut d’accord,
les parties seront tenues de faire fixer les limites par arbitrage. »
(Nations Unies, Documents officiels de l'Assemblée générale, dixième
session, supplément n° 9, A/1858, Rapport de la Commission du droit
international, 1950, p. 25.)

Il fut aussi proposé, pour les cas où un accord ne serait pas possible et ou
une prompte solution s’imposait, que les Etats intéressés fussent tenus de

170
PLATEAU CONTINENTAL (OP. DISS. ODA) 185

soumettre leur différend à un arbitrage ex aequo et bono. Le terme « ar-
bitrage » était ici employé dans son sens le plus large et englobait un
éventuel recours à la Cour internationale de Justice. Pour répondre aux
objections soulevées par plusieurs gouvernements, M. François, rappor-
teur spécial sur ce sujet, envisagea de remplacer l'arbitrage ex aequo et bono
par la procédure de conciliation et proposa la disposition suivante :

« Article 7

Deux ou plusieurs Etats, dont le territoire est contigu au même
plateau continental, devraient fixer, par voie d’accord, les limites de
leurs zones respectives dans le plateau continental. A défaut d’accord,
les parties seront tenues de soumettre le différend à une procédure de
conciliation. » (A/CN.4/60, chap. IV, art. 7 ; International Law Com-
mission Yearbook, 1953, vol. IL, p. 48.)

49. Le comité d’experts sur certaines questions d’ordre technique
concernant la mer territoriale se réunit en avril 1953, à la demande du
rapporteur spécial. Celui-ci lui soumit la question suivante :

« Comment faut-il déterminer la délimitation des mers territoriales
de deux Etats adjacents ? Est-ce que cela peut se faire par :

Le prolongement de la frontière de terre ?

Une ligne perpendiculaire à la côte à l'endroit où la frontière entre
les deux territoires atteint la mer ?

Le tracé d’une ligne perpendiculaire partant du point mentionné
sous B suivant la direction générale de la ligne de côte ?

. Une ligne médiane ? Si oui, comment faut-il tracer cette ligne ?
Dans quelle mesure faut-il tenir compte de la présence des îles, des
sèches, ainsi que des chenaux navigables ? »

9 AO BP

A cette question, le comité d’experts donna la réponse ci-après :

«1. Après une discussion approfondie le comité a déclaré que la
frontiére (latérale) entre les mers territoriales respectives de deux
Etats adjacents, là où elle n’a pas déjà été fixée d’une autre manière,
devrait être tracée selon le principe d’équidistance de la côte de part et
d’autre de l’aboutissement de la frontière.

2. Dans certains cas, cette méthode ne permettra pas d’aboutir a
une solution équitable, laquelle devra alors étre recherchée dans des
négociations. » (A/CN.4/61/Add.1 et Corr.1; ibid, 1953, vol. IT,

p. 79.)
Le comité d’experts ajoutait les observations suivantes :

« Le comité s’est efforcé de trouver des formules pour tracer les
frontiéres internationales dans les mers territoriales qui pourraient en

171
PLATEAU CONTINENTAL (OP. DISS. ODA) 186

même temps servir pour délimiter les frontières respectives de « pla-
teau continental » concernant les Etats devant les côtes desquelles
s'étend ce plateau. » {Ibid.)

(Il faut remarquer ici qu’au paragraphe 119 du présent arrêt la Cour semble
ignorer les conclusions de ce comité, ne retenant que les demandes qui lui
avaient été adressées par le rapporteur spécial de la Commission du droit
international.)

50. En 1953, la Commission du droit international, s'inspirant, semble-
t-il, des recommandations du comité d’experts, proposa de formuler une
règle générale fondée sur le principe de léquidistance, tout en reconnais-
sant que, si ce principe devait déterminer la règle générale, celle-ci resterait
sujette à modification lorsque des circonstances spéciales justifieraient une
autre ligne de délimitation. Le texte proposé en 1953 par la Commission
pour le cas des Etats limitrophes était le suivant :

« Article 7

1. [Cas des Etats se faisant face.]

2. Dans les cas où un même plateau continental est contigu au
territoire de deux Etats limitrophes, la délimitation du plateau conti-
nental entre ces Etats s’opère, à défaut d’accord entre ces Etats et à
moins que des circonstances spéciales ne justifient une autre délimi-
tation, par application du principe de l’équidistance des lignes de base
4 partir desquelles est mesurée la largeur de la mer territoriale de
chacun des deux pays. (Nations Unies, Documents officiels de ’As-
semblée générale, huitième session, supplément n° 8, A/2456, Rapport
de la Commission du droit international, 1953, p. 13.)

Selon le commentaire joint à cette disposition :

«Si … les limites sont déterminées, en général, par la règle de
Péquidistance, des modifications peuvent être apportées à cette règle,
lorsque des circonstances spéciales justifient le tracé d’une autre
limite. Comme pour les limites des eaux territoriales, il doit être prévu
qu’on peut s’écarter de la règle lorsqu'une configuration exception-
nelle de la côte ou encore la présence d’îles ou de chenaux navigables
l’exigent. La règle adoptée est donc par là dotée d’une certaine élas-
ticité. » (/bid., p. 16.)

51. En 1956, la Commission du droit international modifia ce texte
comme suit :
« Article 72

1. [Cas des Etats se faisant face.]

2. Dans les cas où un même plateau continental est adjacent au
territoire de deux Etats limitrophes, la délimitation du plateau conti-
nental est déterminée par accord entre ces Etats. A défaut d’accord, et

172
PLATEAU CONTINENTAL (OP. DISS. ODA) 187

à moins que des circonstances spéciales ne justifient une autre déli-
mitation, celle-ci s’opère par application du principe de l’équidistance
des lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale de chacun des deux pays. » (Annuaire de la Commission du
droit international, 1956, vol. II, p. 264.)

Le commentaire relatif à cette disposition précisait :

« Comme pour ces mers [les mers territoriales], il doit être prévu
qu’on peut s’écarter de la règle lorsqu'une configuration exception-
nelle de la côte ou encore la présence d'îles ou de chenaux navigables
lexigent. Ce cas pourra se présenter assez souvent. La règle adoptée
est donc par là dotée d’une certaine souplesse. » (Zbid., p. 300.)

La Commission proposait aussi, à l’article 73 du projet, que tout différend
sur l'interprétation ou l'application du régime du plateau continental fût
en principe soumis à la Cour internationale de Justice.

2. L'article 6 de la convention sur le plateau continental

52. A la conférence de Genève, tenue en 1958, le Venezuela rejeta l’idée
qu’à défaut d’accord ce fût la ligne d’équidistance qui déterminerait la
ligne de délimitation, en faisant valoir que les situations étaient trop
diverses dans le monde pour permettre l'adoption d’une règle générale de
cet ordre. En conséquence, le Venezuela proposa que « la délimitation du
plateau continental ... [fût] déterminée par accord ... ou par les autres
moyens admis en droit international » (A/CONF.13/C.4/L.42). Pour
d’autres raisons, la Yougoslavie proposa de supprimer les mots «et à
moins que des circonstances spéciales ne justifient une autre délimita-
tion », qui figuraient dans le projet de 1956 (A/CONF.13/L.16), jugeant
que ce critère, vague et arbitraire, risquait d’engendrer des malentendus et
des désaccords. Où et comment ces circonstances spéciales étaient-elles
énumérées en droit international, demanda le représentant de la Yougos-
lavie, et qui serait chargé d’en interpreter l'application ? Cependant, la
proposition du Venezuela et celle de la Yougoslavie furent rejetées par
la quatrième commission. Le Royaume-Uni proposa la disposition sui-
vante :

«2. Dans le cas d'Etats limitrophes, la délimitation des régions
sous-marines ... est déterminée, à défaut d'accord sur une autre déli-
mitation, par application du principe de l’équidistance des points les
plus proches des lignes de base à partir desquelles est mesurée la mer
territoriale de chacun de ces Etats. » (Conférence des Nations Unies
sur le droit de la mer, vol. VI, p. 154).

Selon la délégation britannique :

« la ligne médiane servirait toujours de base pour la délimitation. Si
les deux Etats intéressés acceptaient de prendre comme ligne de
délimitation la ligne médiane, il ne serait pas nécessaire de procéder

173
PLATEAU CONTINENTAL (OP. DISS. ODA) 188

à d’autres négociations ; si des circonstances spéciales semblaient
indiquer qu’il convient de s’écarter de la ligne médiane, une autre
ligne de délimitation pourrait être établie par voie de négociation,
mais la ligne médiane servirait toujours de point de départ. » (Jbid,

p. 111).

Après que les représentants de la France et des Pays-Bas eurent demandé si
Paccord n’était prévu qu’en cas de circonstances spéciales, le Royaume-
Uni retira sa proposition en faveur de la proposition des Pays-Bas, dont il
se porta coauteur (A/CONF.13/C.4/L.23). Cette proposition commune,
identique en substance à la disposition correspondante du projet de 1956
de la Commission, fut finalement adoptée par la quatrième commission
par 29 voix contre 16, avec 9 abstentions. C’est ainsi que l’article 6 de la
convention sur le plateau continental vit le jour :

« Article 6

1. Dans le cas où un même plateau continental est adjacent au
territoire de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée par
accord entre ces Etats. A défaut d’accord, et à moins que des circons-
tances spéciales ne justifient une autre délimitation, celle-ci est cons-
tituée par la ligne médiane dont tous les points sont équidistants des
points les plus proches des lignes de base 4 partir desquelles est
mesurée la largeur de la mer territoriale de chacun de ces Etats.

2. Dans le cas où même le plateau continental est adjacent au
territoire de deux Etats limitrophes, la délimitation du plateau conti-
nental est déterminée par accord entre ces Etats. A défaut d’accord, et
à moins que des circonstances spéciales ne justifient une autre déli-
mitation, celle-ci s’opère par application du principe de l’équidistance
des points les plus proches des lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale de chacun de ces Etats. »

53. Certaines suggestions furent faites à la conférence de 1958 quant au
sens à donner en l’occurrence à l’expression « circonstances spéciales ». Le
représentant du Royaume-Uni donna les explications suivantes :

« Au nombre des circonstances spéciales dont il pourrait y avoir
lieu de tenir compte, on peut mentionner par exemple l’existence
d’une ile petite ou grande, dans la zone à répartir. Il suggère que, pour
tracer une ligne de démarcation, on tienne compte de l'étendue des îles
et que l’on ne prenne pas comme points de départ pour mesurer la mer
territoriale les très petites îles et les bancs de sable situés sur un
plateau continental continu et en dehors de la mer territoriale qui
possèdent uniquement une mer territoriale appropriée. D’autres cir-
constances spéciales pourraient consister dans le fait que Pun des
Etats posséderait des droits spéciaux en matière d’exploitation mi-

174
PLATEAU CONTINENTAL (OP. DISS. ODA) 189

nière ou de pêche, ou encore dans l’existence d’un chenal navigable.
Dans tous les cas de ce genre, une déviation de la ligne médiane pourra
se justifier, mais cette ligne constituera, même alors, le meilleur
point de départ pour des négociations. » (A/CONF.13/42.) (Première
conférence des Nations Unies sur le droit de la mer, Documents
officiels, vol. VI, p. 112.)

L'Italie avait de son côté présenté la proposition que voici, limitée il est vrai
au cas des Etats se faisant face :

« Dans le cas où à proximité des côtes qui se font face, il y a des îles
appartenant audit plateau continental continu, la délimitation est
constituée, à défaut d'accord, par la ligne médiane dont tous les points
sont équidistants de la laisse de basse mer longeant les côtes des-
dits Etats à moins que des circonstances spéciales ne justifient des
variantes au tracé de ladite ligne médiane. » (A/CONF.13/C.4/L.25/
Rev.1.) (Zbid., p. 153.)

Cette proposition italienne fut rejetée à la quatrième commission par
31 voix contre 3, avec 18 abstentions. Les documents officiels de la confé-
rence ne contiennent pas d’autre prise de position quant aux « circons-
tances spéciales » pouvant justifier une autre ligne que la ligne d’équidis-
tance.

54. Au sujet du règlement obligatoire par la Cour internationale de
Justice de tout différend sur le plateau continental, les Pays-Bas propo-
sèrent d’ajouter la clause suivante :

« En cas d’action judiciaire relative à l'application de l’article 72, la
Cour sera habilitée à décider ex aequo et bono si ces circonstances
spéciales justifient une délimitation autre que celle qui est prévue dans
cet article. » (A/CONF.13/C.4/L.62.)

Par 33 voix contre 15, avec 14 abstentions, la disposition correspondante
du projet de la Commission fut adoptée par la quatrième commission.
La Tunisie et la Libye s’abstinrent de participer au vote. En plénière, ce
n’est qu'après l’adoption du protocole de signature facultative concernant
le règlement obligatoire des différends que cette disposition fut mise
aux voix ; le résultat du vote étant de 38 voix pour, 20 voix contre et
7 abstentions, elle fut rejetée, faute d’avoir atteint la majorité requise des
deux tiers des membres de la conférence. Contrairement à ce que la
Commission du droit international avait initialement prévu, la convention
sur le plateau continental ne soumet donc pas les différends sur la déli-
mitation du plateau continental au règlement obligatoire, que ce soit par
saisine de la Cour internationale de Justice ou par d’autres moyens ; c’est
un instrument séparé, le protocole de signature facultative, qui prévoit le
réglement obligatoire. De plus, la convention est entrée en vigueur le
10 juin 1964, et le protocole facultatif n’était pas encore entré en vigueur à
cette date.

175
PLATEAU CONTINENTAL (OP. DISS. ODA) 190

55. La convention sur le plateau continental propose donc que la déli-
mitation du plateau continental entre Etats limitrophes ou qui se font face
se fasse par voie d'accord, sans prévoir le règlement obligatoire des dif-
férends. Ce faisant, elle confère à un principe de droit général, concernant
le règlement des différends, la priorité sur tous les principes ou règles qui
pourraient s'appliquer au sujet particulier du différend, sans préciser ce
que sont ces principes ou règles. 11 n’existe donc pas de principe astreignant
de délimitation à respecter dans les termes de laccord, s’il y a accord.
Ainsi, la convention s’abstient de mentionner tout principe ou règle,
sauf en cas d’impossibilité d'accord. Mais, à mon avis, cela ne signifie
pas que la conférence entendait minimiser de propos délibéré l’impor-
tance de ces principes ou règles au cours des négociations sur l'accord. Au
contraire, considérant qu’elle a dû s'inspirer d’un certain fondement
doctrinal en rédigeant la seconde phrase de chaque paragraphe de l’ar-
ticle 6, je pense que la conférence entendait donner des directives aussi
bien pour la période précédant la constatation du défaut d’accord que
pour la période suivante (étant donné qu'il y a « défaut d’accord » dans
l’une et l’autre de ces périodes). L’intention implicite de l’article 6 était
donc, me semble-t-il, très vraisemblablement la suivante: qu'il s’agisse
d’un accord ou d’une délimitation impartiale par tierce partie, les prin-
cipes et règles du droit international à appliquer sont que, à moins
qu’une autre méthode ne soit justifiée par des circonstances spéciales, la
délimitation dans le cas d’Etats limitrophes est déterminée par l’applica-
tion du principe d’équidistance. Autrement dit, on peut interpréter la
convention comme faisant de la méthode « équidistance/circonstances
spéciales » la base de la délimitation par voie normale d’accord ef de la
délimitation par tierce partie. Bien entendu, il reste dans ce cas certaines
difficultés au moment de déterminer si une autre délimitation est ou non
justifiée par des circonstances spéciales, et cela aussi doit faire l’objet
de négociations entre les parties ou d’une décision par tierce partie.
Surtout s’il n'existe pas de règle établie sur ce qu’il faut entendre par
« circonstances spéciales ».

Section IV. La portée de l'arrêt rendu par la Cour en 1969

1. Le plateau continental en droit international coutumier

56. La controverse sur le point de savoir si la notion de plateau conti-
nental ne valait que pour les Etats parties à la convention sur le plateau
continental de 1958, entrée en vigueur le’10 juin 1964, ou si elle était
généralement acceptée en droit international coutumier a été tranchée par
la Cour dans son arrêt de 1969, où l’on trouve le prononcé suivant :

« 19. ... Les droits de l'Etat riverain concernant la zone de plateau
continental qui constitue un prolongement naturel de son territoire
sous la mer existent ipso facto et ab initio en vertu de la souveraineté de
l'Etat sur ce territoire et par une extension de cette souveraineté sous

176
PLATEAU CONTINENTAL (OP. DISS. ODA) 191

la forme de l’exercice de droits souverains aux fins de l’exploration du
lit de la mer et de l’exploitation de ses ressources naturelles. » (C.I.J.
Recueil 1969, p.22.)

Le plateau continental trouvait ainsi une place bien établie dans le droit
international coutumier. Cependant, il importe au plus haut point de
relever que la substance ou la teneur des droits exercés par l'Etat riverain
ne recevait pas une définition nouvelle dans l’arrêt de 1969 : la Cour y
définissait les droits de l’Etat côtier de la même manière que les disposi-
tions de la convention. Le passage suivant est significatif à cet égard :

« 19... Il y a là un droit inherent. Point n’est besoin pour l’exercer
de suivre un processus juridique particulier ni d'accomplir des actes
juridiques spéciaux. Son existence peut être constatée ... mais elle ne
suppose aucun acte constitutif. Qui plus est, ce droit est indépendant
de son exercice effectif. Pour reprendre le terme de la convention de
Genève, il est « exclusif » en ce sens que, si un Etat riverain choisit de
ne pas explorer ou de ne pas exploiter les zones de plateau continental
lui revenant, cela ne concerne que lui et nul ne peut le faire sans son
consentement exprès. » ({bid.}

57. La formule « ipso facto et ab initio » ne doit donc pas être interprétée
dans un sens différent de celui des termes de la convention de 1958. Malgré
cette formule, le droit de Etat riverain, étant dépourvu d’effet rétroactif,
n'existait pas « ipso facto et ab initio » avant que le régime du plateau
continental n’acquit droit de cité dans le droit international coutumier. La
Cour ne donnait aucune interprétation complémentaire de la notion de
plateau continental, se contentant de déclarer que le droit défini par la
convention de 1958 était établi en droit international coutumier sans être
nécessairement tributaire des dispositions précises de cette convention. La
Cour, en 1969, ne s’est servie des notions exprimées par la formule « ipso
facto et ab initio » que pour consolider le régime du plateau continental, qui
n’était pas encore fermement ancré dans le droit international. Comme elle
le dit dans son arrét :

«100. … Le régime du plateau continental est l’exemple d’une
théorie juridique née d’une solution particuliére qui a fait école.
Comme la Cour l’a rappelé dans la première partie de l’arrêt, c’est la
proclamation Truman du 28 septembre 1945 qui est à l’origine de la
théorie et les particularités de celle-ci sont le reflet de cette origine. Il
serait donc contraire à l’histoire de systématiser à l’excés une cons-
truction pragmatique dont les développements se sont présentés dans
un délai relativement court. » (Ibid. p. 53.)

Dans le passage cité plus haut, la Cour proclame que le plateau continental
est le « prolongement naturel » du territoire terrestre « sous la mer », et le
répète au paragraphe 39 (le « plateau continental est le prolongement
naturel sous la mer [du territoire] »). Elle parle aussi de « la conception plus
fondamentale du plateau continental envisagée comme prolongement

177
PLATEAU CONTINENTAL (OP. DISS. ODA) 192

naturel du territoire » (par. 40), et « du prolongement naturel ou de l’ex-
tension du territoire ou de la souveraineté territoriale de l'Etat riverain
sous la haute mer, au-delà du lit... » (par. 43). Quant à la limite extérieure
du plateau continental, elle n’était pas en cause dans l’arrét de 1969, la mer
du Nord étant une mer peu profonde, à l'exception de la fosse norvégienne
(dépourvue de pertinence dans ce cas), et la Cour n’a donc pas traité de la
zone située au-delà de la profondeur de 200 mètres. Ainsi, de même que la
convention sur le plateau continental de 1958 ne donnait pas une idée
précise de la limite extérieure du plateau continental, de même la Cour,
dans son arrêt de 1969, ne s’est pas servie de la notion de « prolongement
naturel » pour essayer de définir la limite extérieure du plateau continental
ou son étendue intégrale, mais uniquement pour justifier les droits de l'Etat
riverain sur le plateau continental géographiquement contigu à ses côtes.

58. A cet égard, je ferai également observer que le fait que la notion de
plateau continental ait acquis une place bien établie en droit internatio-
nal coutumier ne signifie pas nécessairement que les dispositions de la
convention sur le plateau continental expriment la coutume internatio-
nale. L’arrét de 1969 s'exprime comme suit au sujet des articles 1 à 3 de la
convention, qui ne peuvent faire l’objet de réserves :

« 63. ... [Ces] trois articles sont ceux que l’on a alors manifestement
considérés comme consacrant ou cristallisant des règles de droit
international coutumier relatives au plateau continental, règles éta-
blies ou du moins en voie de formation et visant notamment la
question de l’étendue du plateau continental vers le large, le caractère
juridique du titre de l'Etat riverain, la nature des droits pouvant être
exercés, le genre de ressources naturelles sur lesquelles portent ces
droits, le maintien du régime juridique des eaux surjacentes au plateau
continental en tant que haute mer, et le maintien du régime juridique
de l’espace aérien situé au-dessus de ces eaux. » (CLS. Recueil 1969,

p. 39.)

J’estime que la Cour est allée trop loin en déclarant que des « règles établies
ou du moins en voie de formation » étaient apparues, déterminant non
seulement le caractére juridique du titre de l’Etat riverain et la nature des
droits pouvant être exercés, mais aussi divers autres aspects de la question.
J'aurai plus loin l’occasion d’évoquer le problème des catégories de res-
sources naturelles sur lesquelles portent ces droits.

2. Le sens de Particle 6 de la convention sur le plateau continental

59. Selon l'arrêt de 1969, l’article 6 de la convention sur le plateau
continental, qui prévoit l'application du principe de l’équidistance à moins
que des circonstances spéciales ne justifient une autre délimitation, ne
consacrait ni ne cristallisait une règle de droit coutumier préexistante ou en
voie de formation et ne pouvait donc obliger les Etats non parties à la
convention (ibid., p. 41, par. 69). Comme le dit aussi la Cour :

178
PLATEAU CONTINENTAL (OP. DISS. ODA) 193

« 55, ... [Il] est clair qu’à aucun moment on n’a considéré que la no-
tion d’équidistancesoit liée defaçoninhérenteet nécessaire à la doctrine
du plateau continental. L'opinion des juristes s’est même, dès le début,
manifestée en un tout autre sens. » (C.1.J. Recueil 1969, p. 35 et 36.)

Et elle ajoute :

« 58... Or en fait, alors qu’une ligne médiane tracée entre deux pays
se faisant face divise également des zones qui peuvent être considérées
comme le prolongement naturel du territoire de chacun d’eux, il est
fréquent qu’une ligne latérale d’équidistance laisse à l’un des Etats
intéressés des zones qui sont le prolongement naturel du territoire de
l’autre. » bid. p. 37.)

Minimisant la portée du principe de l’équidistance inscrit à l’article 6 de la
convention, la Cour semble avoir attribué beaucoup d’importance à la
notion de l’accord entre les Parties et à la notion de principes équitables,
qui sont également inscrites à l’article 6. Voici ce que dit la Cour à ce
sujet :

«55. … Elle a procédé, et elle n’a cessé de procéder, de deux
convictions : en premier lieu il était peu probable qu’une méthode de
délimitation unique donne satisfaction dans toutes les circonstances
et la délimitation devait donc s’opérer par voie d’accord ou d’arbi-
trage ; en second lieu la délimitation devait s'effectuer selon des
principes équitables. C’est en raison de la première conviction que la
Commission a donné priorité à la délimitation par voie d’accord dans
le projet qui est devenu l’article 6 de la convention de Genève et c’est
en raison de la seconde conviction qu’elle a introduit l'exception des
« circonstances spéciales ». Les documents montrent cependant que,
même avec ces atténuations, les doutes ont persisté, en particulier sur
le point de savoir si le principe de l’équidistance se révélerait équitable
dans tous les cas. » (Ibid. p. 36.)

« 72. ... En premier lieu, l’article 6 est rédigé de telle sorte qu’il fait
passer lobligation de recourir à la méthode de l’équidistance après
l'obligation primordiale d’effectuer la délimitation par voie d’accord.
Cette obligation primordiale précéderait de manière bien inusitée ce
que lon prétend être virtuellement une règle de droit général. Sans
chercher à aborder la question du jus cogens et encore moins à se
prononcer sur elle, on doit admettre qu’en pratique il est possible de
déroger par voie d’accord aux règles de droit international dans des
cas particuliers ou entre certaines parties, mais cela ne fait pas nor-
malement l’objet d’une disposition expresse comme dans l’article 6 de
la convention de Genève. En second lieu, le rôle que joue la notion de
circonstances spéciales par rapport au principe de l’équidistance
consacré à l’article 6 et les controverses très importantes, non encore
résolues, auxquelles ont donné lieu la portée et le sens de cette notion
ne peuvent que susciter d’autres doutes quant au caractère virtuelle-
ment normatif de la règle. » ({bid., p. 42.)

179
PLATEAU CONTINENTAL (OP. DISS. ODA) 194

« 85. Il ressort de l’histoire du développement du régime juridique
du plateau continental, qui a été rappelée ci-dessus, que la raison essen-
tielle pour laquelle la méthode de léquidistance ne peut être tenue
pour une règle de droit est que, si elle devait être appliquée obligatoi-
rement en toutes situations, cette méthode ne correspondrait pas à cer-
taines notions juridiques de base qui, comme on l’a constaté aux para-
graphes 48 et 55, reflètent depuis l’origine l’opinio juris en matière de
délimitation ; ces principes sont que la délimitation doit être l’objet
d’un accord entre les Etats intéressés et que cet accord doit se réaliser
selon des principes équitables. » (C.LJ. Recueil 1969, p. 46).

60. À mon avis, la solution qui consiste à dire qu’à défaut de règle
obligatoire applicable en toutes circonstances la délimitation doit être
effectuée par voie d’accord n’est nullement une solution. Comme je l’ai fait
observer ci-dessus (par. 55) à propos de l’article 6 de la convention sur le
plateau continental, la disposition qui invite à effectuer la délimitation par
voie d’ accord reste une simple règle de procédure et ne saurait constituer ni
un principe ni une règle de délimitation. L'obligation de parvenir à un
accord conformément à des principes équitables ne s’attache pas spécia-
lement à la délimitation ; et refuser de voir dans l’équidistance une règle de
droit parce qu’une telle règle serait incompatible à priori avec cette obli-
gation ne serait possible que s’il était établi que la ligne correspondant à des
principes équitables ne peut-être une ligne d’équidistance, ou ne peut l’être
que par coïncidence. Il eût suffi de dire qu’une règle peut être une règle, et
même une règle suprême, sans qu’il faille « l'appliquer obligatoirement
dans toutes les situations ».

61. Or la Cour a jugé en 1969 que le principe de l’équidistance ne
pouvait être une règle de droit, mais elle n’a pu proposer aucune solution de
rechange :

« 83... [Entre] Etats qui ont un problème de délimitation latérale de
plateaux continentaux limitrophes il demeure des règles et principes
de droit à appliquer et il ne s’agit, en l’espèce, ni d’une absence de
règles, ni d’une appréciation entièrement libre de la situation par les
Parties. Il ne s’agit pas non plus, si le principe de l’équidistance n’est
pas la règle de droit, d’avoir à titre subsidiaire une autre règle unique
équivalente. » (Ibid. p. 46.)

Et le dispositif de l’arrêt précise qu’il n’existe « pas d’autre méthode unique
de délimitation qui soit d’un emploi obligatoire en toutes circonstances »
(par. 101). Au lieu de suggérer une méthode, la Cour fournit une définition
permettant de déterminer ou de reconnaître l'appartenance d’une zone
donnée du fond des mers à un Etat : la zone en question doit être le
« prolongement naturel » du territoire terrestre de cet Etat. Toute méthode
conçue pour mettre en œuvre cette définition peut donc servir d’auxiliaire à
la délimitation, mais on ne peut pas parler dans ce cas de méthode de
délimitation. Cette idée du prolongement naturel, qui était appelée à jouer
un rôle dans l’évolution du régime juridique du plateau continental, est
consacrée dans le passage suivant de l’arrêt :

180
PLATEAU CONTINENTAL (OP. DISS. ODA) 195

« 85. … c) le plateau continental de tout Etat doit être le prolon-
gement naturel de son territoire et ne doit pas empiéter sur ce qui est le
prolongement naturel du territoire d’un autre Etat. » (C.IJ. Recueil
1969, p. 47.)

Et le dispositif de Parrét ajoute :

« 101. ... [La] délimitation doit s’opérer ... de manière à attribuer,
dans toute la mesure du possible, à chaque Partie la totalité des zones
du plateau continental qui constituent le prolongement naturel de son
territoire sous la mer et n’empiétent pas sur le prolongement naturel
du territoire de l’autre » (ibid, p. 53).

J'estime cependant qu’en 1969 la Cour n’a pas indiqué clairement ce
qu’elle entendait par « prolongement naturel », malgré les facteurs énu-
mérés au paragraphe 101 de l’arrêt. On a l’impression que, ce concept
ayant joué son rôle, qui était de jeter un doute sur le critère de la proximité
(lequel aurait pu entraîner l'emploi de la méthode de l’équidistance), la
Cour ne tenait pas à être plus explicite.

62. Il y a de sérieuses raisons de douter qu’en 1969 la méthode de
Péquidistance eût été rejetée d’une manière aussi décisive, sans les circons-
tances spéciales de l’affaire. Après tout, dans plusieurs passages de l’arrêt,
la Cour reconnaît ses avantages :

« 22. ...On n’a jamais douté que la méthode de délimitation fondée
sur l’équidistance soit une méthode extrêmement pratique dont l’em-
ploi est indiqué dans un très grand nombre de cas. Elle peut être
utilisée dans presque toutes les circonstances, pour singulier que soit
parfois le résultat ; elle présente l’avantage qu’en cas de besoin, ... tout
cartographe peut tracer sur la carte une ligne d’équidistance de facto et
que les lignes dessinées par des cartographes qualifiés coincideront
pratiquement.

23. En somme il est probablement exact qu’aucune autre méthode
de délimitation ne combine au méme degré les avantages de la com-
modité pratique et de la certitude dans l’application. » (lbid,
p. 23.)

En revanche, la Cour craint que la méthode de l’équidistance n’aboutisse
dans certains cas 4 des résultats inéquitables :

« 89. Il faut ensuite constater que, malgré ses avantages reconnus,
la méthode de Péquidistance aboutit dans certaines conditions géo-
graphiques assez fréquentes à créer une incontestable inéquité :

a) La moindre déformation d’une côte est automatiquement ampli-
fiée par la ligne d’équidistance dans ses conséquences pour la
délimitation du plateau continental. C’est ainsi qu’on a vu dans le
cas des côtes concaves ou convexes que, si l’on applique la méthode
de l’équidistance, on aboutit à des résultats d’autant plus dérai-

181
PLATEAU CONTINENTAL (OP. DISS. ODA) 196

sonnables que la déformation est considérable et que la zone à
délimiter est éloignée de la côte. Une exagération d’une telle impor-
tance des conséquences d’un accident géographique naturel doit
être réparée ou compensée dans la mesure du possible parce qu’elle
est en soi créatrice d’inéquité. » (CIJ. Recueil 1969, p. 49).

63. Même la République fédérale d'Allemagne, qui s’opposait à l’ap-
plication de l’article 6 de la convention considéré comme l’expression des
règles coutumières du droit international, n’était pas nécessairement hos-
tile à la méthode « équidistance/circonstances spéciales ». A l’époque, j’ai
soutenu ce qui suit au nom de cette partie :

« Le recours à la ligne médiane est une méthode de démarcation qui
peut conduire à des résultats conformes au bon sens et à des solutions
justes et équitables, si l’on s’en sert dans un contexte géographique
adéquat et si l’on ne tire pas de conclusions erronées de son exis-
tence.» (CI.J. Mémoires, Plateau continental de la mer du Nord,
vol. II, p. 54.)

Et j’ajoutais :

« Même si l’article 6, paragraphe 2, de la convention de Genève sur
le plateau continental n’oblige pas la République fédérale d’Alle-
magne en vertu du droit des traités, il n’en représente pas moins un
aspect du droit international par l’ample assentiment qu’il incarne. »
({bid., p. 62.)

Comme je lai déjà rappelé, le comité d’experts sur certaines questions
d’ordre technique concernant la mer territoriale avait estimé dés 1953 que
le principe d’équidistance risquait dans certains cas de ne pas aboutir 4 une
solution équitable, même pour la délimitation de la mer territoriale ; et l’on
avait souligné maintes fois, depuis le rapport de la Commission du droit
international de 1953, la nécessité de s’écarter de la règle générale de
Péquidistance. En 1969, soutenant que l’application formaliste de l’équi-
distance pouvait aisément aboutir à un résultat inattendu, je me suis
exprimé dans les termes suivants au nom de la République fédérale d’Al-
lemagne :

« L’emploi de cette méthode pour répartir le plateau continental a
été mentionné comme une simple possibilité ; on ne pouvait, même de
façon lointaine, évoquer l'existence d’une obligation d’appliquer cette
méthode dans tous les cas. Le fait que la méthode de l’équidistance ait
surtout pour but de fixer les limites des eaux territoriales est d’autant
plus important qu’il s’agit alors de distances relativement courtes à
partir de la ligne côtière, où ne risquent pas de se produire les effets
extrêmes et parfois bizarres de la stricte application de l’équidistance
à la répartition du plateau continental plus loin de la ligne côtière. »
(Ibid. p.57.)

182
PLATEAU CONTINENTAL (OP. DISS. ODA) 197

64. Je m’associe sans hésiter à ce qu’a déclaré la Cour au paragraphe 24
de son arrêt :

« Affirmer que de toute façon les résultats ne peuvent jamais être
inéquitables parce que l’équidistance est par définition un principe de
délimitation équitable revient de toute évidence à une pétition de
principe. » (C.I.J. Recueil 1969, p. 24.)

Mais on ne peut pas en conclure que l’existence de quelques exceptions
exclut toute règle, à moins que ces exceptions ne soient assez nombreuses
pour rendre la règle inutile ou inexistante. Le problème est que, dans
certains cas, application de l’équidistance risque de produire un certain
effet de distorsion qui est contraire à la notion d'équité. C’est pourquoi la
convention sur le plateau continental parlait des « circonstances spé-
ciales », sans indiquer clairement, il est vrai, ce qu’elle entendait par 1a. La
République fédérale d'Allemagne, en 1969, a invoqué la notion de façade
maritime, dont la mise en œuvre eût permis d’éviter la distorsion résultant
de l’équidistance. La Cour, dans son arrêt de 1969, n’a pas nié les avantages
intrinsèques de l’équidistance en tant que telle. Mais il semble qu’elle n’ait
pas reconnu pleinement la valeur de cette méthode et en particulier qu’elle
wait pas tenu compte de toutes les possibilités de la formule qui figure à
Particle 6 de la convention. Ce disant, je tiens à préciser que je ne m'occupe
ici que de comprendre la convention et non d’apprécier la valeur juridique
de ses dispositions en 1969.

CHAPITRE III. PÊCHERIES SÉDENTAIRES ET DROITS HISTORIQUES

65. Dans les conclusions de son mémoire, la Tunisie affirme :

«2. La délimitation ne doit, en aucun point, empiéter sur la zone à
l’intérieur de laquelle la Tunisie possède des droits historiques bien
établis et qui est définie latéralement, du côté libyen, par la ligne
ZV 45° et, vers le large, par l’isobathe des 50 mètres. »

A lopposé, la Libye conclut dans son contre-mémoire :

«4, Même si leur existence est établie, les « droits de pêche »
revendiqués par la Tunisie en tant que « droits historiques » sont en
tout état de cause sans pertinence pour la délimitation du plateau en la
présente affaire. »

Comme le dit très justement l’arrêt, « la question [des droits historiques]
reste à examiner en elle-même » (par. 104) : en l'espèce, la Cour n’avait pas
à se demander si ces droits revendiqués par la Tunisie devaient être
reconnus hors du contexte de la délimitation du plateau continental.
Toutefois, et comme l’arrêt le relève tout aussi justement (par. 103), la très
ancienne pratique des pêcheries sédentaires démontrerait selon la Tunisie
que les zones dont il s’agit appartiennent à la masse continentale tuni-

183
PLATEAU CONTINENTAL (OP. DISS. ODA) 198

sienne et constituent son prolongement sous la mer. La Tunisie a aussi
évoqué en plaidoirie la coincidence frappante entre le statut des « pêche-
ries sédentaires tunisiennes et leur insertion dans la théorie du plateau
continental » (CR 81/9, p. 60); d’après elle, cette coincidence devait
influer sur la délimitation du plateau. La Tunisie s’est efforcée en outre de
prouver que :

« La délimitation du plateau continental doit … logiquement tenir
compte de la situation objective créée depuis des temps immémoriaux
par les droits historiques de la Tunisie dans le golfe de Gabès et qui
sont ainsi l’une des manifestations les plus anciennes et les plus
naturelles du prolongement naturel » (CR 81/13, p. 31).

Etant donné ces arguments de la Tunisie, j'estime devoir m’attarder
quelque peu sur la doctrine des pêcheries sédentaires dans ses rapports
avec la revendication relative au plateau continental.

Section I. La pratique et les doctrines historiques

1. L'exploitation des espèces sédentaires

66. Dans certaines régions du monde, comme les zones situées au large
de la Tunisie, de Sri Lanka et de l'Australie, exploitation des ressources
fixées aux fonds marins, telles que les huîtres perlières, les éponges, les
bêches-de-mer et les huîtres, se pratique depuis fort longtemps dans des
zones situées à plus de 3 milles du rivage. Nul n’a prétendu qu’en soi la
pêche sédentaire contrevint à une règle expresse du droit international. La
plupart du temps, elle est le fait des populations littorales, et si les autorités
côtières exercent souvent un certain contrôle, ce fait ne prouve pas
grand-chose, puisque le contrôle s’applique à leurs ressortissants. Ce n’est
que lorsque les autorités côtières cherchent à s’approprier les pêcheries
qu’un problème réel se pose — et certaines tentatives de cet ordre ont été
constatées.

67. Les pêcheries de perles sur les bancs situés au large de Ceylan, à une
distance de 6 à 21 milles du rivage, étaient régies par le Colonial Act de 1911
de la Grande-Bretagne, qui autorisait la capture et la prise de sanctions
contre tout bateau découvert à l’intérieur des limites des bancs de perles ou
croisant dans les parages. Ce type de pêche avait toutefois été réglementé
depuis des temps immémoriaux par les souverains successifs de l’île et
admis par d’autres nations. La phrase de Vattel : « Qui doutera que les
pêcheries de perles de Bahreïn et de Ceylan ne puissent légitimement
tomber en propriété ? » (Le droit des gens ou principes de la loi naturelle,
1758, éd. Carnegie, p. 247) a été citée par de nombreux auteurs. Tout en
soutenant le principe de la liberté des mers, Vattel reconnaissait à l’Etat
côtier un intérêt spécial sur l’espace bordant la côte et tentait de réserver les
zones de pêche côtière à l’autorité exclusive de l'Etat riverain, sans faire
cependant de distinction entre la pêche ordinaire et les pêcheries séden-
taires. On notera que les observations de Vattel peuvent servir à justifier

184
PLATEAU CONTINENTAL (OP. DISS. ODA) 199

l’institution des zones juridictionnelles ; toutefois, Vattel ne s’intéressait
pas particulièrement à la pêche sédentaire pratiquée par l'Etat côtier en
haute mer. Il ne s’intéressait pas non plus aux fonds marins sous-jacents à la
haute mer. Du temps de Vattel, aucune doctrine cohérente de la liberté des
mers n’était généralement admise, et la largeur de la mer territoriale n’avait
pas été définitivement fixée. Tout en reconnaissant que les eaux bordant la
côte jusqu’à une distance acceptée de commun accord devaient être consi-
dérées comme faisant partie du territoire national, Vattel n’essayait pas de
justifier le titre aux pêcheries de perles en se fondant sur le caractère
particulier des pêcheries sédentaires elles-mêmes comme forme d’occupa-
tion des fonds marins.

68. En 1871, sir Travers Twiss répondit à une question posée par le
Gouvernement britannique au sujet des droits prélevés par le bey de Tunis
sur les sujets britanniques pratiquant la pêche aux éponges et à d’autres
produits marins au large de la côte de Tunis :

« Il n’y a aucune objection de principe à ce que le bey de Tunis se
prévaille d’un droit exclusif au fructus des bancs situés au large de la
côte de Tunis auxquels s’attachent des éponges et des polypes, quoi-
que les bancs en question se trouvent à une distance supérieure à
3 milles de la ligne de rivage, à condition que le bey puisse démontrer
qu’il jouit dudit fructus par prescription acquisitive. » (Smith, Great
Britain and the Law of Nations, vol. IL, 1935, p. 122.)

A l’époque où Twiss écrivait ces lignes, l’idée d’une bande territoriale de
3 milles était en passe d'obtenir l'approbation générale. Twiss ne croyait
pas pour autant que les pêches sédentaires dussent être traitées de la même
façon que les fonds marins. Pour lui, le problème des pêcheries sédentaires
au-delà de 3 milles se distinguait de celui de l’occupation desdits fonds.

69. L’autorité exercée par Ceylan et Tunis, de même que la justification
qu’en donnent Vattel et Twiss, se rattachaient uniquement aux droits de
l'Etat côtier sur certains produits marins bien précis, lesquels droits avaient
été reconnus avant même que les concepts modernes de haute mer et de
mer territoriale ne fissent leur apparition. On ne saurait trop insister là
dessus. Les auteurs ont déduit d’une façon toute gratuite, de ces circons-
tances particulières, l’idée de possession des fonds marins. En étudiant
l'occupation des fonds marins par des pêcheries sédentaires, dans son
article fort remarqué de 1923-1924 intitulé « A qui appartient le fond de la
mer ? » (British Year Book of International Law, vol. 4), sir Cecil Hurst est
parti du postulat que le droit exclusif sur les huîtres perlières, qui sont une
des ressources du sous-sol de la mer, découlait de la propriété des fonds
marins où se trouve situé le banc d’huîtres. I] pensait aussi, à inverse, que
cette propriété avait été acquise par suite de l’exploitation des huîtres
perlières, des éponges et des bêches-de-mer. Nous ne pouvons que cons-
tater la circularité de ce raisonnement, qui a pourtant été largement
accepté en, Grande-Bretagne jusqu’à une époque récente. Oppenheim et
Lauterpacht, auteurs de l’un des principaux traités de droit international
britanniques, déclarent :

185
PLATEAU CONTINENTAL (OP. DISS. ODA) 200

«Il n’est pas contraire au principe, et il est plus conforme à la
pratique, de reconnaître qu’en droit un Etat peut acquérir, aux fins de
la pêche sédentaire et à d’autres fins, la souveraineté sur la surface du
fond de la mer et la propriété de ce fond. » (International Law, vol. I,
8e éd., 1955, p. 628.)

Cette opinion semble postuler que la souveraineté sur les fonds marins et,
partant, le droit d'utilisation exclusive s’acquièrent par des actes positifs
d'exploitation. Mais, si les actes d'exploitation ne sont pas eux-mêmes
exclusifs, on voit difficilement comment un droit de souveraineté pourrait
en découler. Si d’autre part l’utilisation est exclusive, mais fondée sur une
assertion de souveraineté, l’argument semble invalidé par une flagrante
pétition de principe. Smith interprète à tort la formule de Twiss comme
« reconnaissant le principe que le fond de la mer peut être acquis par
usucapion » (Smith, Great Britain and the Law of Nations, vol. IL, 1935,
p. 121). Ailleurs, il se dit convaincu que la pratique avait démontré que
« des Etats particuliers peuvent acquérir, par l’usage et la possession non
contestée, un droit exclusif sur une petite portion du fond de la mer où l’on
trouve ces ressources » (Smith, The Law and Custom of the Sea, 3° éd., 1959,
p. 81). Colombos indique, dans son excellent ouvrage sur le droit de la mer,
que la surface du fond de la mer forme un tout avec les eaux de la haute mer
surjacente. I] admet cependant, à propos de la récolte d’huîtres perlières au
large de la côte de Ceylan, qu’une partie limitée du lit de la haute mer est
susceptible d'occupation, « exceptionnellement, sur la base de motifs fon-
dés sur des considérations historiques et sur la prescription » (The Inter-
national Law of the Sea, 4 éd., 1959, p. 61). À mon avis, il n’était pas
nécessaire d’invoquer la notion de possession ou d’occupation du fond dela
mer quand la seule question en jeu était celle de l’autorité exercée par l'Etat
côtier sur certaines activités de pêche exceptionnelles, pratiquées au-delà de
la limite de la mer territoriale.

70. Je ne vois aucune raison logique impérieuse de considérer l’exploi-
tation des ressources fixées au fond de la mer du point de vue du régime
juridique des terres submergées. Point n’est besoin de parler d’occupation
des fonds marins, quand l'exploitation de leurs ressources ne se déroule
que dans les eaux qui les recouvrent. Le seul moment où une « occupa-
tion » intervienne est celui de la récolte des ressources exploitées, pendant
laquelle les eaux surjacentes sont effectivement « occupées ». La question
n’est pas de savoir si les ressources en question nagent librement dans
Pocéan ou sont fixées au fond, mais plutôt de se demander quelles sont les
activités humaines nécessaires à leur exploitation. Les pêcheries dites
sédentaires relèvent plutôt de la haute mer que des fonds marins. Du fait
que les deux types de pêche se pratiquent en haute mer, l'exploitation des
ressources fixées aux fonds marins ne se différencie pas selon moi de la
pêche ordinaire ; il n’y a donc aucune raison de ne pas appliquer aux deux
sortes de pêche les mêmes règles juridiques. Les rares raisons invoquées
pour justifier, soit l’exclusion des pêcheries sédentaires du régime général
de la pêche en haute mer, soit leur inclusion dans un régime propre aux

186
PLATEAU CONTINENTAL (OP. DISS. ODA) 201

fonds marins, sont peu convaincantes en fin de compte. En réalité, si leurs
observations sur l’occupation des fonds marins sont peut-être assez éloi-
gnées de la question, l’objectif ultime de Hurst et de ceux qui pensaient
comme lui était sans doute de protéger les droits historiques, et leur
argumentation semble être centrée sur l'acquisition des droits de pêche par
prescription, Poccupation des fonds marins ne se voyant reconnaître
qu’une importance secondaire. Pour prévoir une exception en faveur de
certains Etats côtiers il aurait fallu faire appel à un raisonnement analogue
à celui qui était invoqué pour exclure les baies historiques de la haute mer.

2. La pêche par engins fixes

71. La pêche pratiquée à l’aide d’installations permanentes a été rare-
ment étudiée et seulement d’une manière assez théorique. Gidel est un des
rares auteurs à avoir traité le problème. Il savait qu’on ne connaissait pas
suffisamment bien les pêcheries sédentaires, comme forme d’occupation du
fond de la mer, même s’il pensait que ces pêcheries, constituant une
exception à la règle générale, ne devaient être autorisées que dans des
conditions strictes, tandis que la pêche ordinaire était une conséquence dela
liberté des mers. L'opinion de Gidel est bien illustrée par le passage
suivant :

« C’est … poursuivre la quadrature du cercle que de prétendre
concilier la légitimité des pêcheries sédentaires en dehors de la limite
des eaux territoriales avec la notion de liberté de la haute mer. Liberté
de la haute mer et pêcheries sédentaires ne sont pas compatibles en tant
que notions de même valeur et de même rang. » (Le droit international
public de la mer, t. 1, 1922, p. 500.)

Gidel ne niait pas complètement la légalité de cet usage lorsque la pêche
sédentaire était pratiquée depuis de nombreuses années dans l’espace
maritime considéré sans susciter les protestations des autres nations. Il faut
rappeler que Gidel ne s’intéressait pas aux questions de juridiction : il se
préoccupait uniquement de l’utilisation dela mer en vue de l’exploitation de
ses ressources. La raison en est, semble-t-il, que sa conception du droit
régissant la pêche sédentaire était marquée par les problèmes que soulèvent
les installations ou équipements permanents (ibid., p. 488). En tout cas, le
double usage de l’expression « pêcherie sédentaire », qui remonte à Gidel,
depuis lors a été une source de confusion. L’affirmation de ce grand juriste
suivant laquelle la pêche sédentaire pratiquée à partir d’une installation
permanente ou au moyen d'engins permanents serait, en l'absence d’un long
usage, incompatible avec la liberté de la haute mer, a été trop facilement
acceptée.

72. En effet, même à propos des pêches sédentaires pratiquées au
moyen d'installations ou d’engins permanents, il était excessif et donc
impropre d’invoquer des notions comme l’occupation des fonds marins ou
la liberté des mers. Certes, ce matériel fixe peut gêner dans une certaine
mesure la navigation et la pêche ordinaire, mais il paraît un peu vain de

187
PLATEAU CONTINENTAL (OP. DISS. ODA) 202

vouloir différencier les équipements « permanents » des bateaux prati-
quant une pêche stationnaire pendant des périodes plus ou moins longues.
Puisque c’est l'exploitation des ressources qui est ici le souci majeur, et que
cette exploitation est manifestement compatible avec la liberté des mers,
rien n'autorise à appliquer des règles juridiques différentes à des méthodes
aussi inoffensives Pune que l’autre. La construction @ installations ou d’en-
gins permanents aurait pu être soumise à des règles particulières en droit
international. Même dans ce cas, cependant, il n’eût pas été justifié d’in-
terdire l'exploitation des ressources marines au moyen d'équipements
spéciaux. Et, puisque le droit tolère ces activités, les Etats côtiers peuvent
fort bien les considérer comme donnant naissance à des droits de pêche
historiques dans les cas appropriés.

* x

73. Pour résumer, la catégorie des « pêcheries sédentaires » recouvre
deux types de pêche mais, contrairement aux doctrines avancées par les
auteurs dans ce domaine, je ne crois pas que les « pêcheries sédentaires »,
dans l’un ou l’autre sens de l’expression, doivent être considérées autre-
ment que la pêche ordinaire et comme une forme d’occupation des fonds
marins. Bien entendu, les problèmes propres aux différentes techniques de
pêche appelleraient des solutions adaptées à chaque cas, aménagées dans le
cadre du régime de la haute mer. Mais il faut se souvenir que la pêche
sédentaire est depuis longtemps une activité protégée par le droit inter-
national. Avant la proclamation Truman de 1945, rien n’aurait permis de
dire que la pêche sédentaire, en tant que mode d’occupation des fonds
marins, pouvait légitimer les prétentions à l’exclusivité de l’Etat côtier sur
de vastes étendues sous-marines au large de ses côtes. S’il existait une
doctrine juridique avant la conférence de 1958 sur le droit de la mer, sa base
ne pouvait être que le long usage des pêcheries sédentaires, qui permettait
seulement de revendiquer des droits historiques sur ces pêcheries. On peut
soutenir que la longue pratique de la pêche sédentaire justifie des titres
historiques aux pêcheries de ce type, mais non des droits sur les zones
sous-marines.

Section IT. Les pêcheries sédentaires dans les conventions
sur le droit de la mer de 1958

1. Le projet de la Commission du droit international

74. Parmi les problèmes étudiés par la Commission du droit interna-
tional, il en était peu qui fissent appel a des notions plus complexes et 4 des
données de fait aussi peu sûres que celui des pêcheries sédentaires. Dans le
premier rapport sur la haute mer présenté à la Commission, M. Francois,
rapporteur spécial, écrivait :

« 94. Les pêcheries peuvent être qualifiées de sédentaires soit à
raison des espèces auxquelles elles se rapportent, c’est-à-dire des

188
PLATEAU CONTINENTAL (OP. DISS. ODA) 203

espèces fixées au sol et aux accidents du relief marin, soit, à raison des
engins qu’elles utilisent, par exemple des pieux plantés dans le fond de
la mer.» (International Law Commission Yearbook, 1950, vol. II,
p. 47-48.)

I] ne fait pas de doute que François empruntait cette notion à Gidel.
Ailleurs, il expliquait que les pêcheries sédentaires, en tant que telles,
étaient licites, même si cela n’était pas toujours conforme au principe de la
liberté des mers.

75. Dans son rapport de 1951, François reconnaissait qu’il se posait un
double problème :

« 1) L'Etat peut-il par des mesures unilatérales régler les pêcheries
sédentaires ?

2) L'Etat peut-il réserver les pêcheries sédentaires à ses propres
sujets ? » (International Law Commission Yearbook, 1951, vol. IT,
p. 94.)

Et il proposait à l’adoption de la Commission la théorie ci-après :

« Les pêcheries sédentaires, qui se caractérisent par l’usage effectif
et prolongé d’une partie de la haute mer, sans que les autres Etats, et
spécialement ceux qui pourraient du fait de leur situation géographi-
que faire valoir des objections particulières, aient opposé à cet usage
des protestations formelles et persistantes, sont reconnues comme
licites, pourvu que leur réglementation admette au bénéfice de leur
usage les pêcheries sans distinction de nationalité et qu’elle se borne à
assurer la police et la conservation des fonds pour le plus grand profit
des pêcheries moyennant des redevances équitablement assises et
perçues. » (Ibid, 1951, vol. IX p. 99.)

La première partie de cette proposition, « les pêcheries sédentaires ... sont
reconnues comme licites », n’a de rapport, semble-t-il, ni avec l’une ni avec
l’autre des deux questions relatives au contrôle de l'Etat que François
lui-même avait soulevées, car ce texte porte exclusivement sur la licéité des
activités de pêche. A sa session de 1951, la Commission du droit interna-
tional, tout en avouant son ignorance de la question des pêcheries séden-
taires, adopta le texte ci-après :

« La réglementation des pêcheries sédentaires dans les régions de la
haute mer contiguë à ses eaux territoriales peut être entreprise par un
Etat lorsque les ressortissants de cet Etat entretiennent et exploitent
ces pêcheries depuis longtemps à condition que ceux qui ne sont pas
ses ressortissants soient autorisés à participer à ces activités en matière
de pêche dans les mêmes conditions que ses ressortissants. Toutefois,
cette réglementation ne portera pas atteinte au régime général de ces
régions en tant que haute mer. » (Rapport de la Commission du droit
international sur les travaux de sa troisième session, A/ 1858, 1951, ann.,

p.25.)

189
PLATEAU CONTINENTAL (OP. DISS. ODA) 204

Le débat sur la question indique que, pour la majorité des membres de la
Commission, les pêcheries sédentaires devaient être réglementées indépen-
damment du problème du plateau continental. La Commission était d’avis
que la situation propre des pêcheries sédentaires justifiait la reconnais-
sance de droits spéciaux à l'Etat riverain dont les ressortissants se livraient
depuis longtemps à la pêche dans la région considérée. Au surplus, la
Commission n’envisageait pas le problème général des pêcheries séden-
taires ; elle se bornait à examiner le cas précis où depuis longtemps l'Etat
riverain pratique ce type de pêche au large de ses côtes. La Commission
resta assez vague dans ses conclusions, voulant attendre les observations
des Etats membres avant d’aller plus loin. Parmi les pays qui formulèrent
des observations sur ce projet de 1951, la Norvège adopta une position
originale en déclarant qu’il n’y avait pas lieu d’appliquer aux pêcheries
dites sédentaires un régime différent des autres pêcheries. S’inspirant des
observations formulées par plusieurs gouvernements sur la disposition
figurant dans le projet de 1951, François, dans son rapport de 1953,
élabora une disposition sur les pêcheries sédentaires qui ne s’écartait pas
beaucoup, quant au fond, de l’idée exprimée dans le projet de 1951 que la
Commission avait adopté (Rapport de la Commision du droit international
sur les travaux de sa cinquième session, A/2456, 1953, p. 17).

76. Ce n’est qu’à la session de 1953 de la Commission, qui coincidait
presque avec le début d’un litige entre l’Australie et le Japon sur la pêche
aux huîtres perlières, que M. Lauterpacht (plus tard sir Hersch), parmi
d’autres, estima qu’il y avait lieu de rattacher l’étude des pêcheries séden-
taires à celle du plateau continental, où l'Etat riverain est habilité à exercer
ses droits souverains de prospection et d’exploitation des ressources. Le
suivant sur ce point, la Commission écarta l’article sur les pêcheries
sédentaires que proposait François dans son rapport et la question fut
intégrée au projet de 1953 sur le régime du plateau continental. La Com-
mission était d’avis qu’en dehors des cas où des ressortissants d'Etats tiers
possèdent des droits sur elles, les pêcheries sédentaires relèvent des droits
souverains qu’exerce l'Etat riverain sur son plateau continental (ibid,
p. 14). En 1951, lexploitation des ressources de la mer revétait trois
aspects : les pêcheries ordinaires, les pêcheries sédentaires, l’exploitation
du plateau continental. En 1953, on ne retenait plus que deux types de
ressources : celles des pécheries ordinaires et celles du plateau continental,
y compris les pêcheries sédentaires. « Les produits des pécheriers séden-
taires », dans l’acception retenue en 1953, ne désignaient que les ressources
naturelles attachées en permanence au lit de la mer. S'agissant de pêcheries
sédentaires comme les pêcheries de perles, la Commission du droit inter-
national s’en tint en 1956 à la position qu’elle avait précédemment adoptée.
Dans le commentaire au projet de 1956, on peut lire:

« notamment les produits des pêcheries dites « sédentaires », en tant
qu’il s’agit de ressources naturelles attachées en permanence au lit de
la mer, ne devront pas être exclues de Papplication du régime adopté
[pour le plateau continental] » (Annuaire de la Commission du droit
international, 1956, vol. II, p. 298).

190
PLATEAU CONTINENTAL (OP. DISS. ODA) 205

Il était précisé qu’il fallait respecter les droits des nationaux d’autres
Etats. Toutefois, mis à part le cas des droits acquis, les droits souverains
de l'Etat côtier sur son plateau continental s’étendaient aux pêcheries
« sédentaires ».

77. D’autre part, la pêche pratiquée par engins fixés sur le fond de la
mer, qui d’abord était censée relever des pêcheries sédentaires, fut alors
assujettie à un régime particulier, distinct de celui qui était réservé à la
récolte des ressources sédentaires du lit de la mer. Dans le rapport qu’il
présenta à la session de 1956, le rapporteur spécial faisait observer que la
Commission avait omis un aspect de la question, celui des pêches consi-
dérées comme sédentaires en raison des engins utilisés, par exemple des
pieux plantés dans le sol. A'son avis, ce type de pêcheries ne relevait pas du
projet de la Commission de 1953. Le rapporteur proposait donc de réin-
troduire pour ces pêcheries l’article initialement proposé dans le projet de
1951. La Commission suivit le rapporteur et décida qu’il y avait effecti-
vement lieu de prévoir une disposition réglementant les pêcheries exploi-
tées au moyen d’engins fixés sur le lit de la mer. Le projet de 1956 disposait
donc, dans sa partie relative aux pêches :

«La réglementation de pêcheries exploitées au moyen d'engins
plantés dans le sol dans les régions de la haute mer adjacentes à la mer
territoriale d’un Etat peut être entreprise par cet Etat lorsque ses
nationaux entretiennent et exploitent ces pêcheries depuis longtemps
à condition que ceux qui ne sont pas ses nationaux soient autorisés à
participer à ces activités dans les mêmes conditions que ses natio-
naux. » (bid. p. 293.)

Pour Pessentiel, cette redaction ne différait guère de celle du projet de 1951,
encore que ce dernier visât avant tout les pêcheries sédentaires dans le
premier des deux sens évoqués plus haut : celui des pêcheries dont les
produits sont attachés au lit de la mer. En 1956, la Commission exprima
Pavis suivant :

« Les bancs où se trouvent les pêcheries exploitées au moyen d’en-
gins plantés dans le sol ont été considérés par certains Etats riverains
comme occupés par eux et constituant une partie de leur territoire.
Sans vouloir dire de ces régions qu’elles sont « occupées » par l'Etat
riverain ou qu’elles sont sa « propriété », la Commission est d’avis que
leur situation particulière justifie la reconnaisance de droits spéciaux
à l'Etat riverain dont les nationaux se livrent depuis longtemps à la
pêche dans ces régions.

La règle coutumière existante d’après laquelle les nationaux
d’autres Etats sont autorisés à se livrer à la pêche dans les mêmes
conditions que les nationaux de l'Etat riverain devrait continuer à
s'appliquer. La pratique d’autres genres de pêche dans ces parages ne
saurait être entravée que dans la mesure strictement nécessaire à la
protection des pêcheries envisagées dans le présent article.

Les droits spéciaux que l'Etat riverain peut exercer dans ces régions
doivent être strictement limités à ceux qui sont nécessaires aux fins

191
PLATEAU CONTINENTAL (OP. DISS. ODA) 206

pour lesquelles ils ont été reconnus. Les eaux qui recouvrent le lit de la
mer où ces pêcheries sont situées restent soumises au régime de la
haute mer. » (/bid., p. 293-294.)

78. Ainsi, dans sa dernière version, le projet de 1956 sur le droit de la
mer traitait de manières totalement différentes deux types de pêcheries
qu’on était fondé à qualifier les unes et les autres de sédentaires : l’ar-
ticle 68 portait sur le régime du plateau continental et l’article 60 était une
disposition distincte visant les pêcheries exploitées au moyen d’engins fixés
sur le fond marin.

2. Les dispositions des conventions sur le droit de la mer de 1958

79. En parallèle au double régime réservé par la Commission du droit
international aux deux types de pêcheries sédentaires, la conférence de
Genève de 1958 étudia elle aussi séparément les problèmes de ces péche-
ries : la quatrième commission se saisit de la question de la pêche des
ressources sédentaires attachées au fond de la mer, dans le cadre de l’étude
du plateau continental, tandis que la troisième commission, chargée d’exa-
miner les pêcheries en haute mer, s’occupait de la question des pêcheries
exploitées par engins fixés sur le fond marin.

80. A la quatrième commission, les délégations se montrèrent partagées
sur le type de ressources qui devait être mentionné dans la disposition
définissant la notion fondamentale de plateau continental. Pour beaucoup
des Etats riverains d'Europe, il fallait s’en tenir aux ressources minérales.
Le représentant du Japon formula une mise en garde : selon lui, Pinclusion
des pêcheries sédentaires dans la notion de plateau continental aboutirait à
restreindre la liberté des mers ; il fallait dans ces conditions assujettir les
ressources biologiques de la mer au régime général de la pêche. A l’extrême
opposé se trouvaient ceux qui, avec l’appui des délégations de la Birmanie
et de la République de Corée, soutenaient qu’il fallait inclure dans les
ressources du plateau continental jusqu’aux poissons vivant au fond de la
mer. La Suède, la Grèce et la République fédérale d'Allemagne présen-
tèrent des propositions tendant à remplacer, dans le projet de la Commis-
sion du droit international, les mots « ressources naturelles » par les mots
« ressources minérales » (A/CONF.13/C.4/L.9, L.39, L.43). Ces proposi-
tions auraient eu pour effet d’exclure les pêcheries sédentaires du régime
du plateau continental.

La Birmanie, au contraire, proposa d’apporter la précision suivante :

« l’expression « ressources naturelles » comprend les poissons vivant
au fond de la mer et les autres espèces de poissons qui, bien que vivant
dans la mer, ont occasionnellement leur habitat au fond de la mer ou y
fraient » (A/CONF.13/C.4/L.3).

L'Australie, Ceylan, la Fédération de Malaisie, l’Inde, la Norvège et le
Royaume-Uni présentèrent alors une proposition de compromis entre ces
deux extrêmes :

192
PLATEAU CONTINENTAL (OP. DISS. ODA) 207

« Les ressources naturelles visées dans les présents articles com-
prennent les ressources minérales et autres ressources non vivantes du
lit de la mer et du sous-sol ainsi que les organismes vivants qui
appartiennent aux espèces sédentaires, c’est-à-dire les organismes qui,
au stade où ils sont pêchés, sont soit immobiles sur le lit de la mer ou
au-dessous de ce lit, soit incapables de se déplacer si ce n’est en restant
constamment en contact physique avec le lit de la mer ou le sous-sol ;
toutefois les crustacés et les espèces nageantes ne sont pas compris
dans cette définition. » (AC/CONF.13/C.4/L.36.)

Les auteurs de cette proposition entendaient établir une distinction entre
les ressources minérales et les ressources sédentaires d’une part et, de
l’autre, les ressources halieutiques, y compris les crustacés et les espèces
vivant au fond de la mer. En présentant cette proposition, le représentant
de l’Australie précisa qu’il serait à son avis déraisonnable de donner à
l'Etat riverain des droits souverains sur des ressources minérales telles que
le sable du lit de la mer et non pas sur les coraux, les éponges et les
organismes vivants qui ne se déplacent jamais que de quelques centimètres
ou d’un mètre ou deux au fond de la mer (la définition ne devait pas
s'appliquer aux crabes ni aux autres crustacés, qui peuvent parcourir des
distances considérables). Les propositions de la Suède, de la Grèce et de
la République fédérale d'Allemagne d’une part, et la proposition de la
Birmanie de l’autre, furent rejetées à une forte majorité, la proposition
conjointe des six Etats étant finalement retenue par la Commission. En
plénière, la première partie de cette proposition conjointe, jusqu’au point-
virgule, fit l’objet d’un vote séparé et fut approuvée par 62 voix contre 4,
avec 2 abstentions ; cette disposition devint l’article 2, paragraphe 4, de la
convention. Toutefois, l'exclusion relative aux crustacés (que le Mexique
était presque parvenu à faire supprimer en commission) fut rejetée par
43 voix contre 14, avec 9 abstentions.

81. En fait, à l’exception de l’article 2, paragraphe 4, toutes les dispo-
sitions de la convention sur le plateau continental avaient été conçues pour
s'appliquer essentiellement à l'exploitation des ressources minérales des
territoires submergés et non à celle des espèces sédentaires. Je reconnais
bien volontiers que, cette disposition n’ayant suscité aucune protestation,
et certaines pratiques s'étant constamment répétées au cours des vingt
dernières années, les espèces sédentaires sont systématiquement traitées
comme des ressources du plateau continental ; il n’en était pas moins
superflu d’intégrer aussi clairement l'exploitation des espèces sédentaires
au régime du plateau continental lors de l’adoption de la convention de
1958 sur le plateau continental.

82. La disposition initiale concernant les pécheries exploitées au moyen
d’engins fixés sur le fond marin, dans le projet de la Commission du droit
international de 1956 — disposition qui n’avait rien a voir avec la conser-
vation des ressources de la mer —, fut néanmoins renvoyée à la troisième
commission en méme temps que le probléme de la conservation des res-
sources biologiques de la haute mer. Malgré les objections du représentant

193
PLATEAU CONTINENTAL (OP. DISS. ODA) 208

de la Norvège, qui estimait que ce texte ne se rattachait en rien aux
problèmes de droit international que la conférence devait régler au plus tôt,
la troisième commission adopta pour finir, essentiellement sous la pression
du Ghana, qui y tenait beaucoup, la disposition suivante :

« Article 13

1. La réglementation de pêcheries exploitées au moyen d’engins
plantés dans le sol dans les régions de la haute mer adjacente à la mer
territoriale d’un Etat peut être entreprise par cet Etat lorsque ses
nationaux entretiennent et exploitent ces pêcheries depuis longtemps,
à condition que ceux qui ne sont pas ses nationaux soient autorisés à
participer à ces activités dans les mêmes conditions que ses nationaux,
à l'exception des régions où ces pêcheries ont été, en vertu d’un long
usage, exploitées exclusivement par ses nationaux. Cette réglementa-
tion ne porte pas atteinte au régime général de ces régions en tant que
haute mer.

2. Dans le présent article, on entend par « pêcheries exploitées au
moyen d’engins plantés dans le sol » les pêcheries utilisant des engins
munis de supports qui sont plantés dans le sol à poste fixe et qui y sont
laissés à des fins d'utilisation permanente, ou qui, si on les retire, sont
replantés chaque saison sur le même emplacement. »

83. Sous cette forme, l’article 13 de la convention sur la pêche ne définit
pas de régime général pour les pêcheries exploitées ah moyen d’engins fixés
sur le fond marin. L'Etat riverain n’est habilité à réglementer ces pêcheries
que «lorsque ses nationaux entretiennent et exploitent ces pêcheries
depuis longtemps ». Et l'Etat riverain est autorisé, sous réserve de cette
condition particulière, à appliquer sa législation nationale aux pêcheurs
étrangers qui se livrent à ce type de pêche dans les zones considérées. Cette
disposition n’aurait certainement pas été conforme au principe tradition-
nel de la liberté des mers, bien que la convention spécifie que « cette
réglementation ne porte pas atteinte au régime général de ces régions en
tant que haute mer ». La seule raison qui puisse à mon sens expliquer cette
dérogation est l’existence d’un titre historique. Mon hypothèse se trouve
confirmée par le fait que la participation des pêcheurs étrangers à ces
activités de pêche, sur un pied d’égalité avec les nationaux de l’Etat rive-
rain, est exclue dans les « régions où ces pêcheries ont été en vertu d’un long
usage exploitées exclusivement par [les] nationaux [de l'Etat riverain] ».
Autrement dit un droit exclusif de pêche pourrait — semble-t-il — être
reconnu à l’État riverain dans les zones dont il écarte depuis longtemps les
pêcheurs étrangers qui normalement les auraient fréquentées. Je pense
cependant qu’il n'existe aucun cas auquel cette disposition, ainsi comprise,
puisse s'appliquer.

84. Après avoir exposé l'interprétation juridique longtemps donnée aux
deux types de pêcheries sédentaires, depuis le XIXE® siècle en particulier, je
me suis donc appliqué à démontrer que les dispositions correspondantes
des conventions de Genève ne reposent pas nécessairement sur une inter-
prétation correcte de la pratique dont ces pêcheries ont fait l’objet dans le

194
PLATEAU CONTINENTAL (OP. DISS. ODA) 209

passé. Mis à part les probièmes que mettent en jeu les dispositions inté-
ressant les pêcheries sédentaires dans les conventions de Genève, en l’oc-
curence l’article 2, paragraphe 4, de ia convention sur le plateau continen-
tal et l’article 13 de la convention sur la pêche en haute mer, aucune des
conventions sur le droit de la mer de 1958 n’exprime l’idée que la présence
de ces pêcheries sédentaires pourrait motiver une revendication sur les
fonds marins en tant que plateau continental.

Section III. Les pêcheries sédentaires à la troisième conférence
des Nations Unies sur le droit de la mer

85. La question des pêcheries sédentaires est l’une de celles que les
délégations n’ont pratiquement pas abordées, que ce soit au comité du
fond des mers des Nations Unies ou à la troisième conférence sur le droit
de la mer. Dans le texte unique de négociation officieux de 1975, il est tenu
pour acquis que les pêcheries sédentaires doivent être considérées comme
Pune des ressources du plateau continental, suivant la disposition énoncée
à Particle 2, paragraphe 4, de la convention sur le plateau continental de
Genève. Cette disposition est restée inchangée tout au long de l’élaboration
du texte unique de négociation, du texte unique de négociation revisé, du
texte de négociation composite officieux et de ses versions revisées, et elle
figure désormais à l’article 77, paragraphe 4, du projet de convention sur le
droit de la mer de 1981. Indépendamment de la question de savoir si cette
disposition est applicable en pratique ou non, il ne fait pas de doute qu’elle
ne saurait, contrairement à ce que dit la Tunisie, autoriser un Etat à revendi-
quer un titre sur le plateau continental en raison de l’existence de pêcheries
sédentaires. Dansletexteuniquedenégociation, une dispositionconcernant
la pêche pratiquée au moyen d’engins fixés sur le sol, qui figurait à l’arti-
cle 13 de la convention sur la pêche en haute mer a complètement disparu.
Il n’est donné aucune explication de cette disparition dans les documents
officiels de la troisième conférence. Tout au long de celle-ci, on ne s’est pra-
tiquement pas occupé du problème, peut-être parce que, s’il est établi une
zone économique exclusive de 200 milles, les pêcheries sédentaires — au
sens de pêcheries exploitées en haute mer au moyen d'installations fixes
permanentes — n'auront plus à être distinguées du nouveau régime.

Section IV. Les titres historiques

86. S'agissant des conclusions présentées par la Tunisie dont il est fait
état au paragraphe 65 ci-dessus, je voudrais évoquer rapidement la ques-
tion de savoir si les zones situées à l’ouest de la ligne ZV 45° et limitées par
lisobathe des 50 mètres, que revendique la Tunisie, ont pu faire partie de
ses eaux historiques du fait qu’elle y pratique depuis longtemps la pêche,
que ces pêcheries soient sédentaires ou non. En ce qui concerne les eaux
historiques, y compris les baies, la Cour donne au paragraphe 104 de l’arrêt
des explications suffisantes. Reprenant presque mot pour mot les dispo-
sitions de la convention sur la mer territoriale et la zone contigué de 1958, le
projet de convention sur le droit de la mer stipule :

195
PLATEAU CONTINENTAL (OP. DISS. ODA) 210

« Article 10. Baies

6. Les dispositions précédentes ne s’appliquent pas aux baies
dites « historiques » ni dans les cas où la méthode des lignes de base
droites ... est suivie. »

Comme le dit la Cour au paragraphe 104 de l'arrêt, on n’a rien fait, depuis
1958, pour préciser le régime des eaux historiques, y compris les baies
historiques. Mais, à mon sens, la question de savoir si le golfe de Gabès
peut être revendiqué ou non par la Tunisie comme eaux historiques ou
baies historiques parce qu’elle y exploite depuis longtemps des pêcheries
sédentaires n’est par pertinente en l’espèce. I] me paraît également indis-
pensable de faire observer que l’on ne peut faire appel à la notion d’eaux
historiques que dans les cas où, en s’en tenant strictement aux conditions
géographiques dont dépend l'appellation. d'eaux intérieures (par exemple,
les baies ou les lignes de base droites), on risquerait d'aboutir à un résultat
peu équitable, l'Etat riverain intéressé exerçant depuis longtemps ses
pouvoirs dans ces zones. Or la région revendiquée par la Tunisie, qui
s'étend au large sur les espaces à l’ouest de la ligne ZV 45° et que ne
circonscrit aucun segment de la côte tunisienne, exception faite du golfe de
Gabés, ne répond pas a ces conditions géographiques.

87. Toutefois, la Cour omet de tenir compte du fait qu’a la conférence
de 1958 la question des titres historiques a été étudiée avec celle de la
délimitation de la mer territoriale. Dans le projet établi par la Commission
du droit international en 1956, tout au moins dans la disposition relative à
la délimitation des mers territoriales entre Etats limitrophes, il n’est pas
fait mention des titres historiques. C’est 4 la conférence de 1958 que la
Norvege proposa d’adopter une disposition en vertu de laquelle la ligne
médiane, appliquée à la délimitation de la mer territoriale entre Etats dont
les côtes sont limitrophes,

«ne s’appliqu{e] cependant pas dans le cas où l’un des Etats en
question aurait acquis par prescription le droit de délimiter sa mer
territoriale autrement qu’il n’est prévu dans [lesdites] dispositions »
(A/CONF.13/C.1/L.97).

Les mots « par prescription » furent remplacés par les mots « à raison de
titres historiques » et la proposition norvégienne fut adoptée par la pre-
mière commission. C’est ainsi que l’article 12 de la convention sur la mer
territoriale et la zone contigué de 1958 dispose :

«1. Lorsque les côtes de deux Etats se font face ou sont limi-
trophes, aucun de ces Etats n’est en droit, à défaut d’accord contraire
entre eux, d'étendre sa mer territoriale au-delà de la ligne médiane
dont tous les points sont équidistants des points les plus proches des
lignes de base à partir desquelles est mesurée la largeur de la mer
territoriale de chacun des deux Etats. Les dispositions du présent
paragraphe ne s’appliquent cependant pas dans le cas où, à raison de

196
PLATEAU CONTINENTAL (OP. DISS. ODA) 211

titres historiques ou d’autres circonstances spéciales, il est nécessaire
de délimiter la mer territoriale des deux Etats autrement qu’il n’est
prévu dans ces dispositions. »

Et cette disposition se retrouve presque mot pour mot dans le projet de
convention sur le droit de la mer de 1981 :

« Article 15. Délimitation de la mer territoriale entre Etats
dont les côtes sont adjacentes ou se font face

Lorsque les côtes de deux Etats sont adjacentes ou se font face, ni
Pun ni l’autre de ces Etats n’est en droit, sauf accord contraire entre
eux, d'étendre sa mer territoriale au-delà de la ligne médiane dont tous
les points sont équidistants des points les plus proches des lignes de
base à partir desquelles est mesurée la largeur de la mer territoriale de
chacun des deux Etats. Cette disposition ne s'applique cependant pas
dans le cas où, en raison de l’existence de titres historiques ou d’autres
circonstances spéciales, il est nécessaire de délimiter autrement la mer
territoriale des deux Etats. »

88. Oril importe de noter que, même à la conférence de 1958, personne
n’avait suggéré d'appliquer à la délimitation du plateau continental cette
exception à l'emploi de la méthode de la ligne médiane pour la délimitation
de la mer territoriale, et qu’aucun argument n’a été invoqué dans ce sens à
la troisième conférence des Nations Unies sur le droit de la mer. On peut
donc penser que, si les titres historiques conférés par une longue pratique
de l'exploitation des pêcheries sédentaires peuvent autoriser à s’écarter
dans une certaine mesure de la ligne de délimitation de la mer territoriale,
ils ne sauraient avoir aucun autre effet sur la délimitation du plateau
continental. La Cour déclare au paragraphe 104 de l’arrêt : « Les droits et
titres historiques de la Tunisie se rattachent plutôt à la notion de zone
économique exclusive. » Je suis au regret de dire que je récuse radicalement
cette thèse. Je reviendrai plus loin sur la notion de zone économique
exclusive, mais, contrairement à ce que la Cour laisse entendre, celle-ci n’a
aucun rapport avec les titres historiques.

CHAPITRE IV. LA NOTION DE PLATEAU CONTINENTAL
ET LES TENDANCES RECENTES

Section I. Le coup d’arrét à l'expansion du plateau continental

89. Alors que la notion fondamentale de plateau continental avait
trouvé dans la convention de 1958 une confirmation de premier plan et que
la Cour la faisait entrer dans le droit international coutumier en la consa-
crant dans son arrêt de 1969, l’étendue effective du plateau continental, au
sens juridique du terme, restait indéterminée, en raison de la notion équi-
voque d’exploitabilité, qui semblait indiquer que cette zone s’étendrait en

197
PLATEAU CONTINENTAL (OP. DISS. ODA) 212

fin de compte à la totalité de la haute mer ou presque. Cette tendance reçut
cependant un coup d’arrêt à la fin des années soixante, lorsque apparut
l’idée d’une zone internationale de fonds marins. Devant le danger de voir
la notion d’exploitabilité interprétée de façon à aboutir au partage de tous
les fonds marins du monde entre un certain nombre d’Etats, Malte prit
l'initiative d’invoquer la notion de patrimoine commun de ’humanité, qui
devait s'appliquer aux régions situées au-delà d’un plateau continental
défini en termes nouveaux.

90. M. Pardo, ambassadeur de Malte, s’exprima ainsi dans sa déclara-
tion historique du 1°" novembre 1967 :

«67. L'interprétation de la convention signée à Genève en 1958
fqui permet de soumettre les zones situées au-delà du plateau conti-
nental à un certain régime international] a été contestée, puisqu'elle
était en contradiction directe avec la rédaction explicite de lar-
ticle 1 a) qui déclare que le plateau continental s’étend « des régions
sous-marines adjacentes aux côtes … jusqu’à une profondeur de
200 mètres et, au-delà de cette limite, jusqu’au point où la profondeur
des eaux surjacentes permet l’exploitation des ressources naturelles
desdites régions... » Donc, des experts en la matière qui font autorité
nient qu’il puisse exister un problème juridique. Le professeur Shigeru
Oda, de l’Université de Tohoku, par exemple, fait remarquer que : « Il
est hors de question de discuter des limites extérieures du plateau
continental dans le cadre de la convention de Genève puisque toutes
les terres submergées du globe font nécessairement partie du plateau
continental, de par la définition même de la convention. » Etant
donné cette conception, un Etat riverain, au fur et à mesure de ses
progrès techniques, peut étendre sa juridiction sur le sol de la haute
mer jusqu’à mi-chemin entre sa côte et celle de l’Etat riverain qui lui
fait face conformément aux règles de l’article 6 de la convention. Une
telle interprétation donne la possibilité aux Etats souverains d’îles
telles que Clipperton, Guam, les Açores, Sainte-Hélène et Pâques
d'étendre leur juridiction sur des millions de kilomètres carrés de
terres d’une valeur inestimable au fond des océans.

68. Plus importante que l'opinion des juristes, aussi distingués
soient-ils, est l’action entreprise par les gouvernements ; et les me-
sures qu’ils prennent paraissent être de plus en plus souvent fondées
sur une interprétation de la convention de Genève de 1958 qui va
encore plus loin que celle du professeur Oda. Par exemple, les Etats-
Unis ont déjà accordé en location des bandes de terre situées sous
Peau à plusieurs centaines de brasses de profondeur et bien au-delà de
leurs eaux territoriales, en se fondant sur un mémorandum juridique
du département de l’intérieur qui affirme que, selon le Outer Conti-
nental Shelf Lands Act, les Etats-Unis ont le droit de louer des terri-
toires « qui s'étendent aussi loin dans la mer qu’il est possible de les
exploiter actuellement avec les techniques modernes, et qu’ils ne con-
treviennent en rien aux dispositions de la convention de la mer

198
PLATEAU CONTINENTAL (OP. DISS. ODA) 213

adoptée à Genève ». Cet usage se répand. » (Nations Unies, Docu-

ments officiels de l'Assemblée générale, vingt-deuxiéme session, Pre-

mière Commission, 1515° séance.)
A la suite de l’initiative maltaise, l'Assemblée générale des Nations Unies
adopta le 18 décembre 1967 la résolution 2340 (XXIT), intitulée « Examen
de la question de l’affectation à des fins exclusivement pacifiques du lit des
mers et des océans ainsi que de leur sous-sol, en haute mer, au-delà des
limites de la juridiction nationale actuelle, et de l'exploitation de leurs
ressources dans l'intérêt de l'humanité », aux termes de laquelle un comité
spécial était chargé d’examiner la portée et les différents aspects de cette
question. L’existence d’une zone internationale de fonds marins au-delà
des limites de la juridiction nationale se trouvait ainsi tacitement ad-
mise.

91. Parallèlement à l’initiative de Malte, un mouvement s’était fait jour,
parmi les organisations non gouvernementales des Etats-Unis, pour placer
les grands fonds océaniques sous un certain mode de contrôle international
et, vers la fin des années soixante, une série de projets de lois fut déposée
devant le Congrès des Etats-Unis pour établir un nouveau régime à cette
fin. D’autre part, l’industrie pétrolière aux Etats-Unis semblait accepter de
soumettre ses investissements, au large des côtes de certaines nations en
développement, à une sorte de contrôle international, pour réduire les
risques en cas de nationalisation. Ainsi encouragé, le président Nixon
proclama la politique océanique de son pays dans son message au Congrès
du 18 février 1970 :

« Nous estimons aussi qu’il importe de faire en même temps des
progrès vers l’établissement d’une frontière internationale reconnue
entre le plateau continental et les grands fonds océaniques, ainsi que
d’un régime d’exploitation des ressources des grands fonds océa-
niques. » (Département d’Etat des Etats-Unis, vol. 62, p. 314.)

Dans une déclaration ultérieure du 23 mai 1970, il proposait ce qui
suit :

« Toutes les nations devraient signer un traité en vertu duquel elles
renonceraient à toute revendication internationale sur les ressources
des fonds marins situés au-delà de l’isobathe des 200 mètres et accep-
teraient de considérer ces ressources comme un patrimoine commun à
toute l’humanité. »

Compte tenu cependant de la proposition américaine ultérieure relative à
une zone internationale de tutelle pour les marges continentales au-delà de
l’isobathe des 200 mètres, il est clair qu’à la différence de certaines nations
en développement, qui cherchaient à s’attribuer une part dans les avan-
tages résultant de l'exploitation des « zones situées au-delà » au titre du
patrimoine commun de l’humanité, les Etats-Unis, tout en essayant d’im-
poser certains contrôles internationaux aux autres Etats côtiers pour assu-
rer la sécurité de leurs propres investissements, entendaient réserver à leurs
intérêts nationaux l’accès à la marge continentale.

199
PLATEAU CONTINENTAL (OP. DISS. ODA) 214

92. Le comité du fond des mers de l'Organisation des Nations Unies,
établi conformément à la résolution 2340 (XXIT) de l’Assemblée générale,
commença ses travaux en 1968. Ces travaux durèrent trois ans, sans que
jamais aucune nation contestât l’idée de mettre fin à l'expansion illimitée
de l’exploitabilité du plateau continental, pour réserver une partie des
ressources du fond des mers à la communauté internationale. Cependant,
le comité ne réussit pas à adopter une déclaration. A sa vingt-cinquiéme
session, en 1970, l’Assemblée générale des Nations Unies adopta, elle, par
108 voix contre zéro, avec 14 abstentions, une « Déclaration des principes
régissant le fond des mers internationales » (résolution 2749 (XXV)) aux
termes de laquelle :

«il existe une zone du fond des mers et des océans, ainsi que de leur
sous-sol, au-delà des limites de la juridiction nationale, dont les li-
mites exactes doivent être déterminées ».

Elle adopta aussi par 108 voix contre 7, avec 6 abstentions, la résolu-
tion 2750 C (XXV), où figure le passage suivant :

« Notant que les réalités politiques et économiques, le développe-
ment scientifique et les progrès rapides de la technique qui ont marqué
la dernière décennie ont accentué la nécessité d’un développement
prochain et progressif du droit de la mer dans le cadre d’une étroite
coopération internationale.

2. Décide de convoquer en 1973 ... une conférence sur le droit de la
mer chargée d’étudier … une définition précise de la zone et une large
gamme de questions connexes, en particulier celles qui concernent le
régime ... du plateau continental. »

Par cette même résolution, le comité du fond des mers était élargi dans sa
composition et renforcé dans ses attributions.

93. D’ores et déjà, il était donc manifeste que, s'agissant des vastes zones
des fonds océaniques où jusqu'alors la notion de plateau continental avait
déterminé le seul régime applicable, la notion nouvelle de patrimoine
commun de l'humanité venait donner un coup d’arrêt à l’expansion indé-
finie du plateau continental et sauvegarder les fonds marins internatio-
naux situés au-delà.

Section II. Fluctuation des critères de la limite extérieure
du plateau continental

1. Critères proposés

94. La limite extérieure du plateau continental fit l’objet de nombreux
débats pendant les travaux du comité du fond des mers élargi et de la
troisième conférence sur le droit de la mer. Il fut proposé en particulier de
faire jouer la notion de distance à partir de la côte pour compléter ou
remplacer le critère de la profondeur de 200 mètres, et le critère de la
distance — ou ce critère combiné avec celui de la profondeur — prit une

200
PLATEAU CONTINENTAL (OP. DISS. ODA) 215

certaine importance, tandis que le concept assez ambigu d’exploitabilité
était interprété de manière à permettre à tous les Etats côtiers de reven-
diquer la zone allant jusqu’au pied de la marge continentale comme
réservoir potentiel de ressources pétrolières, sans toucher aux ressources
minérales du fond de l'océan, patrimoine commun de l’humanité qui
devait être administré par une autorité internationale.

95. En 1970, mettant en œuvre les propositions faites par le président
Nixon quelques mois auparavant, les Etats-Unis présentèrent un projet de
convention qui prévoyait une zone internationale de fonds marins s’éten-
dant au-delà du plateau continental défini par l’isobathe des 200 mètres. 0
était également proposé dans ce projet d’instituer une zone internationale
de tutelle, qui comprendrait la marge continentale au-delà du plateau
continental et ferait partie de la zone internationale de fonds marins, mais
où il incomberait à chaque Etat côtier d’octroyer des permis, d’assurer la
surveillance et d’exercer son autorité. L'Etat côtier aurait en outre droit à
une fraction des redevances ou profits tirés de l’exploitation des ressources
dans cette zone (A/AC.138/25). L’intention véritable des Etats-Unis était,
semble-t-il, de donner à la marge continentale le statut d’une zone inter-
nationale des fonds marins tout en la plaçant sous le contrôle des Etats
côtiers et d’organiser en même temps une protection internationale des
investissements contre toute nationalisation ou confiscation arbitraire par
ces Etats.

96. En 1972, de nombreux pays sans littoral ou sans plateau continental
s opposérent collectivement à l'élargissement du plateau continental et au
rétrécissement des fonds marins internationaux, tandis que la France
préconisait le critère de la distance de 200 milles pour le plateau conti-
nental et que les Pays-Bas proposaient de créer une zone intermédiaire
entre le plateau continental et les fonds marins internationaux. Selon une
proposition du Kenya, présentée la même année, l'autorité de l'Etat côtier,
définie par une zone économique exclusive de 200 milles, devait porter non
seulement sur les ressources biologiques, mais aussi sur les ressources
minérales. Cependant, les Etats pourvus d’un plateau continental encore
plus large, comme par exemple les Etats-Unis, le Canada, le Brésil, l'Union
soviétique et l’Inde, soutenant qu’une telle zone serait insuffisante, reven-
diquèrent comme faisant partie du plateau des zones de fonds marins
situées à plus de 200 milles des côtes. Ces zones élargies de fonds marins
auraient pu être délimitées par l’isobathe des 200 mètres, comme à la
conférence de Genève de 1958. Mais, comme les ressources pétrolières
marines ne gisent pas seulement dans le plateau continental lui-même,
mais aussi dans le talus et la marge continentale, situés au-delà, les Etats
côtiers dont il s’agit ne pouvaient se contenter d’un plateau limité à l’iso-
bathe des 200 mètres, même si cette isobathe se trouvait parfois à plus de
200 milles de la côte. En termes juridiques, il fallait concevoir le plateau
continental en un sens très large pour englober les confins extrêmes de la
marge continentale.

97. En 1973 et en 1974, de nombreux Etats côtiers formulérent des
propositions concrètes. Celle de l’Union soviétique se distinguait en com-

201
PLATEAU CONTINENTAL (OP. DISS. ODA) 216

binant la profondeur de 500 mètres et la distance de 100 milles à partir des
côtes pour établir le critère de la limite extérieure du plateau continental.
La Grèce, de même, proposait de combiner la distance et la profondeur des
eaux. Les autres propositions tendaient à abandonner le critère de la
profondeur au profit de critères fondés sur la distance ou la géomorpho-
logie, mais toutes militaient en faveur d’une réduction des éventuels fonds
marins internationaux. La notion de prolongement naturel reparut à
Caracas, dans une proposition de neuf Etats (Canada, Chili, Inde, Indo-
nésie, Islande, Maurice, Mexique, Norvège et Nouvelle-Zélande) qui pré-
voyait notamment ce qui suit :

« Article 19

2. Le plateau continental d’un Etat côtier s’étend au-delà de sa mer
territoriale, jusqu’à une distance de 200 milles mesurée à partir des
lignes de base applicables ou, au-delà de cette distance, sur toute
l'étendue du prolongement naturel du territoire terrestre de l'Etat
côtier. » (A/CONF.62/L.4.)

98. En 1973, les Etats-Unis revisèrent complètement leur position et
proposèrent l’idée d’une zone côtière d’intérêt économique du fond des
mers, qui devait s'étendre depuis la limite extérieure de la mer territoriale
de 12 milles jusqu’au rebord inférieur du talus continental (A/AC.138/
SC.ÏT/L.35). L’intention véritable des Etats-Unis était, d’une part, d’ob-
tenir qu'aucun Etat côtier n’entravât l'exploitation de cette zone de fonds
marins, sinon à des fins d’intérêt public, sur une base non discriminatoire
et moyennant le paiement d’une juste indemnité ; et, d’autre part, de faire
en sorte que l'Etat côtier pit soumettre cette activité à sa juridiction à
condition d’affecter à la communauté internationale une partie des profits
de l'exploitation. On peut dire que, si apparemment ce nouveau projet
s’opposait au projet de convention de 1970 présenté par le même pays, les
buts des deux propositions n'étaient en réalité pas très différents. Cepen-
dant, en 1974, les Etats-Unis abandonnèrent leur proposition de 1973 pour
reprendre la question de la limite extérieure du plateau continental avec
une définition composite où entraient la zone économique, le prolonge-
ment naturel et la géomorphologie :

« Article 22

2. Le plateau continental est le fond de la mer et le sous-sol des
régions sous-marines adjacentes à la mer territoriale et situées au-delà
de la mer territoriale jusqu’à la limite de la zone économique ou,
au-delà de cette limite, tout ce qui correspond au prolongement
naturel submergé du domaine terrestre de l’Etat côtier jusqu’à la
limite extérieure de sa masse continentale, définie et délimitée
de façon précise conformément à l’article 23 ... [sur les limites]. »
(A/CONF.62/C.2/L.47.)

202
PLATEAU CONTINENTAL (OP. DISS. ODA) 217

2. Les textes de négociation

99. A la troisième session de la troisième conférence des Nations Unies
sur le droit de la mer, tenue en 1975, le texte de négociation unique
officieux fut établi par compilation des textes rédigés par les présidents des
trois grandes commissions. Si ceux-ci avaient pu consulter certains groupes
ou délégations, et même tenir compte de diverses propositions ou idées
présentées antérieurement, le résultat final ne représentait cependant que
leur travail personnel. Se fondant apparemment sur deux propositions,
Pune présentée par un groupe de neuf pays (Canada et autres pays) et
l’autre par les Etats-Unis, le président de la deuxième commission avait
mis au point la disposition suivante :

« Article 62. Définition du plateau continental

Le plateau continental d’un Etat côtier comprend le fond de la mer
et le sous-sol des zones sous-marines qui s’étendent au-delà de sa mer
territoriale sur toute l’étendue du prolongement naturel du terri-
toire terrestre dudit Etat, jusqu’au rebord externe de la marge conti-
nentale, ou jusqu’à une distance de 200 milles marins des lignes de
base à partir desquelles est mesurée la largeur de la mer territoriale
quand le rebord externe de la marge continentale ne s’étend pas
jusqu’à cette distance. »

Les dispositions du texte de négociation unique officieux furent reprises
telles quelles dans l’article 64 du texte de négociation unique revisé et dans
l’article 76 du texte de négociation composite officieux.

100. A cet égard, je dois évoquer une disposition de l’article 69 du texte
de négociation unique officieux, concernant les contributions en espèce ou
en nature au titre de l’exploitation du plateau continental au-delà des
200 milles. Cette disposition était motivée par le fait géographique que la
configuration du plateau continental est parfois extrêmement désavanta-
geuse pour certains Etats côtiers. Si ie plateau continental s’étendait non
seulement sur une distance de 200 milles à partir des côtes, mais aussi
jusqu’au rebord externe de la marge continentale — qui est parfois plus
éloigné —, englobant ainsi d’autres fonds marins pétrolifères, l'inégalité
géographique entre les Etats serait encore plus flagrante. Or les Etats sans
littoral ou sans plateau continental refusaient d’admettre les prétentions
excessives formulées par une petite minorité d’Etats. Il semble que cette
disposition ait été rédigée par certains Etats géographiquement avantagés,
à seule fin d’apaiser les Etats mécontents. En fait, elle trouve son origine
principalement dans la formule A de la disposition 80 des tendances
principales de 1974, mentionnées plus haut, et en partie dans la formule B
de la proposition de 1974 des Etats-Unis (A/CONF.62/C.2/L.47). L’au-
teur de la formule A n’est pas connu. Quoi qu’il en soit, pour comprendre
ce régime tout à fait inédit, il me semble indispensable d'examiner com-
ment la position des Etats-Unis a varié, depuis la déclaration du 23 mai
1970 du président Nixon jusqu’aux propositions de 1974, contenues dans
le « Projet d’articles d’un chapitre concernant la zone économique et le

203
PLATEAU CONTINENTAL (OP. DISS. ODA) 218

plateau continental » (A/CONF.62/C.2/L.47), en passant par la propo-
sition de 1970 incorporée dans le « Projet de convention des Nations Unies
sur la zone internationale des fonds marins » (A/AC.138/25) et la propo-
sition de 1973 figurant dans le « Projet d’articles pour un chapitre traitant
des droits et devoirs des Etats dans la zone côtière d'intérêt économique du
fond des mers » (A/AC.138/SC.IT/L.35) (italique ajouté). La disposition
du texte de négociation unique officieux prévoyait que, contrairement aux
bénéfices résultant des intérêts exclusifs de Etat côtier jusqu’à une dis-
tance de 200 milles, les revenus provenant de l'exploitation au-delà de cette
limite seraient réservés à la communauté internationale par le canal de
l'autorité à créer pour l’exploitation des grands fonds océaniques, laquelle
«les répartit » à son tour « compte tenu » (art. 69, par. 4) des intérêts et des
besoins des Etats en développement, et en particulier des Etats les moins
avancés ou sans littoral.

101. Le plateau continental devait donc être partagé en deux zones : la
zone allant jusqu’à 200 milles de la côte, où joueraient les intérêts exclusifs
des Etats côtiers, et la zone située au-delà de cette limite, où une portion des
profits serait réservée à la communauté internationale, et en particulier aux
nations en développement. Ce parallélisme fut maintenu dans le projet de
convention, à quelques modifications près, à l’article 82. Une telle formule,
on ne saurait trop y insister, n’avait jamais fait partie de la notion classique
de plateau continental.

102. En 1978, plusieurs groupes de négociation furent constitués pour
discuter de certains problèmes fondamentaux. Le sixième groupe de négo-
ciation se vit confier, entre autres, la question de la définition de la limite
extérieure du plateau continental. Les pourparlers du groupe n’ont pas été
rendus publics, mais, à l’issue de ces pourparlers, une proposition de
compromis émanant du président du groupe fut présentée, à la huitième
session, tenue en 1979, à la séance plénière du 27 avril 1979 (A/CONF.62/
L.37). Ce texte, contenant neuf paragraphes, était complètement différent
de l’article 76 du texte de négociation composite officieux — lequel n’était
pas divisé en paragraphes —, notamment en ce qui concerne le sort réservé
à la marge continentale au-delà de 200 milles dans le régime du plateau
continental. À la fin de cette huitième session, le texte de négociation
composite officieux/revision 1 fut établi. Ce texte modifiait dans une
certaine mesure l’article 76, dans le sens indiqué par le président du sixième
groupe de négociation (A/CONF.62/L.37). Selon le mémorandum expli-
catif du président de la conférence :

« Sur une question importante, celle des propositions de compro-
mis présentées par le président de la deuxième commission sous la
cote A/CONF.62/L.37 au sujet de certains aspects du plateau conti-
nental, la situation était compliquée par le fait que plusieurs déléga-
tions s'étaient déclarées opposées, pour le moment, à l'inclusion de ces
propositions dans une version révisée du TNCO ou avaient formulé
des réserves à cet égard. L'équipe a donc été obligée d’examiner avec le
plus grand soin si, conformément au critère fixé, ces propositions

204
PLATEAU CONTINENTAL (OP. DISS. ODA) 219

pouvaient être considérées comme ayant rencontré en plénière un
« appui étendu et substantiel » et « amélioraient sensiblement les
chances d’aboutir à un consensus ». Elle a noté que des pays de tous
les groupes régionaux, dont un certain nombre d’Etats sans littoral ou
d’autres Etats géographiquement désavantagés, s'étaient déclarés en
faveur de l’inclusion de ces propositions dans un texte révisé. On avait
par ailleurs élevé des objections à une telle inclusion en faisant valoir
essentiellement que les négociations ou discussions avaient été insuf-
fisantes et que les propositions ne tenaient pas compte de façon
adéquate d’autres propositions ou positions. Toutefois, comme ces
propositions s’écartaient nettement du TNCO, lequel était manifes-
tement, à la lumière du débat en plénière, moins acceptable qu’elles
comme texte de base pour la suite des négociations, l’équipe est
arrivée à la conclusion apparemment inéluctable que, par comparai-
son avec les dispositions correspondantes du TNCO, les nouvelles
propositions méritaient de figurer dans le texte révisé car elles amé-
lioraient sensiblement les chances d’aboutir à un consensus.

Les membres de l’équipe sont parvenus à cette importante conclu-
sion à l’unanimité. Sur tous les points, les discussions au sein de
l’équipe ont été caractérisées par une remarquable entente, qui lui a
permis d’arriver à des décisions unanimes sur tous les autres textes et
révisions présentés à la conférence plénière par les présidents des
organes intéressés. » (A/CONF.62/WP.10/Rev.l, p. 17 et 18.)

L'article 76, tel que revisé dans le texte de négociation composite offi-
cieux/revision 1, se lisait comme suit :

«1. Le plateau continental d’un Etat côtier comprend le fond de la
mer et le sous-sol des zones sous-marines qui s'étendent au-delà de sa
mer territoriale sur toute l’étendue du prolongement naturel du ter-
ritoire dudit Etat jusqu’au rebord externe de la marge continentale,
ou jusqu'à une distance de 200 milles marins des lignes de base à
partir desquelles est mesurée la largeur de la mer territoriale quand le
rebord externe de la marge continentale ne s’étend pas jusqu’à cette
distance.

2. …

3. La marge continentale comprend le prolongement immergé de
la masse terrestre de l'Etat côtier et est constituée par le fond de la mer
et le sous-sol correspondant au plateau, au talus et au glacis. Elle ne
comprend pas le fond des océans ni le sous-sol correspondant !.

On a abouti à un accord sur le point que la question des dorsales océaniques
sous-marines ferait l’objet de débats supplémentaires et qu’une formulation com-
munément acceptable destinée à être incluse dans l’article 76 serait élaborée. »

103. A sa neuvième session, tenue en 1980, le sixième groupe de négo-
ciation poursuivit ses délibérations sur la limite extérieure du plateau
continental et ses débats furent consignés dans le rapport du président de
la deuxième commission à la conférence plénière (A/CONF.62/L.51,

205
PLATEAU CONTINENTAL (OP. DISS. ODA) 220

troisième conférence des Nations Unies sur le droit de la mer, Documents
officiels, vol. XIII, p. 91). Certains arguments relatifs à ces problèmes y
étaient résumés comme suit :

«6...

a) Dorsales océaniques

Cette question, mentionnée dans la note de bas de page relative au
paragraphe 3 de l’article 76, a fait tout spécialement l’objet d’intenses
consultations et négociations, à l’issue desquelles j’ai soumis pour
examen au groupe, lors de sa séance officieuse du 28 mars 1980, la
formule de compromis ci-après dans laquelle la dernière phrase du
paragraphe 3 de l’article 76 serait modifiée comme suit :

« Elle ne comprend pas le fond des océans ni les dorsales océa-
niques ni le sous-sol correspondant. »

Dans le texte de négociation composite officieux/revision 2, établi à la fin
de la neuvième session, certains amendements furent apportés à l’ar-
ticle 76, conformément aux suggestions du sixième groupe de négociation,
de sorte que le paragraphe 3 se lisait désormais ainsi :

« La marge continentale comprend le prolongement immergé de la
masse terrestre de l'Etat côtier et est constituée par le fond de la mer et
le sous-sol correspondant au plateau, au talus et au glacis. Elle ne
comprend pas le fond des océans avec ses dorsales océaniques, ni le
sous-sol correspondant. » (La partie en italique était nouvelle.)

Le texte proposé dans le texte de négociation composite officieux/revi-
sion 2 est passé inchangé dans le projet de convention sur le droit de la mer
(texte officieux) établi au cours de l’été de 1980, puis dans le projet de
convention sur le droit de la mer rédigé en août 1981.

104. Les explications qui précèdent devraient suffir à démontrer qu’il
n’y a aucune comparaison possible entre le degré d'acceptation du régime
en vigueur du plateau continental, sans parler de son avalisation par la
Cour en 1969 en tant que droit coutumier, et la valeur juridique de la
dernière définition de l’étendue du plateau, telle que cette définition est
issue de la troisième conférence des Nations Unies sur le droit de la mer. Il
est manifeste que l’article 76 du projet de convention est essentiellement
le résultat d’un compromis — et non d’un consensus — entre les posi-
tions opposées de divers groupes ayant des intérêts différents, et parfois
contraires, à l’égard de Vutilisation des fonds marins. Il est certes possible
que le projet de convention devienne finalement obligatoire pour beau-
coup d’Etats, une fois qu’il aura été largement accepté et qu’il aura été
ratifié par un nombre suffisant de pays. Mais, en attendant, il est certain
que l’article 76 ne relève pas d’une convention multilatérale universelle et
ne peut être considéré comme énonçant des règles établies de droit inter-
national.

105. La Tunisie et la Libye ont eu toutes deux l’occasion d'exprimer leurs
opinions, reproduites ci-après, au sujet de l’article76. D’après la Tunisie :

206
PLATEAU CONTINENTAL (OP. DISS. ODA) 221

« Le Gouvernement tunisien considère que l’article 76, para-
graphe 1, représente une des tendances récemment admises à la troi-
sième conférence sur le droit de la mer. Le texte de l’article 76 tout
entier est le résultat d’une négociation longue et ardue, qui a porté sur
chaque paragraphe et chaque phrase des divers paragraphes qui le
composent. »

Et d’après la Libye :

« La Jamahiriya libyenne considère que la première partie de ce
paragraphe [article 76, paragraphe 1] représente le droit coutumier
existant. Il en est ainsi parce que, comme il ressort clairement de
Yarrét rendu par la Cour elle-même en 1969, un Etat côtier a déjà
droit, de jure, à son prolongement naturel en vertu de la coutume
internationale. Pour ce qui est de l’extension jusqu’au rebord de la
marge continentale, on peut soutenir que le droit de jure d’un Etat
côtier à son prolongement naturel va jusqu’à ce rebord.

Il en irait différemment d’un espace s’étendant au-delà du rebord
de la marge continentale, mais à moins de 200 milles de la ligne de
base. La deuxième partie du paragraphe n’est donc pas du droit
coutumier, dans la mesure où elle définit la limite extérieure du
plateau continental. »

Par conséquent, selon les Parties elles-mêmes, la Cour ne pouvait pas se
fonder (au début de 1982) sur l’article 76 du projet de convention sur le
droit de la mer pour déterminer les principes et règles régissant l’aire
géographique, ou la limite extérieure, du plateau continental.

Section III. L'évolution de la notion de plateau continental

106. Que ce soit au comité du fond des mers des Nations Unies ou à la
troisième conférence des Nations Unies sur le droit de la mer, rares furent
les propositions et les suggestions traitant de la notion même du plateau
continental. Le texte de négociation unique officieux de 1975 contenait
une disposition, énoncée à l’article 63, paragraphes 1 à 3, qui reprenait
exactement l’article 2, paragraphes | à 3, de la convention sur le plateau
continental de 1958, à cela près que l’on avait supprimé — à bon escient —
au paragraphe 2 le membre de phrase souligné ci-dessous, lequel n’avait
pratiquement aucun sens (et avait certainement été incorporé à la dispo-
sition pour faire, croyait-on, droit à la proposition yougoslave évoquée
ci-dessus — voir paragraphe 43) :

« Les droits ... sont exclusifs en ce sens que, si l'Etat riverain
n’explore pas le plateau continental ou n’exploite pas ses ressources
naturelles, nul ne peut entreprendre de telles activités ni revendiquer de
droits sur le plateau continental sans le consentement exprès de l'Etat
riverain. »

L'article 63, paragraphes 1 à 3, du texte de négociation unique officieux a

207
PLATEAU CONTINENTAL (OP. DISS. ODA) 222

finalement été retenu sans modification dans le projet de convention sur le
droit de la mer. I] se lit comme suit :

« Article 77. Droits de l'Etat côtier sur le plateau continental

1. L'Etat côtier exerce des droits souverains sur le plateau conti-
nental aux fins de son exploration et de l'exploitation de ses ressources
naturelles.

2. Les droits visés au paragraphe 1 sont exclusifs en ce sens que si
PEtat côtier n’explore pas le plateau continental ou n’en exploite pas
les ressources naturelles, nul ne peut entreprendre de telles activités
sans son consentement exprès.

3. Les droits de l'Etat côtier sur le plateau continental sont indé-
pendants de l’occupation effective ou fictive, aussi bien que de toute
proclamation expresse. »

107. On peut donc dire que finalement le régime proprement dit du
plateau continental est défini en 1981 exactement comme il l'était en 1958.
Cependant, on ne saurait trop souligner qu’en même temps que se modi-
fiait la limite extérieure du plateau continental, la notion de prolongement
naturel — qui, dans l'arrêt de 1969, étoffait la notion de plateau continental
— avait perdu une bonne part de son utilité, en raison notamment de
l'apparition du critère de la distance de 200 milles sous l’effet de la notion
de zone économique exclusive (que j’aborderai dans le prochain chapitre),
sans parler du parallélisme entre cette zone et un éventuel plateau conti-
nental intérieur de 200 milles, ni du régime différent qui s’appliquerait
éventuellement à la marge continentale au-delà de cette distance. Malgré la
disposition de l’article 77 concernant les droits de l’Etat côtier (laquelle est,
pour l'essentiel, exactement celle qui figure dans la convention de 1958), la
notion de plateau continental, comme je l’ai dit plus haut, ne pouvait pas
ne pas évoluer dès lors que s’estompait la notion géomorphologique de
prolongement naturel. Même si l’on peut soutenir que cette dernière notion
subsiste dans les cas où le plateau continental (géomorphologique) ou talus
s'étend au-delà de 200 milles, il faut admettre que la notion de plateau
continental, telle que la défendaient les experts et telle que l’imposaient les
nécessités des années cinquante, est, au début des années quatre-vingt,
différente.

CHAPITRE V. LA NOTION DE ZONE ECONOMIQUE EXCLUSIVE
ET SES EFFETS SUR LA NOTION DE PLATEAU CONTINENTAL

108. Tant dans le compromis que dans leurs écritures et en plaidoirie,
les Parties ont l’une et l’autre précisé que la présente instance portait sur les
principes et les méthodes applicables 4 la délimitation du plateau conti-
nental. Toutefois, comme la notion de zone économique exclusive a rapi-
dement gagné droit de cité en droit international, on ne peut pas éviter de
se demander s’il n’aurait pas fallu aussi considérer la présente espèce
comme intéressant la délimitation latérale de la zone économique exclusive

208
PLATEAU CONTINENTAL (OP. DISS. ODA) 223

relevant de la Tunisie et de la zone économique exclusive relevant de la
Libye. La question de savoir si le fond des mers, tout au moins à une
distance de moins de 200 milles de la côte, relève du régime de la zone
économique exclusive ou continue à dépendre du régime distinct du pla-
teau continental, considéré parallèlement à la zone économique exclusive,
avait beaucoup plus d'importance qu’on ne l’a cru généralement pour
statuer sur les questions dont la Cour était saisie. J’ajouterai que la zone
économique exclusive n’est pas une notion à laquelle on puisse rattacher les
droits et titres historiques revendiqués sur la base de pêcheries anciennes,
contrairement à ce qu’indique l'arrêt (par. 100).

Section I. La notion nouvelle de zone économique exclusive

1. Apparition de la notion

109. Nulle part dans les conventions sur le droit de la mer de 1958 ne
figure une notion comparable à celle de la zone économique exclusive, bien
que l’idée d’une mer épicontinentale eût été avancée au cours de l’après-
guerre, en particulier par certains pays d'Amérique latine. Au cours des
conférences des Nations Unies sur le droit de la mer de 1958 et de 1960, les
Etats-Unis s’étaient montrés disposés à sacrifier les intérêts de la pêche
pour faire garantir la libre circulation des navires de guerre au large des
côtes de certains autres Etats. C’est ainsi que les Etats-Unis avaient pro-
posé un compromis consistant à accepter l’établissement d’une zone de
pêche de 12 milles, en échange de limites plus étroites pour la mer terri-
toriale. Cette idée n’aboutit pas à l’occasion de ces conférences, mais les
Etats-Unis, vigoureusement partisans d’une mer territoriale plus étroite
pour des raisons de sécurité et des considérations militaires, continuèrent à
chercher le moyen de faire échec à la tendance générale à fixer à 12 milles la
largeur de la mer territoriale. A partir du milieu des années soixante,
cependant, il devint manifestement impossible de renverser la tendance à
l'élargissement de la mer territoriale et de convaincre les pays en dévelop-
pement de revenir sur leurs décisions législatives unilatérales fixant à
12 milles la limite de leur mer territoriale. Jugeant indispensable de garan-
tir dans certaines régions critiques la liberté de navigation et de survol, les
Etats-Unis durent rechercher des solutions de compromis.

110. En faisant connaître en 1970 leur politique maritime, les Etats-
Unis précisèrent que, tout en acceptant la limite de 12 milles pour la mer
territoriale, ils souhaitaient que la liberté de navigation et de survol fût
garantie dans certaines zones. Pour obtenir cette garantie, il leur fallait
accorder une compensation aux pays en développement. Dix ans aupara-
vant, lorsque la limite envisagée pour la mer territoriale était de 6 milles,
cette compensation avait consisté à proposer une largeur de 12 milles pour
la zone de pêche ; en 1970, il fallait aller plus loin. C’est ainsi que les
Etats-Unis offrirent à certains pays en développement, dont les protesta-
tions allaient croissant, de reconnaître des droits de pêche préférentiels
au-delà de la mer territoriale de 12 milles. Autrement dit, ces droits de
pêche préférentiels seraient offerts à l'Etat côtier aux dépens des droits de

209
PLATEAU CONTINENTAL (OP. DISS. ODA) 224

pêche existants exercés par certains des principaux pays pratiquant la
pêche à grande distance, en échange de la liberté de passage des navires de
guerre dans certains détroits et de leur survol par l'aviation militaire. A la
session de 1971 du comité des fonds des mers des Nations Unies, les
Etats-Unis présentèrent leur proposition sous la forme d’un projet de
convention de trois articles (A/AC.138/SC.IT/L.4) qui visait, la mer terri-
toriale de 12 milles étant acceptée comme un fait accompli, à résoudre le pro-
blème stratégique au moyen de la formule indiquée ci-dessus. Aux yeux de
certains pays en développement, cependant, cette tentative des Etats-Unis
revenait à obtenir le maximum au pris d’un minimum de concessions.

111. Pour les pays en développement, en effet, ia mer territoriale de
12 milles était un point de départ et non pas une compensation. C’est
pourquoi les Etats-Unis, en revendiquant dans les détroits la même liberté
de passage qu’en haute mer, leur paraissaient violer leur souveraineté. De
plus, les pays en développement estimaient que l’exclusivité des droits de
pêche au-delà de la mer territoriale était un droit acquis. Désireux seule-
ment d’institutionnaliser le régime d’une zone de pêche qui s’étendrait
aussi loin de la côte que possible, et convaincus que leurs vœux finiraient
par se réaliser, ils n’étaient donc pas disposés à attendre la concrétisation
des droits de pêche préférentiels — assez ambigus — que leur promet-
tait le projet des Etats-Unis. Pour ces pays, reconnaître l’élargissement à
12 milles de la mer territoriale ne faisait que sanctionner une règle de
droit coutumier et cette reconnaissance ne pouvait donc être qu’incondi-
tionnelle. De surcroît, ces pays estimaient qu’en matière de pêche les res-
sources éventuelles de leur mer adjacente leur revenaient par principe
et ne pouvaient pas faire l’objet d’un marchandage. C’est dans ce
contexte que naquit la notion de zone économique.

112. Cette notion de zone économique exclusive fut présentée pour la
première fois par le Kenya, lors d’une réunion du comité consultatif
juridique afro-asiatique tenue à Lagos, en janvier 1972. Il fut proposé à
cette occasion de créer une zone de 200 milles « à l’intérieur de laquelle la
pêche et la lutte contre la pollution relèveraient de la juridiction exclusive
de l'Etat riverain » (AALCC Report, 1972, p. 157 [traduction du Greffe]).
La notion de zone économique exclusive n’en était qu’à ses débuts et à ce
stade la question de l’exploitation des ressources minérales du fond des
| mers ne jouait apparemment aucun rôle dans l'esprit de la délégation du
Kenya. En revanche, deux conférences qui se tinrent quelques mois plus
tard, dans les Caraïbes et en Afrique, eurent un rôle déterminant dans
Félaboration d’une notion plus approfondie. La conférence spécialisée des
pays de la région des Caraïbes sur les problèmes de la mer, tenue à
Saint-Domingue (République dominicaine) en juin 1972, adopta une
déclaration (déclaration de Saint-Domingue) qui définissait la notion
d’une mer patrimoniale de 200 milles, à l’intérieur de laquelle l'Etat côtier
devait exercer des droits souverains sur les ressources, renouvelables ou
non renouvelables, de la mer, du fond des mers et du sous-sol. Cette
déclaration formulait par ailleurs une notion du plateau continental assez
proche de celle qui avait été retenue dans la convention de 1958, mais

210
PLATEAU CONTINENTAL (OP. DISS. ODA) 225

précisait que, dans la partie du plateau continental recouverte par la mer
patrimoniale, c’était le régime juridique applicable à la mer patrimoniale
qui s’appliquerait. Lors du séminaire régional des Etats d’Afrique sur le
droit de la mer, tenu à Yaoundé (Cameroun), en juin 1972 également, les
participants adoptèrent un rapport général où il était proposé que les Etats
d'Afrique exercent, dans le cadre d’une zone économique, un pouvoir
exclusif de contrôle, de réglementation et d’exploitation nationale des
ressources biologiques. S'agissant des ressources de la pêche, ladite zone
économique était censée recouvrir « au moins » le plateau continental ;
s'agissant du plateau continental et du fond des mers, elle devait com-
prendre toutes les ressources économiques, c’est-à-dire non seulement les
ressources biologiques mais aussi les ressources non biologiques, parmi
lesquelles le pétrole, le gaz naturel et les autres richesses minérales.

113. Bien que selon les deux documents — celui de la conférence de
Saint-Domingue et celui du séminaire de Yaoundé — le régime de la mer
patrimoniale ou de la zone économique dût porter non seulement sur les
ressources biologiques, mais aussi sur les ressources minérales, il n’est pas
facile d'établir comment au juste leurs auteurs concevaient application de
ce régime au plateau continental ou aux ressources minérales du fond des
mers. Il ne semble pas cependant qu'ils eussent cherché délibérément à
amalgamer la notion de plateau continental et celle de l’une ou de l’autre
des deux nouvelles institutions proposées. La façon dont coexisteraient les
deux régimes — celui du plateau continental, d’une part, et, de l’autre, celui
de la mer patrimoniale ou de la zone économique — n'était pas davantage
précisée. Quoi qu’il en soit, les débats du comité du fond des mers en 1972
et en 1973 portèrent essentiellement sur les notions qui avaient pris forme
lors de ces deux réunions régionales. C’est à la session de 1972 que le Kenya
présenta officiellement sa proposition relative à la zone économique
de 200 milles. Aux termes de cette proposition, les Etats riverains, sous
réserve de continuer à garantir la liberté de navigation, seraient :

« exclusivement compétents pour contrôler, réglementer, exploiter et
préserver les ressources tant biologiques que non biologiques de la
zone et pour empêcher et combattre la pollution » (A/AC.138/SC.II/
L.10, art. IT).

Cette proposition stipulait en outre :

« L'exercice de juridiction sur la zone portera sur toutes les res-
sources économiques de la région, biologiques et non biologiques, soit
à la surface de l’eau ou dans l’eau, soit sur le sol ou dans le sous-sol des
fonds marins. » (/bid, art. IV.)

Au cours des deux années suivantes, beaucoup de pays, et notamment de
pays africains ou asiatiques, se portèrent coauteurs de cette proposition.

114. Parallèlement, certains pays développés, tout en acceptant que les
Etats côtiers pussent exercer une certaine juridiction sur utilisation, la
conservation et la gestion des ressources biologiques de la mer dans les
eaux adjacentes à la côte, souhaitaient surtout que l’exploitation des res-

211
PLATEAU CONTINENTAL (OP. DISS. ODA) 226

sources halieutiques de ces zones fût intensifiée au profit de la commu-
nauté internationale, ou tout au moins dans l'intérêt des Etats géographi-
quement défavorisés. Il importe de noter que ces Etats développés consi-
déraient à l’époque que la notion de plateau continental demeurait intacte
et interprétaient en gros le projet de zone économique exclusive comme
n’intéressant que la pêche dans les secteurs qu’il était envisagé d’inscrire
dans ladite zone. C’est ainsi que le Canada évoqua la possibilité de confier
aux Etats côtiers le soin de préserver et de gérer les ressources halieutiques
dans la zone à créer au nom de la communauté internationale, tandis que
l'Australie et la Nouvelle-Zélande présentaient en 1972 un document de
travail qui reconnaissait la juridiction exclusive de l’Etat côtier sur les
ressources biologiques de la mer dans les eaux situées au-dessus du plateau
continental (A/AC.138/SC.II/L.11). Pour la première fois, il était précisé
que c'était à l'Etat côtier qu'incomberait la responsabilité de la gestion et
de l'exploitation des ressources biologiques.

115. Aux termes de cette proposition, l'Etat côtier pouvait déterminer le
volume maximal des prises de toute espèce, et se réserver la proportion de
ces prises — jusqu’à cent pour cent — qu’il était capable de capturer.
Toutefois, quand l'Etat côtier ne pouvait pas capturer la totalité des prises
d’une espèce donnée, il devait autoriser l’entrée dans la zone des navires de
pêche étrangers, de manière à maintenir au niveau le plus élevé la pro-
duction alimentaire. La proposition du Kenya, modifiée en 1973, devint un
« Projet d'articles sur la zone économique exclusive » présenté par l’Algé-
rie, le Cameroun, l'Ethiopie, le Ghana, le Kenya, le Libéria, Madagascar,
Maurice, la République-Unie de Tanzanie, la Sierra Leone, la Somalie, le
Soudan, la Tunisie et le Zaïre (A/AC.138/SC.II/L.40). Parallèlement, le
Kenya, avec le Canada, l’Inde et Sri Lanka, présenta également une pro-
position sur la pêche tendant à la création d’une zone exclusive de pêche
(A/AC.138/SC.II/L.38). Dans ces deux propositions, il était stipulé que
toutes les activités de péche dans la zone économique exclusive reléveraient
de la compétence et de Pautorité de Etat riverain, lequel serait appelé à
régler par ailleurs tout litige concernant les limites de cette zone ou les
conditions et règlements applicables à la pêche. Toutefois, l'Etat côtier
étant responsable de la conservation et de la gestion des ressources, une
distinction était faite entre la zone économique exclusive et la mer terri-
toriale.

116. A côté de ces propositions, émanant principalement des pays
africains, qui tendaient à la constitution d’une zone économique exclusive,
plusieurs pays d'Amérique latine continuérent en 1973, conformément à la
déclaration de Saint-Domingue adoptée un an auparavant, à préconiser
l'adoption de la notion de mer patrimoniale, de mer épicontinentale ou de
mer territoriale élargie. Toutefois, au cours des débats qui se déroulèrent en
1973 au comité du fond des mers, et en 1974 à la troisième conférence des
Nations Unies sur le droit de la mer, ces notions de mer patrimoniale ou de
mer épicontinentale se confondirent progressivement avec la notion de
zone économique exclusive ou furent supplantées par cette notion, éma-
nant de la proposition du Kenya.

212
PLATEAU CONTINENTAL (OP. DISS. ODA) 227

2. La notion de zone économique exclusive dans les textes de négociation de la
troisième conférence des Nations Unies sur le droit de la mer

117. Entre 1975 et 1980, période d’élaboration du texte de négociation
par la troisième conférence des Nations Unies sur le droit de la mer, la
limite des 200 milles, qui avait été suggérée pour la zone économique
exclusive, ne changea pas. La disposition pertinente du texte unique de
négociation officieux (art. 46) ne subit de modification ni dans le texte
unique de négociation revisé (art. 45) ni dans le texte de négociation
composite officieux (art. 57) ou ses versions revisées. Sour réserve d’une
très légère modification de forme, le projet de convention sur le droit de la
mer de 1981 contient la même disposition, qui est ainsi conçue :

« Article 57. Largeur de la zone économique exclusive

La zone économique exclusive ne s’étend pas au-delà de 200 milles
marins des lignes de base à partir desquelles est mesurée la largeur de
la mer territoriale. »

Il convient de relever que la limite des 200 milles fixée pour cette zone
n’avait jamais été ouvertement contestée depuis que le Kenya avait pro-
posé la notion de zone économique exclusive au début de 1972. Que ce fût
au comité des fonds marins ou à la troisième conférence des Nations Unies
sur le droit de la mer, aucune autre suggestion n’avait été faite au sujet de la
limite vers le large de la zone. Contrairement à ce qui se passe pour le
plateau continental, les critères de la contiguité et du prolongement naturel
ne s'appliquent pas à la notion de zone économique exclusive : la largeur
de cette zone, comme celle de la mer territoriale ou de la zone contigué, est
mesurée simplement à partir de la ligne de base de la côte. Ce mode de
calcul introduit une différence importante entre la notion de zone écono-
mique exclusive et le concept original de plateau continental.

118. D'autre part, alors que le concept de plateau continental est fer-
mement établi, sans laisser de place au moindre doute, la notion de zone
économique exclusive n’est pas entièrement dépourvue d’équivoque. Afin
d'éviter les controverses sur le caractère fondamental de cette zone, on
avait complété le texte de négociation composite officieux par une dispo-
sition indiquant qu’elle serait soumise au régime sui generis établi par la
convention. Cette disposition a été maintenue dans le projet de conven-
tion, ce qui rend sans objet la controverse sur le point de savoir si la zone
économique exclusive fait encore partie de la haute mer :

« Article 55. Régime juridique particulier
de la zone économique exclusive

La zone économique exclusive est une zone située au-delà de la mer
territoriale et adjacente a celle-ci, soumise au régime juridique parti-
culier établi par la présente partie, en vertu duquel les droits et la
juridiction de l'Etat côtier et les droits et libertés des autres Etats sont
gouvernés par les dispositions pertinentes de la convention. »

213
PLATEAU CONTINENTAL (OP. DISS. ODA) 228

119. Les dispositions relatives au caractère fondamental de la zone
économique exclusive, en particulier les dispositions essentielles sur la
compétence de l'Etat côtier, avaient été entièrement remaniées avant
qu’apparat le libellé ci-après dans le texte de négociation composite offi-
cieux :

« Article 56. Droits, juridiction et obligations de l'Etat côtier
dans la zone économique exclusive

1. Dans la zone économique exclusive, l'Etat côtier a :

a) Des droits souverains aux fins de l'exploration et de l’exploita-
tion, de la conservation et de la gestion des ressources naturelles, bio-
logiques ou non biologiques, du fond des mers et de son sous-sol et des
eaux surjacentes ainsi qu’en ce qui concerne d’autres activités tendant
à l’exploration et à l'exploitation de la zone à des fins économiques,
comme la production d'énergie à partir de Peau, des courants et des

vents ;
b) En vertu des dispositions pertinentes de la convention, juridic-

tion en ce qui concerne :

1) la mise en place et l’utilisation d'îles artificielles, d’installations
et de dispositifs ;
ii) la recherche scientifique marine ;
iii) la préservation du milieu marin ;
c) les autres droits et obligations prévus par la convention... »

Les différences de fond qu’entraînait ce remaniement ne semblaient
cependant pas essentielles et d’ailleurs ces dispositions ne furent pas
débattues de manière approfondie lors de leur élaboration. Le libellé
susmentionné a été maintenu dans le projet de convention (art. 56). Ii faut
relever que, bien qu’il soit prévu que l'Etat côtier est compétent pour
exploiter les ressources de la zone, biologiques ou non, c’est du contrôle des
ressources biologiques que s’occupent surtout les dispositions pertinentes.
Il paraît du reste évident que, conformément aux propositions originales
du Kenya, la conservation et l’utilisation adéquate des ressources biolo-
giques doivent être considérées comme l’une des particularités essentielles
du régime. C’est pour tenir compte des intérêts que les Etats sans littoral et
les Etats côtiers géographiquement défavorisés peuvent avoir sur la zone
économique exclusive que le texte met l’accent sur les droits et les devoirs
de l'Etat côtier à cet égard.

120. Il est communément admis que la notion de zone économique
exclusive a acquis un caractère irréversible et la voie semble tracée vers
l'institution en droit international d’un régime applicable à cette zone qui
consacre une limite uniforme de 200 milles. Dans l’histoire du droit inter-
national, il n’y a peut-être pas d’exemple de notion aussi importante qui
soit arrivée en si peu de temps au point d’être acceptée. Même en faisant
abstraction des dispositions du projet de convention de 1981, la Cour

214
PLATEAU CONTINENTAL (OP. DISS. ODA) 229

pouvait sans hésiter reconnaître que la notion générale de zone écono-
mique exclusive est entrée dans le domaine du droit international coutu-
mier. Je dois cependant signaler deux problèmes à cet égard : tout d’abord,
indépendamment de la procédure de conclusion des traités, le régime sui
generis de la zone économique exclusive nécessitera un examen beaucoup
plus attentif avant que les règles ébauchées jusqu’à présent puissent être
considérées comme pouvant être introduites dans le droit international
existant ; ensuite, le rapport entre la zone économique exclusive et le
plateau continental reste profondément ambigu, surtout lorsque sont en
jeu des questions « tangentes », comme l'exploitation des ressources miné-
rales du fond de l’océan. Ces ambiguïtés seront examinées dans les deux
sections ci-après.

Section IT. Le concept de zone économique exclusive
et ses ambiguités

1. Les obscurités de la notion de gestion et de conservation

121. Iln’y a pas lieu de faire ici Panalyse complète du concept de zone
économique exclusive, mais, pour en comprendre la place dans le droit
international actuel, il importe d’examiner les difficultés auxquelles se
heurte cette notion. Comme je l’ai signalé, l'Etat côtier devra assumer
certaines obligations concernant la conservation et l’utilisation des res-
sources halieutiques dans la zone économique exclusive. A cet égard, le
régime de la zone se différencie nettement de celui de la mer territoriale et
de la notion de zone de pêche qui avait commencé à s’institutionnaliser à
partir de 1960. Il paraît évident, si l’on considère le projet de convention
sur le droit de la mer, que les obligations imposées à l'Etat côtier au sujet de
la conservation et de l’utilisation des ressources halieutiques risquent de le
mettre aux prises avec de vives difficultés.

122. Premièrement, on ne sait pas au juste dans quelle mesure le devoir
de conservation habilite l’Etat côtier ou l’oblige non seulement à contrôler
le volume des prises, mais aussi à imposer des restrictions à la pêche
saisonnière, aux zones de pêche et aux engins utilisés, sans parler de la
question de savoir s’il peut n’imposer ces mesures qu’aux seuls navires
étrangers (art. 61). Deuxièmement, une profonde ambiguïté subsiste quant
aux importations de capitaux et de matériel étrangers destinées à accroître
la capacité de pêche de l'Etat côtier, ainsi qu’en ce qui concerne l'octroi de
concessions à des entreprises étrangères. Ces moyens pourraient permettre
aux pays les moins avancés eux-mêmes d’exploiter en totalité les prises
autorisées. Interprétée ainsi, la notion de Etat côtier dont la « capacité
d'exploitation est inférieure 4 l’ensemble du volume admissible des cap-
tures », à supposer que « capacité » implique « possibilité » — ce qui est
normalement le cas — semble inutile (art. 62, par. 2). Toutefois, la présence
même de cette notion dans le texte laisse supposer qu’elle recouvre autre
chose. D’ot certaines incertitudes.

123. La même obscurité entoure le problème de l’accès des autres Etats
à l’éventuel reliquat du volume de prises autorisé et notamment l’accès à

215
PLATEAU CONTINENTAL (OP. DISS. ODA) 230

ces prises des Etats sans littoral, auxquels on donne peu d’indications
quant à la zone économique exclusive où ils peuvent pénétrer, quant au
pourcentage de prises qu’ils peuvent espérer et quant à l’effet des pêche-
ries traditionnelles et des besoins spéciaux des pays en développement sur
le résultat ainsi escompté (art. 62, par. 2 et 3). En réalité, les critères
qu’énonce le projet de convention sont si compliqués et si élastiques
qu’on ne voit pas comment les Etats côtiers — sans parler des pays « les
moins avancés » — pourraient arriver à des solutions équitables et techni-
quement correctes. Certains différends risquent donc de surgir, si les autres
Etats contestent la manière dont l'Etat côtier détermine le volume de
prises autorisé et attribue les ressources de la zone économique exclusive.
En fait, il serait extrêmement difficile d’appliquer ce système dans son
ensemble, car les idées elles-mêmes ne sont pas toutes bien définies dans
le projet de convention. Qui plus est, d’après ce projet, les différends
de cet ordre ne seraient pas soumis au règlement obligatoire.

2. Faiblesses de la notion de mise en application des lois et règlements de
PEtat côtier

124. La disposition du projet de convention qui concerne l’exercice de la
juridiction de l'Etat côtier en cas de violation des lois et règlements dudit
Etat laisse aussi subsister de nombreuses ambiguïtés (art. 73). Telle qu’elle
est présentée, cette juridiction ne s’exerce pas différemment de celle
qu’exerce l’État côtier dans les limites de sa mer territoriale ; et, en ce qui
concerne la mise en valeur des ressources naturelles de la mer, la compé-
tence de l'Etat côtier dans la zone économique exclusive équivaut à celle
dont il jouit dans la mer territoriale. En outre, les différends qui concernent
les actes d’exécution forcée accomplis dans l’exercice des droits souverains
ou de la juridiction de l’Etat côtier dans la zone économique exclusive
peuvent être soustraits au règlement obligatoire (art. 298, par. 1 b)). Ainsi,
un incident relatif à l’application des règlements de pêche de l'Etat côtier,
qu'il s'agisse de l’arraisonnement, de l'inspection ou de la saisie d’un navire
étranger, ne peut être soumis unilatéralement à une procédure de règle-
ment obligatoire par l'Etat du pavillon du navire saisi. Le fait que l'Etat
côtier ne soit autorisé qu’à infliger des sanctions financières ne compense
pas cette exemption. Il en va de même, malgré des recours judiciaires qui ne
sont convaincants qu'à première vue, des garanties expresses contre la
détention injustifiée, qui dépendront en fait de l’interprétation unilatérale
du mot « suffisante ».

125. En résumé, et bien que l’idée d’une zone économique exclusive
paraisse être acceptée en droit international, il ne semble pas que la
compétence de l'Etat côtier et le mécanisme d’application du nouveau
régime aient été examinés jusqu'ici d’une manière approfondie. Tant que le
projet de convention n’est pas entré dans le droit conventionnel, il est

216
PLATEAU CONTINENTAL (OP. DISS. ODA) 231

prématuré de parler de la zone économique exclusive comme si elle donnait
naissance à des principes et règles de droit international ; ce serait en outre
susciter des malentendus. Il faut souligner que, avant que la notion de
plateau continental fût formulée grâce aux travaux approfondis de la
Commission du droit international et de la conférence de Genève de 1958,
ses avantages et ses inconvénients avaient été examinés par la doctrine,
dans le monde entier, ce qui avait beaucoup facilité l'adoption de cette
notion, alors que la notion de zone économique exclusive a été peu étudiée
par la doctrine au début des années soixante-dix et a été formulée en un ou
deux ans seulement par le comité du fond des mers des Nations Unies.
D'un autre côté, personne ne doute aujourd’hui de la tendance favorable à
la zone économique exclusive. Dans ces conditions, la Cour se trouvait en
présence d’un problème extrêmement difficile.

Section III. Rapport entre le plateau continental
et la zone économique exclusive

1. Régimes parallèles du plateau continental et de la zone économique ex-
clusive

126. Les régimes parallèles du plateau continental et de la zone écono-
mique exclusive découlent de circonstances complètement dissemblables ;
en outre, la genèse de chacun d’eux est différente. Le régime du plateau
continental visant essentiellement, comme on l’a vu, l'exploitation des
ressources minérales du sous-sol des régions sous-marines, la véritable
question ne portait pas nécessairement sur le régime du fond de la mer,
mais plutôt sur l’exercice de la compétence de l’Etat côtier en haute mer
pour la prospection et l'exploitation de ces ressources. La zone écono-
mique exclusive, elle, a été essentiellement conçue pour réserver à l'Etat
côtier le droit d’exercer sa compétence aux fins de l’exploitation des res-
sources halieutiques. L’une et l’autre compétence doivent donc s’exercer
bien au-delà des limites de la mer territoriale, telles qu’elles sont habituel-
lement reconnues, jusque dans des régions où c’est indubitablement le
régime de la haute mer qui s’est toujours imposé. À cet égard, ces deux
régimes doivent être considérés comme des dérogations au droit interna-
tional traditionnel. Certes, ces dérogations peuvent se justifier par le fait
qu’elles vont de pair avec le développement du droit international. Cepen-
dant, même si la compétence de l'Etat côtier s’exerce d’une double façon
pour l’exploitation des ressources — d’une part, les ressources minérales
situées sur le plateau continental et au-dessous et, d’autre part, les res-
sources biologiques se trouvant dans la zone économique exclusive —
faut-il croire que la zone sur laquelle s’exerce pareille compétence peut ou
doit être différente selon les ressources ? On peut certes prétendre que l’un
ou l’autre de ces régimes — celui du plateau continental ou celui de la zone
économique exclusive — coïnciderait avec celui de la haute mer, par rap-
port auquel la compétence — d’ailleurs limitée — découlant du régime en
question serait considérée comme une exception. I] n’empéche que, si les

217
PLATEAU CONTINENTAL (OP. DISS. ODA) 232

régimes du plateau continental et de la zone économique exclusive coexis-
tent sans s’appliquer dans les mémes zones, on peut se demander comment
l'Etat côtier pourra exercer sa compétence de manière non équivoque dans
les zones marginales où ces régimes ne se recoupent pas. Est-il juste, ou
est-il concevable, qu’une colonne d’eau à la fois marine et sous-marine soit
soumise à des compétences nationales différentes pour l’exploitation des
ressources, quand bien même ces ressources seraient différentes, et que
deux Etats exercent par conséquent leur contrôle sur une même région
maritime ? La superposition de deux limites est-elle admissible du point de
vue de lordre public international ?

127. En réponse à une question que j’avais posée aux deux Parties le
9 octobre 1981, la Tunisie et la Libye ont exprimé les points de vue ci-après.
Selon la Tunisie :

« Etant donné que l'Etat côtier, aux termes de l’article 56 du projet
de convention, a, dans la zone économique exclusive, des droits sou-
verains aux fins d'exploration et d’exploitation des ressources natu-
relles des fonds marins et de leur sous-sol, il est difficile de concevoir
que les limites de la Zone économique exclusive puissent différer de
celles du plateau continental à l’intérieur des 200 milles. »

Et selon la Libye :

« La Libye considère qu’entre des Etats dont les côtes sont adja-
centes ou se font face la délimitation des zones respectives de plateau
continental et celle des zones économiques respectives devraient, dans
la plupart des cas, coïncider. Il peut néanmoins exister des facteurs
intéressant la pêche, comme l'existence de pratiques de pêche bien
établies, qui n’ont pas d'incidence sur les ressources du plateau ;
inversement, il peut exister des facteurs intéressant les ressources du
plateau — comme des accidents géologiques déterminant l'étendue
d’un prolongement naturel — qui n’ont pas d’incidences sur la pêche.
Il s’ensuit que les deux limites ne coincident pas forcément. »

Les Parties semblaient donc en désaccord sur ce point.

2. L’exploitation des ressources minérales sous-marines selon le régime
applicable au plateau continental et selon le régime applicable a la zone
économique exclusive

128. Une autre difficulté surgit si les mêmes ressources peuvent être
exploitées conformément aux deux régimes et si chaque régime est consi-
déré comme s’appliquant à une zone différente. Comme je l’ai dit, le
concept de zone économique exclusive avait son origine dans l’idée d’une
zone de pêche qui avait été formulée peu après 1970. Or, dès 1973, on avait
commencé à élargir cette idée pour l’étendre à l'exploitation des ressources
minérales. Mais, ni cette année-là ni l’année suivante, on ne prêta d’at-
tention au fait que, pour ce qui concerne les ressources minérales, le
concept de plateau continental était déjà fermement établi ; et cet oubli a

218
PLATEAU CONTINENTAL (OP. DISS. ODA) 233

entaché les propositions concernant la nouvelle zone. On a pour ainsi dire
ignoré la nécessité d’harmoniser le concept de zone économique exclusive
et le concept de plateau continental, ou de préciser les différences entre les
deux régimes, sans doute parce qu'aucune proposition n'avait été faite
pour mettre en lumière les conséquences pratiques qui résulteraient du
rattachement des ressources minérales à la zone économique exclusive.

129. Quoi qu’il en soit, on a expressément conçu le régime du plateau
continental et celui de la zone économique exclusive comme impliquant
Vexercice par l'Etat côtier de droits souverains pour la prospection et
l'exploitation des ressources minérales des régions sous-marines. Il s'ensuit
que, pour le moment, toute question concrète sur l'exploitation des res-
sources minérales dans la limite des 200 milles est obscurcie pas les ambi-
guïtés du droit, car les questions de ce genre ne se posent pas munies de
l'étiquette « plateau continental » ou « zone économique exclusive ». La
seule attitude raisonnable à adopter dans ces conditions consiste à attendre
que les deux régimes soient harmonisés et, d’ici là, à favoriser cette har-
monisation. Pour cela, il faudrait évidemment que ce soit ce qui est encore
malléable dans l’un des régimes qui soit modelé sur ce qui a déjà pris une
forme précise dans l’autre, et non pas le contraire. Or la nature du plateau
continental et son régime ont été fixés en 1958, puis confirmés par l’arrêt de
la Cour de 1969, et il ne peut subsister aucun doute quant à la compétence
de l'Etat côtier ; en outre, bien que la limite extérieure du plateau n’ait pas
encore été établie, malgré l’abandon du critère de la profondeur et de
Pexploitabilité, on peut dire en tout cas que le critère de la distance de
200 milles est largement accepté. Par contre, la nature de la zone écono-
mique exclusive et son régime, notamment en ce qui concerne les droits et
les devoirs de l'Etat côtier, sont encore assez obscurs, alors que la limite des
200 milles est fermement établie.

130. C’est donc à juste titre qu’il a été suggéré d’aligner le régime de la
zone économique exclusive, autant que possible, sur celui du plateau
continental. Sans doute, dira-t-on, est-ce ce qui a été fait, puisque lar-
ticle 56 du projet de convention sur le droit de la mer dispose ce qui suit à
son paragraphe 3 :

« Les droits relatifs aux fonds marins et à leur sous-sol énoncés
dans le présent article [relatif à la zone économique exclusive]
s’exercent conformément à la partie VI [relative au plateau conti-
nental]. »

Mais il n’est pas facile de découvrir la signification concrète de cette
disposition, car la partie VI du projet, qui concerne le plateau continental,
se borne à prévoir les droits souverains pour l'exploration des régions
submergées et l’exploitation de leurs ressources, sans préciser comment
doivent s'exercer les droits énoncés à l’article 56, à savoir les « droits
souverains aux fins d'exploration et d'exploitation, de conservation et de
gestion des ressources ... non biologiques des fonds marins et de leur
sous-sol ». Les auteurs du projet de convention voulaient-ils que l’ar-
ticle 56, paragraphe 3, fût interprété comme signifiant que le régime de la

219
PLATEAU CONTINENTAL (OP. DISS. ODA) 234

zone économique exclusive engloberait, en principe, tout le régime du
plateau continental ? Si cela est vrai (et je ne vois pas d’autre interprétation
qui n’aboutisse pas à une anomalie), il ne doit pas y avoir de difficulté a
aligner ce qui est encore incertain dans le concept de plateau continental —
à savoir l’étendue de la zone en cause — sur ce qui est établi dans le concept
de zone économique exclusive — à savoir sa largeur. Je tirerai plus loin
d’autres conséquences de ce raisonnement. Pour le moment, je me con-
tenterai de dire qu’à mon avis la question qui se posait à la Cour aurait
aussi bien pu porter sur la zone économique exclusive que sur le plateau
continental.

CHAPITRE VI. LA TROISIÈME CONFÉRENCE DES NATIONS UNIES SUR LE
DROIT DE LA MER ET LES TENDANCES RÉCENTES EN MATIÈRE DE DÉLIMI-
TATION DU PLATEAU CONTINENTAL ET DE LA ZONE ÉCONOMIQUE EXCLUSIVE

Section 1. Quelques propositions sur le mode de délimitation

131. Etant donné que la délimitation est l’objet de la présente espèce, je
pense que la Cour aurait dû examiner beaucoup plus en détail la façon dont
l'opinion des Etats a évolué sur cette question particulière — qui a d’ailleurs
été étrangement négligée par les Parties elles-mêmes. La première obser-
vation à faire à cet égard est que, dans la plupart des propositions pré-
sentées au comité du fond des mers ou à la troisième conférence des
Nations Unies sur le droit de la mer, la délimitation de la zone économique
exclusive et la délimitation du plateau continental étaient traitées conjoin-
tement ou dans des termes virtuellement identiques. Quelques citations
suffiront à le prouver :

Australie et Norvège (A/AC.138/SC.H/L.36 — 16 juillet 1973) :

« A. Les Etats qui sont limitrophes ou se font face s’emploieront
activement à parvenir à un accord sur la délimitation de leurs (zones
économiques — mers patrimoniales) respectives et de la zone du
fond de la mer correspondante en s’appuyant sur des principes
équitables.

D. Sous réserve [du] principe(s] A, ... ci-dessus, et sauf dans le cas
où l’établissement d’une autre limite est justifié par des circonstances
spéciales, la limite (de la zone économique — mer patrimoniale) est
une ligne équidistante dans le cas d’Etats dont les côtes sont limi-
trophes et une ligne médiane dans le cas d'Etats dont les côtes se font
face. »

Japon (A/CONF.62/C.2/L.31/Rev.1 — 16 août 1974 ; revision d’une pro-
position précédente : A/AC.138/SC.II/L.56 — 15 août 1973) :

« 3. a) Lorsque les côtes de deux ou plusieurs Etats sont adjacentes
ou se font face, la délimitation du plateau continental (de la zone

220
PLATEAU CONTINENTAL (OP. DISS. ODA) 235

côtière des fonds marins) entre ces Etats est déterminée par accord
entre eux, en tenant compte du principe de l’équidistance. »

Chine (A/AC.138/SC.JI/L.34 — 16 juillet 1973) :

«II. Zone économique exclusive ou zone de pêche exclusive

8. La ligne de démarcation entre les zones économiques des Etats
riverains dont les côtes sont limitrophes ou se font face est déterminée
d’un commun accord entre eux au moyen de consultations menées sur
un pied d'égalité. Les Etats riverains dont les côtes sont limitrophes ou
se font face doivent mener, sur la base de la sauvegarde et du respect
de leur souveraineté respective, les consultations nécessaires afin de
trouver une solution raisonnable aux problèmes tels que l'exploitation
et la réglementation des ressources naturelles de la zone située aux
confins de leurs zones économiques.

III. Plateau continental

5. Dans le cas où des Etats adjacents ou opposés ont des plateaux
contigus, la ligne de démarcation entre leurs zones de juridiction
respectives dans lesdits plateaux continentaux est déterminée d’un
commun accord entre ces Etats, au moyen de consultations menées
sur un pied d'égalité.

6. Dans le cas où des Etats adjacents ou opposés ont des plateaux
contigus, ces Etats doivent, sur la base de la sauvegarde et du respect
de leur souveraineté respective, mener les consultations nécessaires
pour trouver une solution raisonnable aux problèmes tels que, notam-
ment, l'exploitation et la réglementation des ressources naturelles
dans les parties contigués des plateaux continentaux. »

Turquie (A/CONF.62/C.2/L.23 — 26 juillet 1974) :

« 1. Lorsque les côtes de deux ou plusieurs Etats sont limitrophes
ou se font face ou lorsque ces côtes sont à la fois limitrophes et situées
face à face, les zones du plateau continental relevant de la juridiction
de ces Etats sont déterminées par voie d’accord entre lesdits Etats,
conformément à des principes équitables.

2. Durant les négociations, les Etats tiennent compte de tous les
facteurs pertinents, y compris, entre autres, la structure géomorpho-
logique et géologique du plateau jusqu’à la limite extérieure de la
marge continentale, et de circonstances spéciales telles que la confi-
guration générale des côtes respectives et l’existence d'îles, d’flots ou
de rochers d’un Etat sur le plateau continental de l’autre Etat. »

Turquie (A/CONF.62/C.2/L.34 — 1er août 1974) :

« 1. Lorsque les côtes de deux ou plusieurs Etats sont limitrophes
ou se font face, la délimitation des zones économiques respectives se
fait par voie d’accord entre lesdits Etats, conformément à des prin-

221
PLATEAU CONTINENTAL (OP. DISS. ODA) 236

cipes équitables et compte tenu de tous les facteurs pertinents, y
compris, entre autres, la structure géomorphologique et géologique du
fond de la mer dans la zone considérée, et de circonstances spéciales
telles que la configuration générale des côtes respectives, et l'existence
d'îles, d’îlots ou de rochers dans la zone. »

132. D’autres propositions, telles que celles présentées par les Pays-Bas,
par la Roumanie, par le Kenya et la Tunisie conjointement, ou par la
France, contenaient une formule uniforme pour la délimitation du plateau
continental et la délimitation de la zone économique exclusive :

Pays-Bas (A/CONF.62/C.2/L.14 — 19 juillet 1974) :

«1, Dans les cas où la détermination des zones de mer conformé-
ment aux articles ... (mer territoriale, plateau continental, zone éco-
nomique) par des Etats qui sont adjacents ou se font face, en appli-
quant la limite maximale, aurait pour résultat un chevauchement de
zones, des lignes de démarcation des zones de mer de ces Etats sont
déterminées par voie d’accord entre eux, conformément à des prin-
cipes équitables, compte tenu de toutes les circonstances perti-
nentes. »

Roumanie (A/CONF.62/C.2/L.18 — 23 juillet 1974) :

« Article premier. La délimitation de tous les espaces marins ou
océaniques entre deux Etats voisins doit s’effectuer par voie d’accord,
de façon équitable, sur la base de principes équitables, compte tenu de
toutes les circonstances de la zone marine ou océanique respective, de
tous les éléments pertinents de nature géographique, géologique et
autre.

Article 2. 1. La délimitation de tout espace marin ou océanique
doit avoir lieu, en principe, entre les côtes proprement dites des Etats
voisins, en s’appuyant sur des points pertinents situés sur les côtes ou
sur les lignes de base applicables, afin qu’à chaque Etat reviennent les
zones situées devant sa façade maritime.

2. Les îles qui se trouvent dans les zones marines à délimiter sont à
prendre en considération en fonction de leur superficie, du fait de leur
population ou absence de population, de leur emplacement et confi-
guration géographique, ainsi que d’autres facteurs pertinents.

Article 3. La délimitation des espaces marins ou océaniques entre
deux Etats voisins, qu’ils soient limitrophes, situés face à face ou se
trouvent à la fois dans les deux situations géographiques, sera régie
par la méthode ou la combinaison de méthodes qui donne la solution
la plus équitable. A titre d'exemple, les Etats voisins pourront utiliser,
exclusivement ou conjointement, le parallèle géographique ou la per-
pendiculaire du point extrême de la frontière terrestre ou fluviale,
Péquidistance ou la médiane des points les plus proches des côtes ou
des lignes de base de celles-ci. Le point extrême d’une frontière flu-

222
PLATEAU CONTINENTAL (OP. DISS. ODA) 237

viale doit être considéré comme la confluence immédiate du fleuve et
de la mer, indifféremment du fait que le fleuve qui se jette dans la mer
forme ou non estuaire. »

Kenya et Tunisie (A/CONF.62/C.2/L.28 — 30 juillet 1974) :

« 1. La délimitation du plateau continental ou de la zone écono-
mique exclusive entre Etats limitrophes ou qui se font face doit se faire
par accord entre eux, selon une ligne de partage équitable, la ligne
médiane ou équidistante n’étant pas nécessairement la seule méthode
de délimitation.

2. A cet effet, il devra être tenu compte notamment des critères
géologiques et géomorphologiques, ainsi que de toutes les circons-
tances spéciales, y compris la présence des îles ou îlots dans la zone à
délimiter. »

France (A/CONF.62/C.2/L.74 — 22 août 1974):

« 1. La délimitation du plateau continental de la zone économique
entre Etats limitrophes ou qui se font face doit se faire par accord
entre eux, selon une ligne de partage équitable, la ligne médiane
ou équidistante n’étant pas la seule méthode de délimitation.

2. A cet effet, il devra être tenu compte notamment du caractère
spécial de certaines circonstances, y compris la présence d'îles ou
d’îlots situés dans la zone à délimiter ou de telle sorte qu’ils pourraient
influer sur la délimitation à opérer. »

133. Que la ligne d’équidistance fût mentionnée ou non, il paraissait
indispensable dans ces propositions de se référer aux principes équitables,
et il était presque toujours question des « circonstances spéciales », des
« circonstances pertinentes » ou de « toutes les circonstances ». C’est d’ail-
leurs ce qu'ont confirmé les délibérations ultérieures.

Section II. Les textes de négociation

I. Les deux courants de pensée

134. En 1975, lors de la rédaction du texte unique de négociation offi-
cieux, le président de la deuxième commission suggéra la disposition
suivante pour la délimitation de la zone économique exclusive et du pla-

teau continental :
« Articles 61/70

1. La délimitation de la zone économique exclusive/du plateau
continental entre Etats limitrophes ou qui se font face se fait par voie
d’accord, conformément à des principes équitables, en utilisant, le cas
échéant, la ligne médiane ou la ligne d’équidistance, et compte tenu de
tous les facteurs pertinents. » (Troisième conférence des Nations
Unies sur le droit de la mer, Documents officiels, vol. IV, p. 167 et
suiv.)

223
PLATEAU CONTINENTAL (OP. DISS. ODA) 238

Comme on le voit, ce texte ne parlait pas des facteurs à prendre en
considération en tant que circonstances pertinentes, tels qu’ils avaient été
suggérés dans les propositions soumises par diverses délégations en 1973 et
1974. Il fut néanmoins repris tel quel dans le texte unique de négociation
officieux, puis dans le texte unique de négociation revisé, avant de devenir
le paragraphe 1 des articles 74 et 83 du texte de négociation composite
officieux.

135. Comme je l’ai déjà rappelé, sept groupes de négociation furent
constitués en 1978, à la septième session, le septième d’entre eux étant
chargé d’étudier, outre la définition de la limite extérieure du plateau
continental et divers autres problèmes, la question de la « délimitation
des frontières maritimes entre Etats qui se font face ou sont limitrophes et
le règlement des différends s’y rapportant ». Ce groupe de négociation
considéra les deux grandes propositions suivantes, qui représentaient
deux courants de pensée différents :

1) Suggestion officieuse des Etats suivants : Bahamas, Barbade, Canada,
Chypre, Colombie, Emirats arabes unis, Espagne, Gambie, Grèce,
Guyane, Italie, Japon, Koweït, Malte, Norvège, Royaume-Uni, Suède,
Yémen démocratique, Yougoslavie (auxquels se joignirent par la suite
le Cap-Vert, le Danemark, la Guinée-Bissau et le Portugal) :

«1. La délimitation ... du plateau continental entre Etats limi-
trophes ou qui se font face se fait par voie d’accord en utilisant,
comme principe général, la ligne médiane ou la ligne d’équidistance
compte tenu, quand cela est justifié, de tous les facteurs particuliers. »
(NG 7/2.)

ii) Suggestion officieuse des Etats suivants : Algérie, Bangladesh, Bénin,
Burundi, Congo, Céte d’Ivoire, France, Irak, Irlande, Jamahiriya arabe
libyenne, Kenya, Libéria, Madagascar, Maldives, Mali, Maroc, Mau-
ritanie, Nicaragua, Nigéria, Pakistan, Papouasie-Nouvelle-Guinée,
Pologne, République arabe syrienne, République démocratique soma-
lie, Roumanie, Sénégal, Turquie, Venezuela et Viet Nam :

«1. La délimitation ... [du plateau continental] entre Etats limi-
trophes et/ou se faisant face se fait par voie d'accord, conformément à
des principes équitables, compte tenu de tous les facteurs pertinents et
en utilisant, le cas échéant, toutes méthodes permettant d’aboutir à
une solution équitable. » (NG 7/10.)

136. M. E. J. Manner, président du septième groupe, suggéra à titre
officieux le texte suivant :
« Articles 74/83
1. La délimitation ... du plateau continental entre Etats limitrophes
ou se faisant face est effectuée par accord entre eux en vue d’aboutir

à une solution fondée sur des principes équitables compte tenu de
toutes les circonstances pertinentes et en utilisant, lorsque cela n’est

224
PLATEAU CONTINENTAL (OP. DISS. ODA) 239

pas injustifié en raison des conditions locales, le principe de l’équi-
distance. » (NG 7/11.)

Et, dans son rapport sur les travaux du groupe, il déclara notamment
(17 mai 1978) :

« Comme précédemment, les délégations ont adopté des positions
nettement différentes selon qu’elles étaient en faveur de la solution de
la ligne d’équidistance ou d’une délimitation effectuée selon des
principes équitables. ... Aucun compromis ne s’est dégagé sur ce point
au cours des débats, même si l’on a pu constater qu’il semblait y avoir
accord général concernant deux des divers éléments intervenant dans
la délimitation : premièrement, il semble y avoir consensus sur le fait
que toute décision en matière de délimitation doit être prise par voie
d'accord, et, deuxièmement, toutes les propositions soumises font
référence aux « circonstances pertinentes » ou aux « facteurs particu-
liers » devant être pris en considération lors du processus de délimi-
tation. Dans l’ensemble cependant aucune solution ni aucune rédac-
tion n’a recueilli un appui assez large et ferme pour que l’on puisse
penser que les perspectives de parvenir à un consensus en plénière
étaient considérablement améliorées. D’un autre côté, les débats ont
montré clairement qu’un consensus ne pourrait pas non plus inter-
venir sur le texte tel qu’il était formulé à l’heure actuelle dans le
TNCO. » (NG 7/21.)

137. Les négociations se poursuivirent à la reprise de la septième ses-
sion. Faute de conclusion positive, le président du groupe déclara le
6 septembre 1978 :

« On peut de méme faire observer qu’en fait nous avons envisagé
Pélaboration d’un ensemble de critères destinés à s’appliquer tant à la
zone économique qu’au plateau continental. Là encore, il convien-
drait peut-être d'examiner si en établissant une certaine distinction
entre les critères de délimitation applicables à la zone économique et
ceux qui devraient s’appliquer au plateau continental on ne faciliterait
pas la recherche d’un compromis.

Il conviendrait ... de noter que si aucun critère spécifique n’était
adopté, on pourrait envisager une approche plus simple. Comme vous
vous en souvenez, 1l est apparu à Genève qu’il y ait accord général sur
deux des divers éléments devant présider à la délimitation : premiè-
rement, il y a eu semble-t-il consensus sur le principe selon lequel
toute délimitation doit se faire par voie d’accord et, deuxiémement,
toutes les propositions présentées avaient trait aux facteurs particu-
liers ou pertinents à prendre en considération pour procéder à la
délimitation.

Si l’on voulait formuler cela en termes juridiques, il suffirait de
rédiger une disposition qui prévoirait simplement que la délimitation
de la zone économique exclusive et du plateau continental entre Etats
qui se font face ou sont limitrophes se fait par voie d’accord, compte

225
PLATEAU CONTINENTAL (OP. DISS. ODA) 240

tenu de tous les facteurs pertinents. Si on le désirait, on pourrait
également inclure dans la disposition une référence générale aux
règles du droit international sans toutefois préciser davantage leur
contenu. » (NG 7/22).

Son rapport, publié le 14 septembre 1978 (NG 7/24), contenait un passage
sur le problème de la délimitation que son auteur reprit et développa dans
sa déclaration liminaire du 26 mars 1979, au début des travaux du groupe à
la huitième session :

« Critères de délimitation

Les positions fondamentales relatives aux critères de délimitation
restent les mêmes : d’une part, les partisans de la ligne d’équidistance
et, d’autre part, les partisans des principes équitables. Aucune des
propositions présentées par les membres de ces deux groupes ne
semble offrir de base à un consensus. Il semble qu’il en soit de même
de toute autre formule qui pourrait être considérée comme donnant la
préférence à l’un ou l’autre des critères de délimitation proposés.

Par ailleurs, il semble qu’il y ait accord général sur le fait que les
quatre principaux éléments contenus dans les diverses propositions
devraient figurer dans la définition, 4 savoir : 1) que toute décision en
matiére de délimitation doit étre prise par voie d’accord ; 2) que toutes
les circonstances pertinentes ou les facteurs particuliers doivent étre
pris en considération ; et qu’il y ait 3) une référence aux principes
équitables, ainsi que 4) une référence à la ligne d’équidistance.

En ce qui concerne le remaniement du paragraphe 1 des articles 74
et 83, il a été fait observer que le problème crucial était de trouver le
moyen d'éviter toute classification ou hiérarchie des éléments en
cause qui pourrait rendre la définition inacceptable pour certaines
délégations. A cet égard, il y a lieu de tenir compte des considérations
ci-après.

La disposition prévoyant que la délimitation doit se faire par voie
d’accord est, à proprement parler, une règle de procédure, mais elle
pose aussi en principe que toute (nouvelle) délimitation doit être
convenue et, par conséquent, que ni la ligne d’équidistance, ni aucune
autre ligne qui n’aurait pas été fixée par voie d’accord (ou par tout
autre moyen de règlement) ne peut remplacer une délimitation conve-
nue (ou fixée par un autre moyen). Vu son « rôle prépondérant », la
disposition prévoyant que la délimitation doit se faire par voie d’ac-
cord pourrait donc figurer en premier dans la définition, ce qui ne veut
pas dire que les autres éléments soient de moindre importance.

Les trois autres éléments sont plutôt des critères matériels qui
doivent servir de base à l’accord. Les circonstances pertinentes et les
facteurs particuliers sont, bien entendu, de diverse nature et de diverse
importance. I] va sans dire que les conditions et les circonstances
locales sont généralement pertinentes aux fins de la conclusion des
accords de délimitation comme des autres accords territoriaux. Tou-

226
PLATEAU CONTINENTAL (OP. DISS. ODA) 241

tefois, bien qu’étant l’un des trois critères « matériels » de délimita-
tion, les facteurs particuliers devraient être considérés, par rapport
aux deux autres, comme étant à la fois un critère à part et un élément
qui influe sur l’application des autres critères. Ainsi, des facteurs
historiques ou géographiques particuliers peuvent parfois être préfé-
rés à l'emploi de la ligne d’équidistance. Ou bien encore, des facteurs
particuliers peuvent servir de base pour l'évaluation de principes
équitables. C’est pourquoi les circonstances pertinentes et les facteurs
particuliers doivent figurer dans la définition avec les deux autres
critères mais sans avoir priorité sur eux.

L’un des problèmes les plus difficiles que le groupe de négociation
ait à résoudre est celui de la relation entre les principes équitables et la
ligne d’équidistance (certains préfèrent parler de la méthode, d’autres
du principe, de l’équidistance) en tant qu’éléments de la définition des
critères de délimitation. Il est généralement admis que le but des
accords de délimitation est de parvenir à une solution équitable et le
recours à {a ligne médiane ou ligne d’équidistance apparaît souvent
comme répondant à des principes équitables mais la question de la
« préférence » a été jusqu'ici impossible à trancher. » (NG 7/26.)

138. Au cours de la huitième session, le Mexique et le Pérou soumirent
au groupe de négociation une proposition officieuse, ainsi libellée dans sa
forme revisée :

« Articles 74 et 83

1. La délimitation de la zone économique exclusive (ou du plateau
continental) entre Etats limitrophes ou dont les côtes se font face se
fait par voie d’accord entre les parties intéressées, en prenant en
considération tous les critères et facteurs pertinents pour parvenir à
une solution équitable et en appliquant, selon qu’il convient dans
chaque cas spécifique, la ligne médiane ou les méthodes qui sont le
plus appropriées lorsqu’il existe des circonstances spéciales, afin d’as-
surer une solution [satisfaisante pour les parties] conformément à des
principes équitables. » (NG 7/36/Rev.1.)

Le 24 avril 1979, le président du groupe fit rapport à la deuxième com-
mission. Résumant un total de quarante et une séances, au cours desquelles
trente-neuf documents de travail avaient été distribués pendant les déli-
bérations du groupe, il déclarait ce qui suit :

« Articles 74/83, paragraphe 1

Dès le départ, les négociations ont été caractérisées par les vues
contradictoires des délégations qui appuyaient la règle fondée sur la
ligne d’équidistance et celles qui préconisaient la délimitation selon
des principes équitables. [AJju début de la présente session … j'ai ...
exprimé l'opinion que l’on pourrait peut-être arriver au compromis in-
dispensable si l’on parvenait à s'entendre sur une forme « neutre » évi-
tant toute classification ou hiérarchie entre les éléments considérés.

227
PLATEAU CONTINENTAL (OP. DISS. ODA) 242

Au cours de la présente session, plusieurs propositions de compro-
mis ont été présentées. [Toutefois] le groupe n’a pu parvenir à un
accord sur aucun des textes dont il était saisi...[P]ersonnellement, étant
donné la longueur des délibérations et les controverses qui persistent,
je doute que la conférence puisse dégager un jour une disposition qui
apporterait une réponse précise et nette à la question des critères de
délimitation. » (NG 7/39.)

Compte tenu des diverses suggestions qui avaient été faites, le président du
groupe présenta alors son propre projet de compromis :

« La délimitation ... du plateau continental entre des Etats dont les
côtes sont limitrophes ou se font face est effectuée par accord entre les
parties intéressées, compte tenu de tous les critères pertinents et des
circonstances spéciales afin d’arriver à une solution conformément à
des principes équitables, en appliquant la règle de l’équidistance ou
tous autres moyens, selon qu’il convient dans chaque cas particulier. »
(Ibid.)

Il concluait toutefois en faisant observer qu’aucun des amendements au
texte de négociation composite officieux concernant la délimitation de la
zone économique exclusive ou du plateau continental n’avait obtenu un
consensus au sein du groupe ou ne semblait offrir beaucoup plus de
chances de consensus en plénière. Il ne s’estimait donc pas en mesure
de suggérer des modifications ou des revisions pour les dispositions per-
tinentes du texte de négociation composite officieux. C’est pourquoi l’on
retrouve dans le texte de négociation composite officieux/revision 1 les
mémes dispositions que dans le texte de négociation composite offi-
cieux.

139. Le 20 août 1979, à la reprise de la huitième session, le président du
groupe remplaça sa proposition personnelle, citée plus haut, par la pro-
position suivante, présentée comme reflétant l’état des négociations :

« La délimitation de la zone économique exclusive (du plateau
continental) entre des Etats dont les côtes sont limitrophes ou se font
face est effectuée par accord, conformément à des principes équi-
tables, compte tenu de l'égalité des Etats quant à leur lien géogra-
phique avec les zones à délimiter, et en appliquant, conformément aux
critères susmentionnés et sous réserve des conditions propres à
chaque cas particulier, la règle de l’équidistance. » (NG 7/44.)

Et, le 24 août 1979, il soumit à la plénière le rapport du groupe, qui se lit en
partie comme suit :
« Articles 74/83, paragraphe 1
Comme par le passé, les discussions relatives aux critères de déli-
mitation ont été caractérisées par les positions contradictoires des

délégations qui appuyaient la règle fondée sur la ligne d’équidistance
et de celles qui préconisaient la délimitation selon des principes

228
PLATEAU CONTINENTAL (OP. DISS. ODA) 243

équitables. De façon générale, les deux groupes ont aussi maintenu
leurs arguments précédents en ce qui concerne les concepts et les
expressions à utiliser dans les dispositions pertinentes. Lors des
entretiens que le président a eus avec les partisans des deux thèses, il
est apparu qu’un consensus ne pourrait se faire sur une formulation
«non hiérarchique » consistant simplement à énumérer les éléments
fondamentaux de la délimitation, solution qui auparavant avait sem-
blé bénéficier d’un certain soutien. De la même façon, aucun des deux
groupes ne serait particulièrement favorable à une formulation concise
stipulant simplement que la délimitation « est effectuée par voie d’ac-
cord conformément au droit international» ... [Clertains éléments
nouveaux de délimitation, en particulier celui de l’égalité des Etats,
ont été suggéres lors de consultations privées. »

140. Le groupe de négociation ne se réunit que deux fois au cours de la
neuvième session, tenue en 1980, mais le président fit alors la suggestion
suivante :

« Articles 74/83

1. La délimitation de la zone économique exclusive du plateau
continental entre Etats dont les côtes se font face ou entre Etats
adjacents est effectuée par voie d’accord, conformément au droit
international. Un tel accord se fait selon des principes équitables,
moyennant l'emploi, le cas échéant, de la ligne médiane ou de la ligne
d’équidistance et compte tenu de tous les aspects de la situation dans
la zone concernée. » (Troisième conférence des Nations Unies sur le
droit de la mer, Documents officiels, vol. XIII, p. 85 et suiv.)

En suggérant ce texte, le président résuma comme suit les délibérations du
groupe :

« Critères de délimitation

3. A l'issue des consultations avec le président, il a été demandé aux
membres des deux groupes d’intérêt d'indiquer s’ils étaient prêts 4
utiliser, en tant que base des discussions futures, la proposition offi-
cieuse du président relative aux critères de délimitation présentée à la
fin de la huitième session dans le document NG 7/44, proposition qui
comportait un nouvel élément de délimitation, à savoir une référence
à l'égalité des Etats dans leurs liens géographiques avec les zones à
délimiter. Dans l’un et l’autre groupe, plusieurs délégations jugeaient
cependant qu'une telle référence était quelque peu ambigué ; quoi
qu’il en fût, il est apparu que le texte présenté dans le document
NG 7/44 ne jouissait pas d’un soutien assez large pour améliorer les
chances de parvenir à un consensus.

7. … [Lle président présente les conclusions et suggestions sui-
vantes concernant les travaux du groupe de négociation 7 :

a) Au cours des négociations, le groupe n’est parvenu à aucun

229
PLATEAU CONTINENTAL (OP. DISS. ODA) 244

accord sur les textes proposés concernant les critères à appliquer aux
fins de délimitation de la zone économique exclusive ou du plateau
continental. La même conclusion s'impose quant au libellé des ar-
ticles 74 et 83, tel qu’il figure dans le texte de négociation compo-
site officieux révisé. Si un certain nombre d’Etats ont appuyé, ou du
moins indiqué qu'ils trouvaient satisfaisante la disposition énoncée
dans ledit document, les membres du groupe partisans de la ligne
médiane l’ont trouvée tout à fait inacceptable. Etant donné le refus
catégorique opposé par nombre de négociateurs du groupe d’adop-
ter le paragraphe 1 des articles 74 et 83, tel qu’il est présentement
libellé, il est clair qu’on ne saurait considérer ce texte comme suscep-
tible de donner lieu à un consensus en la matière.

b) Vu la difficulté évidente de s’accorder sur une définition plus
précise, certaines délégations ont indiqué que la solution résidait
peut-être dans une formulation concise par laquelle on se bornerait à
identifier les deux éléments fondamentaux de la délimitation, à savoir
qu’elle serait effectuée par voie d'accord, conformément au droit
international. La disposition pourrait alors s’énoncer comme suit :
« La délimitation de la zone économique exclusive ou du plateau
continental entre Etats dont les côtes se font face, ou entre Etats
adjacents, se fait par voie d’accord, conformément au droit interna-
tional. » Toutefois, d’autres délégations estiment que cette formule est
trop brève pour servir adéquatement de guide en matière de délimi-
tation...

C) …

[Le président] a estimé qu’il était de son devoir d’essayer une fois de
plus d'ouvrir la voie à une solution acceptable. Il a donc établi une
version révisée du texte, qui est présentée en annexe au présent rap-
port. Même si, dans son ensemble, ce texte révisé ne reflète pas la
position de certaines délégations, il pourrait néanmoins être utile d’en
tenir compte lorsqu'on mettra la dernière main à l’accord global
définitif auquel tend la conférence. » (Ibid.)

Le collège décida que le texte suggéré par le président du groupe de
négociation serait incorporé dans la deuxième revision et deviendrait ainsi
une disposition du texte de négociation composite officieux/revision 2.

141. A la séance plénière du 28 juillet 1980, après la reprise de la

neuvième session, le représentant de l'Irlande présenta une lettre en date
du 30 mai 1980 adressée au président de la troisième conférence par les
pays préconisant l’adoption de la proposition NG 7/10 et où il était dit que
ces pays ne pouvaient pas accepter la version des articles 74 et 83, para-
graphe 1, dans le texte de négociation composite officieux/revision 2,
parce que :

« La nouvelle rédaction des articles 74 1) et 83 1) du texte de
négociation composite officieux/révision 2 « ne ressort pas des négo-
ciations elles-mêmes », et parce que cette version n’a pas recueilli
l’« appui ... large et ferme » requis en séance plénière pour que lon

230
PLATEAU CONTINENTAL (OP. DISS. ODA) 245

puisse penser que les perspectives de parvenir à un consensus sont
considérablement améliorées. » (A/CONF.62/SR.130, p. 18. /Tra-
duction du Greffe.])

Les pays signataires de cette lettre estimaient que « la nouvelle rédaction
n’était pas de nature à faciliter les négociations futures ». On a dit aussi que
le septième groupe de négociation ne s’était plus réuni depuis la reprise de
la neuvième session, dans le courant de l’été de 1980, et qu'aucune mesure
n'avait été prise par le président du groupe. A la réunion du bureau tenue le
28 août 1980 au sujet de la délimitation des zones maritimes, le président de
la troisième conférence déclara ceci :

«On n’est pas arrivé à une solution satisfaisante, mais je suis
heureux de constater que les deux principaux groupes représentant
des intérêts différents ont témoigné d’une réelle volonté d’aboutir à un
texte de conciliation mutuellement acceptable. » (A/CONF.62/Bur/
SR.S7, p. 2. [Traduction du greffe.])

Les dispositions du texte de négociation composite officieux/revision 2
demeurent inchangées dans le projet de convention sur le droit de la mer
(texte officieux), c’est-à-dire dans le texte de négociation composite offi-
cieux/revision 3 du 22 septembre 1980.

142. Le paragraphe 1 des articles 74 et 83, dans la forme susmentionnée,
a continué à faire partie du texte jusqu’en août 1981. Le 28 août 1981,
c’est-à-dire le tout dernier jour de la dixième session (reprise) le président de
la troisième conférence (M. T. B. Koh, qui avait succédé à feu M. Ame-
rasinghe lors de la session précédente) présenta un document intitulé
« Proposition concernant la délimitation » :

« Au cours de ces consultations, il avait eu impression que la
proposition avait recueilli un appui large et ferme auprés des deux
groupes de délégations les plus directement intéressés, ainsi qu’au sein
de la conférence dans son ensemble. » (A/CONF.62/SR.154, p. 2.
[Traduction du Greffe.])

Selon la note liminaire présentant le projet de convention :

« Après l'examen du document A/CONF.62/WP.11 à la 154¢
séance plénière, le 28 août 1981, les membres du collège ont conclu
que la proposition qu’il contenait satisfaisait aux critéres spécifiés
dans le document A/CONF.62/62. » (A/CONF.62/L.78.)

Les groupes de pays qui avaient présenté les documents NG 7/2 et
NG 7/10 déclarérent tous deux par le canal de leurs représentants que la
suggestion du président leur agréait, mais qu’ils croyaient savoir que les
Etats-Unis, la Chine, les Emirats arabes unis, la Libye, le Portugal, le
Venezuela, le Qatar, l’Iran, l’Oman, le Koweït, l'Egypte, le Bahreïn et Israël
avaient souhaité qu’on leur donnat le temps d’en étudier le texte. Toutefois,

231
PLATEAU CONTINENTAL (OP. DISS. ODA) 246

à l'issue de ia réunion du collège, le texte proposé par le président fut inclus
le jour même dans le projet de convention. Il est ainsi libellé :

« Articles 74/83. Délimitation
de la zone économique exclusive/du plateau continental entre Etats
dont les côtes sont adjacentes ou se font face

1. La délimitation de la zone économique exclusive entre Etats
dont les côtes sont adjacentes ou se font face est effectuée par voie
d'accord conformément au droit international tel qu'il est visé à
Particle 38 du Statut de la Cour internationale de Justice, de façon à
aboutir à une solution équitable. »

2. La portée des articles 74 et 83 du projet de convention

143. Laissant de côté la question de la valeur juridique d’un texte établi
par le président de la conférence un jour seulement avant la clôture de
celle-ci et incorporé le tout dernier jour de la dixième session, il est difficile
de prévoir la nature et les limites possibles de cette disposition. Si on
examine l’historique de sa rédaction, on constate que les efforts du groupe
de négociation ont surtout consisté à essayer de trouver une formule
satisfaisante pour des représentants dont les vues sur la délimitation du
plateau continental et de la zone économique exclusive n’étaient pas seu-
lement divergentes maïs parfois contraires. Dès 1978 les partisans de
l’« équidistance » et ceux des « principes équitables » s’opposaient claire-
ment. On pourrait dire que les articles 74 et 83 énoncent une règle fourre-
tout, capable de satisfaire les uns et les autres — et tel est d’ailleurs son
mérite. Mais, si l’on considère à quel point il est difficile d’extraire de ces
dispositions un sens positif, il semble que la satisfaction qu’elles peuvent
inspirer soit essentiellement négative et réside pour chacun dans le plaisir
de constater que l’adversaire n’a pas triomphé.

144. Premièrement, dire que la délimitation du plateau continental doit
être effectuée par voix d’accord ne fait qu’exprimer l'aspect procédural du
problème et indiquer qu’en matière de délimitation du plateau continental
aucune revendication unilatérale n’est tenue pour valable en droit inter-
national. Cette idée ressemble assez à ce qui était dit à l’article 6 de la
convention de 1958, et avait déjà rallié l'appui des deux courants opposés
en 1978. Mais son seul effet est de confirmer que la question de la déli-
mitation est soumise à une règle d'application générale dans les relations
entre Etats. Deuxièmement, la simple formule « conformément au droit
international tel qu’il est visé à l’article 38 du Statut de la Cour interna-
tionale de Justice » n’aide nullement à résoudre le problème en pratique,
faute d’une désignation plus précise des principes et règles qui, dans toute
la panoplie du droit coutumier, général, positif et conventionnel, peuvent
présenter une importance particulière. Troisièmement, l’idée d’une solu-
tion équitable, bien que Particle 6 de la convention de 1958 ne s’y réfère pas
expressément, n’en constitue pas moins la base de cette disposition, et le

232
PLATEAU CONTINENTAL (OP. DISS. ODA) 247

projet de convention ne répond pas à la question de savoir en quoi consiste
cette solution équitable, ni quelle est la méthode à appliquer pour y
aboutir.

145. Malgré ce manque de précision, la conclusion qui se dégageait des
considérations évoquées plus haut se trouve désormais confirmée à tous
égards par l’identité des articles 74 et 83, identité que les formules anté-
rieures, plus complexes, s’efforçaient pourtant elles aussi de sauvegarder.
Cette conclusion est qu’il n’y a pas de différence entre les principes et règles
du droit international qui s’appliquent à la délimitation du plateau conti-
nental et ceux qui régissent la délimitation de la zone économique exclu-
sive. La constatation n’est évidemment pas à sens unique, et il importe
donc de rechercher non seulement si les principes qui étaient jusque-là
considérés comme applicables à la délimitation du plateau continental
peuvent s’adapter à la délimitation de la zone économique exclusive, mais
aussi en quoi la notion de zone économique exclusive peut faciliter la
délimitation du plateau.

CHAPITRE VII. PRINCIPES ET RÈGLES DE DELIMITATION
DU PLATEAU CONTINENTAL ET DE LA ZONE ÉCONOMIQUE EXCLUSIVE

Section I. Introduction

146. Pour récapituler, voici ce quej’espére avoir établi dans les chapitres
qui précèdent :

Premièrement, pour indiquer les principes et règles du droit internatio-
nal applicables à la délimitation du plateau continental entre la Tunisie et
la Libye, la Cour n’aurait pas dû prendre à la lettre les dispositions
pertinentes du projet de convention sur le droit de la mer de 1981, pour la
seule raison qu’elles avaient été formulées suivant la formule du consensus
et selon les procédures spéciales de « marché en bloc » de la troisième
conférence. Il est vrai que le compromis lui demandait de tenir compte des
« tendances récentes admises » — « new accepted trends » — à cette confé-
rence. Mais la Cour aurait dû examiner plus à fond le progrès des débats
dont ces dispositions sont issues et elle aurait dû situer les tendances du
droit de la mer qui se sont dégagées pendant les dernières décennies dans
une perspective beaucoup plus large.

Deuxièmement, si le régime qui donne à l’Etat côtier des droits souve-
rains pour explorer le plateau continental et en exploiter les ressources
naturelles a été consacré à la fin des années soixante à la suite de la
convention sur le plateau continental de 1958, en revanche, la limite
extérieure de cette zone est restée incertaine. En ce qui concerne la déli-
mitation du plateau continental entre Etats dont les côtes sont adjacentes
ou se font face, la Cour a indiqué en 1969 le droit applicable à la fin des
années soixante. Depuis lors, les droits exercés par l'Etat côtier sur le
plateau continental sont restés constants, mais la limite extérieure propo-
sée a varié. L’application aux grandes profondeurs océaniques de l’idée du

233
PLATEAU CONTINENTAL (OP. DISS. ODA) 248

patrimoine commun de l'humanité, qui se dégageait à la fin des années
soixante, s’est répercutée de façon sensible sur les opinions relatives à cette
limite. Alors que le critère de l’exploitabilité, dans la convention de 1958,
donnait la possibilité d’agrandir le plateau continental indéfiniment, la
nouvelle idée proposée a réussi à enrayer ce processus. Cependant, le point
précis où le coup d’arrêt a été donné reste controversé. Certains Etats,
dénués de littoral ou géographiquement désavantagés, ont essayé de don-
ner toute l’ampleur possible au « patrimoine commun de l’humanité »,
tandis que certains Etats côtiers insistaient pour faire incorporer au régime
du plateau continental la marge et le glacis continentaux, où des ressources
pétrolières peuvent être découvertes, ce qui revient à ne laisser au patri-
moine commun de l’humanité que l’exploitation des ressources minérales à
l’état solide. Le projet de disposition relatif à la limite extérieure du plateau
continental, tel qu’il résulte des derniers travaux de la troisième confé-
rence, semble n’étre qu’un simple compromis politique, qui ne saurait être
considéré comme exprimant le droit international coutumier. Pour être
tranchée, la question nécessitera un examen plus approfondi ou de nou-
velles négociations entre les Etats, ainsi qu’un début de pratique régulière.
On relèvera d’autre part la grande importance du changement apporté à la
notion de plateau continental par l'acceptation universelle de la distance
des 200 milles, qui peut sans aucun doute se substituer aux notions tra-
ditionnelles de « continuité » ou de « contiguité », déjà remplacées, notam-
ment depuis l'arrêt de 1969, par celle de prolongement naturel.
Troisièmement, la pratique ancienne des pêcheries sédentaires a souvent
été invoquée au cours de l’instance pour confirmer l’appartenance de
certaines zones au plateau continental. Indépendamment de la question de
savoir si les pêcheries sédentaires en tant que telles font partie des res-
sources du plateau, on ne trouve, ni dans les avis des auteurs et la pratique
du passé, ni même dans les travaux préparatoires de la convention de
Genève sur le droit de la mer de 1958, aucune raison d’affirmer que les
pêcheries sédentaires pratiquées de longue date confèrent un titre juridique
sur le plateau : les droits dont celui-ci peut faire l’objet ont en effet été
définis dès l’origine par rapport à l'exploitation des ressources minérales. I]
est vrai que la pratique ancienne des pêcheries sédentaires peut conférer un
titre sur des eaux historiques et que ce titre peut l’emporter sur une reven-
dication relative au plateau continental ou à la zone économique exclusive.
Mais il ne doit pas s'étendre à de vastes zones maritimes, impossibles à qua-
lifier d’eaux historiques en raison de leur situation géographique, comme
par exemple les eaux qui ne sont pas incluses dans un repli du littoral.
Quatrièmement, la portée de l’apparition de la notion de zone écono-
mique exclusive ne saurait être surestimée. Alors que le régime du plateau
continental, qu’il s’agisse du concept même ou de ia zone géographique,
s’est établi progressivement en réponse à un besoin précis, celui de la zone
économique exclusive a tout d’un coup rallié l’assentiment général au
début des années soixante-dix, sans qu’aucune raison précise ne justifiât le
critère des 200 milles. Bien entendu, cet assentiment a été acquis au prix
d’une certaine confusion. Dans le cas du plateau continental, de nombreux

234
PLATEAU CONTINENTAL (OP. DISS. ODA) 249

échanges de vues entre spécialistes avaient précédé l’adoption du régime
par la conférence sur le droit de la mer de 1958 ; dans celui de la zone
économique exclusive, il ne s’est passé qu’un an ou deux avant qu’on
atteigne le point de non-retour, sans débat scientifique suivi sur le plan
théorique. Si au cours des travaux aucune délégation n’a contesté la
notion même de zone économique exclusive, ni mis en doute la limite des
200 milles, en revanche l’idée même et le fonctionnement du régime prévu
restent flous et il faudra un examen plus détaillé avant que ce régime puisse
être considéré comme faisant partie des principes et règles établis du droit
international. La zone économique exclusive, qui était à l’origine une zone
de pêcheries, est maintenant conçue pour répondre aux droits souverains de
l'Etat côtier sur l'exploitation des ressources biologiques et minérales.
L'extension d’un tel régime aux ressources minérales a de quoi surprendre,
vu que la plupart des dispositions du projet de convention relatives à cette
zone n’intéressent d'aucune manière l’exploitation des ressources miné-
rales, et que surtout le projet de convention maintient, pour l'exploitation
de ces ressources, le régime du plateau continental, parallèlement à celui de
la zone économique exclusive. Comme je me suis efforcé de le montrer en
détail, cette tendance à absorber le régime du plateau continental dans
celui de la zone économique exclusive est trop marquée pour qu’on n’en
tienne pas compte. La Cour aurait montré son sens des réalités en s’in-
terrogeant plus longuement sur la question suivante : la présente affaire,
présentée comme relative à la délimitation du plateau continental, n’était-
elle pas aussi une affaire intéressant la zone économique exclusive ?

Cinquièmement, tout au long des négociations de la troisième confé-
rence, la délimitation de la zone économique exclusive et la délimitation du
plateau continental ont été examinées ensemble, malgré des discussions
séparées sur la question des limites extérieures et nul n’a contesté la
nécessité d’appliquer les mêmes principes et règles dans les deux cas. On
pourrait dire évidemment que, malgré l'identité des principes appelés à
régir les deux types de délimitation, leur application pratique dans chaque
affaire peut différer, puisque les mêmes principes sont mis en œuvre dans
des contextes divers. Ou bien, si cet argument est écarté, la Cour aurait dû
se demander si le critère de la distance, essentiel à la zone économique
exclusive, mais également mis en avant dans les conceptions les plus
récentes en matière de plateau continental (et qui sonne le glas des critères
de profondeur et d’exploitabilité), ne devait pas jouer un rôle dans la
délimitation commune de la zone.

Section IT. La position des Etats tiers en matière de délimitation
du plateau continental
1. Considérations générales

147. Bien que la solution qui aurait eu ma faveur ait au moins le mérite,
comme on le verra, d’éviter en grande partie de définir la région à délimiter,
je crois souhaitable d'examiner certains aspects de ce problème, qui peu-

235
PLATEAU CONTINENTAL (OP. DISS. ODA) 250

vent avoir une incidence sur la tâche de délimitation. Je veux parler
notamment de la situation des Etats tiers dans leurs rapports avec les
prétentions géographiques des Parties au différend. Si en effet il est de
toute façon difficile de définir à l’avance les zones litigieuses dans une
affaire de délimitation du plateau continental entre Etats contigus, cette
difficulté s'aggrave lorsque, comme en l’espèce, l'étendue maritime qui
s’étend devant les deux Parties est aussi bordée par d’autres Etats. Or la
carte de la Méditerranée centrale montre que les zones maritimes en
question dans la présente affaire se trouvent toutes à moins de 200 milles
des côtes et, si l’on considère les lieux où se situent les intérêts respectifs de
la Tunisie et de la Libye, on s'aperçoit aisément que plusieurs autres Etats
peuvent avoir eux aussi des intérêts dans cette région.

148. A cet égard, je crois devoir reproduire un passage de l’opinion que
jai jointe à l’arrêt rendu par la Cour le 14 juillet 1981 sur la requête à fin
d'intervention présentée par Malte :

« 22. Si la « région » dont les circonstances pertinentes doivent être
prises en considération par la Cour n’est qu’une simple addition de la
« zone » relevant de la Libye et de la « zone » relevant de la Tunisie —
auquel cas elle n’intéresserait évidemment aucun Etat tiers, mais
uniquement les deux Parties —, comment peut-on la définir sans
savoir avec précision quels sont les éléments qui la constituent ?
N'est-il pas logique de penser que, lorsque ces deux Etats parlent des
« circonstances pertinentes propres 4 la région », le mot « région »
doit nécessairement avoir une connotation différente de celle qu’au-
rait une simple addition de la « zone » relevant de la Libye et de la
«zone » relevant de la Tunisie qui doivent étre délimitées grâce à
Parrêt de la Cour ? C’est d’ailleurs ce que confirment les mots « pro-
pres a la région» (et non pas « zone») qui sont utilisés dans la
traduction en français du compromis certifiée exacte par la Tunisie
pour traduire l’anglais « which characterize the area ». Assurément, la
délimitation de ces deux «zones» est une question de caractére
essentiellement bilatéral, qui doit être réglée par voie d’accord entre
la Libye et la Tunisie. Cette délimitation ne doit pas empiéter
sur léventuelle zone de plateau continental d’un Etat tiers. Mais,
si Yon tient compte des caractéristiques de la région dans son en-
semble — région dans laquelle un Etat tiers peut avoir un titre juri-
dique sur une portion de plateau continental — est-il permis de croire
que la décision de la Cour sur les principes et les règles de droit
international applicables à cette région ne mettra en cause aucun
intérêt juridique d’un de ces Etats tiers ? Et peut-on dire en outre
qu'aucune inférence ni déduction ne saurait légitimement être tirée
des conclusions et des motifs de la Cour pour ce qui est des droits
ou prétentions d'Etats qui ne sont pas parties à l'affaire Tunisie/
Libye (arrêt, par. 35)? Si la Cour pense par exemple aux effets
que peut avoir l’existence d’une île ou de plusieurs îles dans cette
région sur la délimitation du plateau continental entre la Libye et la

236
PLATEAU CONTINENTAL (OP. DISS. ODA) 251

Tunisie, comment Malte peut-elle n’être pas affectée par une déci-
sion de la Cour indiquant les principes et les règles applicables en la
matière ?

23. Au stade actuel, c’est-à-dire sans entrer dans tous les détails de
Paffaire, la Cour n’est pas en mesure de définir la « région » qui est
caractérisée par les circonstances pertinentes qu’elle doit prendre en
considération. La Cour ne-peut pas se prononcer sur ce point avant
l'instance principale. Comme en fait cette « région » n’est pas limitée
aux étendues sur lesquelles il est évident qu’aucun Etat tiers ne peut
avoir de prétention, la possibilité — ou la probabilité — d’un préjudice
pour un Etat tiers n’est pas à exclure. Théoriquement, plusieurs Etats
peuvent avoir des prétentions sur le plateau continental dans la « ré-
gion », et invoquer à cette fin toute justification qui peut leur paraître
appropriée, tant que les critères de délimitation de ce plateau ne sont
pas fermement énoncés. Or, étant donné le sens dans lequel évolue le
droit de la mer, il ne serait pas difficile à la Cour d’exercer les pou-
voirs discrétionnaires que lui donne le paragraphe 2 de l’article 62 et
d'autoriser l'intervention d’un Etat tiers particulièrement intéressé,
compte tenu de Pimportance donnée par la Cour aux intérêts graves et
imminents qui paraissent en jeu ainsi que des facteurs pertinents. En
l’espèce, je ne peux pas accepter l’idée que Parrét de la Cour n'aura
aucun effet juridique sur Malte, qui, sauf preuve du contraire, appar-
tient précisément à la « région » en question. C’est ce qui distingue
Malte de tous les autres pays (à l'exception peut-être de quelques Etats
voisins), dont beaucoup pourraient bien entendu s’intéresser dans
l’abstrait à Parrét de la Cour sur l’interprétation des « principes et
règles du droit international » applicables. »

2. Les Etats insulaires

149. Pour des raisons sur lesquelles je reviendrai plus loin, il convient à
ce stade d'examiner si, en l’état actuel du droit de la mer, la position
juridique des Etats insulaires affecte en quoi que ce soit le régime du
plateau continental et de la zone économique exclusive. La position de
ces Etats n’a guère retenu l'attention pendant l'élaboration du nouveau
droit de la mer, au cours des trente dernières années. La convention sur
la mer territoriale et la zone contigué de 1958 contenait une disposition
sur les îles (art. 10), et il en allait de même de la convention sur le pla-
teau continental :

« Article 1

Aux fins des présents articles, l’expression « plateau continental »
est utilisée pour désigner.

b) lelit de la mer et le sous-sol des régions sous-marines analogues qui
sont adjacentes aux côtes des îles ».

237
PLATEAU CONTINENTAL (OP. DISS. ODA) 252

Cette disposition avait été ajoutée lors de la conférence de Genève de 1958,
car l’article 67 du projet de 1956 de la Commission du droit international ne
parlait pas des îles. Cependant, cet article était assorti d’un commentaire
dont le paragraphe 10 était ainsi libellé :

« L'expression « plateau continental » ne doit pas être entendue
comme se référant exclusivement aux continents, au sens courant de ce
terme. Elle s'applique également aux régions sous-marines contiguës à
des îles. »

Ce sont les Philippines qui introduisirent dans le texte de la conven-
tion l’idée exprimée par ce commentaire. La proposition des Philippines
(A/CONF.13/C.4/L.26)fut adoptée à laquatrièmecommission par 31 voix
contre 10, avec 25 abstentions. Le représentant des Philippines n’eut pas
l’occasion d’expliquer sur quel raisonnement reposait cette proposition,
mais on aurait pu se demander si ce texte ne faisait pas double emploi avec
la définition du plateau continental proprement dite : en effet, celle-ci,
malgré l’adjectif « continental », ne s’appliquait pas uniquement au pla-
teau adjacent à un continent, et n’excluait pas les îles.

Par ailleurs, aucune des deux dispositions des conventions de Genève ne
visait spécialement les Efats insulaires. Il n’en est pas moins certain qu'aux
termes des conventions de Genève sur le droit de la mer uneile, quel que soit
son statut, peut avoir une mer territoriale et un plateau continental.

150. La seule disposition du projet de convention de 1981 qui serapporte
directement aux îles est l’article 121, qui remplace les dispositions de
Particle 10 de la convention sur la mer territoriale et la zone contigué et de
Particle premier de la convention sur le plateau continental :

« Article 121. Régime des îles

1. Uneile est une étendue naturelle de terre entourée d’eau, quireste
découverte à marée haute.

2. Sous réserve du paragraphe 3, la mer territoriale, la zone conti-
guë, la zone économique exclusive et le plateau continental d’une île
sont délimités conformément aux dispositions de la convention appli-
cables aux autres territoires terrestres.

3. Les rochers qui ne se prêtent pas à l'habitation humaine ou à une
vie économique propre n’ont pas de zone économique exclusive ni de
plateau continental. »

Nul n’a jamais proposé ni soutenu qu’il faille distinguer les Etats insulaires
des autres Etats côtiers, ni des îles ou groupes d’îles ne constituant pas des
entités indépendantes. Ainsi, les « nouvelles tendances acceptées » ne
donnent aucune indication à ce sujet ni aucune raison de modifier mon
opinion précitée. La Cour restait tenue d’éviter de rédiger son arrêt en des
termes pouvant avoir certains effets sur les zones susceptibles de relever de
Malte.

238
PLATEAU CONTINENTAL (OP. DISS. ODA) 253
Section III. Les principes équitables

1. La répartition équitable

151. La présente affaire se distingue de la plupart des différends relatifs
aux frontières terrestres ou à la souveraineté sur une île, où l’organe saisi est
chargé de déterminer si telle ou telle révendication est justifiée ou non du
point de vue historique. Dans un tel cas, la décision de l’organe saisi a pour
but de constater et de déterminer la souveraineté de l’une des parties sur
certaines zones terrestres ou sur une île, mais non de définir cette souve-
raineté de novo. Tout autre est le différend en l’espéce : il porte sur des zones
du fond des mers que la Tunisie et la Libye auraient pu l’une et l’autre
valablement revendiquer selon le droit international, puisque, malgré l’in-
certitude persistante sur la limite extérieure du plateau continental, la
nouvelle conception de ce plateau habilite indiscutablement l'Etat riverain
à revendiquer les fonds marins jusqu’à une distance de 200 milles de la côte.
De même, malgré les incertitudes qui subsistent quant au régime précis dela
zone économique exclusive, l’Etat riverain peut invoquer ce régime, en deçà
de la limite universellement reconnue de 200 milles, pour revendiquer les
fonds marins et en exploiter les ressources minérales. Ainsi, dans le cas de
deux Etats se faisant face et dont les côtes sont distantes de moins de
400 milles, il y a une zone où l’un et l’autre peuvent émettre des prétentions
également valables.

152. A cela s’ajoute que ni la nouvelle notion du plateau continental ni
celle de la zone économique exclusive ne limitent à priori l'étendue latérale
des zones relevant de l’Etat riverain, si bien que la Tunisie et la Libye
pouvaient en principe l’une et l’autre revendiquer toute zone située à moins
de 200 milles d’un point quelconque de leur littoral comme relevant de leur
plateau continental ou de leur zone économique exclusive. En d’autres
termes, puisque les deux Etats sont adjacents, les zones auxquelles l’un et
l’autre avaient droit se chevauchaient forcément. La Cour ne pouvait
proposer de ligne absolue, c’est-à-dire représentant la seule ligne juridi-
quement possible, et dont aucune des Parties n’eût pu s’écarter sans
empiéter sur les droits appartenant ab initio à l’autre Partie. Dans ces
conditions, il n’était pas demandé à la Cour d’établir si une revendication
lemportait sur l’autre, mais seulement d’indiquer les principes et règles de
droit international régissant le partage de la zone à laquelle les deux Parties
pouvaient prétendre en invoquant les notions de plateau continental et de
zone économique exclusive.

153. En posant le problème en ces termes, on évoque inévitablement
l’idée d’une « part juste et équitable », que la Cour n’a pas jugée acceptable
en 1969. Pour plus de précision sur les motifs de cette décision, je citerai in
extenso les passages de l’arrêt en question :

« 18. ... [Elle] est d’avis que sa tâche en l’espèce concerne essentiel-
lement la délimitation et non point la répartition des espaces visés ou
leur division en secteurs convergents. La délimitation est une opéra-
tion qui consiste à déterminer les limites d’une zone relevant déjà en

239
PLATEAU CONTINENTAL (OP. DISS. ODA) 254

principe de l’Etat riverain et non à définir cette zone de novo. Déli-
miter d’une manière équitable est une chose, mais c’en est une autre
que d’attribuer une part juste et équitable d’une zone non encore
délimitée, quand bien même le résultat des deux opérations serait
dans certains cas comparable, voire identique.

20. Il en découle que, ... l’idée de répartir une zone non encore
délimitée considérée comme un tout, idée sous-jacente à la doctrine de
la part juste et équitable, est absolument étrangère et opposée à la
conception fondamentale du régime du plateau continental, suivant
laquelle l'opération de délimitation consiste essentiellement à tracer
une ligne de démarcation entre des zones relevant déjà de l’un ou de
l’autre des Etats intéressés. Certes la délimitation doit s'effectuer -
équitablement, mais elle ne saurait avoir pour objet d’attribuer une
part équitable ni même simplement une part, car la conception fon-
damentale en la matière exclut qu’il y ait quoi que ce soit d’indivis à
partager.

39. ... De cette notion de rattachement découle l’idée, acceptée par
la Cour … que les droits de l’Etat riverain existent ipso facto et ab initio
sans que la validité de ses revendications doive être établie ou sans
qu’il soit besoin de procéder 4 une répartition du plateau continental
entre Etats intéressés. C’est l’un des motifs pour lesquels la Cour a
estimé devoir rejeter, sous la forme qui lui a été donnée, la demande de
la République fédérale tendant 4 obtenir une « part juste et équi-
table » des zones de plateau continental en cause. » (C.L.J. Recueil
1969, p. 22 et 29.)

La Cour n’a donc pas accepté l’idée de répartir des « parts justes et
équitables », et j’estime qu’elle a eu raison, dans la mesure où le fond des
mers n’est pas destiné à être réparti par lots comme autant de fiefs.
Cependant, en rejetant cette notion, la Cour paraît avoir attribué un rôle
prépondérant à la théorie qu’elle était en train d’établir, selon laquelle « les
droits de l'Etat riverain concernant la zone de plateau continental ...
existent ipso facto et ab initio ». Il semble que, tacitement, la Cour ait déduit
de cette théorie que les zones de plateau continental relevant de la juri-
diction de chacune des Parties étaient prédéterminées ab initio, et mutuel-
lement exclusives, si bien que la délimitation du plateau continental avait
pour « seule » fonction de discerner et de concrétiser une ligne ayant déjà
une existence virtuelle. Le/critère du prolongement naturel et certains
éléments de l’arrêt ont été précisément conçus pour faciliter cette tâche très
spéciale et très difficile.

154. Or, quelle qu’ait pu être la nécessité logique du raisonnement de la
Cour dans l’arrêt de 1969 — où la Cour devait, ne Poublions pas, se
prononcer sur la thèse de la « part équitable », avancée dans les conclu-

240
PLATEAU CONTINENTAL (OP. DISS. ODA) 255

sions — je suis entièrement persuadé, pour des raisons suffisamment
expliquées dans les chapitres précédents, que cette logique a maintenant
été dépassée par les événements. La Cour n’avait pas, en 1982, de motifs
valables de refuser de voir que la délimitation à effectuer consistait sim-
plement à partager ou répartir entre les Parties, au moyen d’une ligne de
démarcation justifiable, les zones sous-marines que l’une et l’autre pou-
vaient avoir des raisons de revendiquer.

2. L’équité géographique

155. La notion d’« équité » est souvent évoquée quand il s’agit de divi-
sion ou de partage, et une affaire portant sur la délimitation du plateau
continental ou de la zone économique exclusive ne saurait faire exception.
La proclamation Truman de 1945, qui est le premier texte officiel en la
matière, proposait que l’on s’inspirât de « principes équitables » pour
déterminer la limite du plateau continental entre Etats voisins. Et la
disposition retenue à la dernière minute dans le projet de convention sur le
droit dela mer stipule aussi que « la délimitation ... est effectuée ... de façon
à aboutir à une solution équitable ». Je souscris à l'arrêt quand la Cour
affirme qu’il faut aboutir à une solution équitable. Cependant, quand la
Cour dit que « la délimitation doit s’opérer conformément à des principes
équitables » (par. 138), on ne peut pas dire qu’elle propose des principes et
des règles de droit international : elle ne fait qu’énoncer un truisme. Pis
encore, elle se contente de dire aux Parties ce qu’elles savent déjà et ce
qu’elles ont explicitement énoncé dans leurs questions. Le problème est de
savoir quels sont les principes et les règles de droit international à appliquer
pour aboutir à une solution équitable.

156. Sil est vain de préconiser simplement une solution équitable,
puisque l’« équité » est une notion très générale et susceptible de maintes
interprétations, l’« équité » n’en demeure pas moins le grand principe qui
préside à la délimitation du plateau continental et de la zone économique
exclusive. Comment aurait-il fallu l'appliquer dans les circonstances de la
présente espèce ? Les Parties avaient déjà prié la Cour de tenir compte de
toutes les circonstances pertinentes propres à la région. La Cour ne pouvait
donc se contenter d’indiquer aux Parties qu’elles devaient prendre ces cir-
constances en considération, car c’eût été ne pas leur donner de réponse.

157. Diverses considérations d’ordre politique, social ou économique
ont été invoquées à ce sujet, et du reste l’arrêt les envisage rapidement : la
superficie des territoires et leur population, la répartition des ressources
naturelles, les progrès de l'économie et de l’industrie, etc. Mais ces facteurs
ne pouvaient pas aboutir à une solution acceptable, car les Parties ris-
quaient d’avoir des conceptions différentes sur la façon de les prendre en
considération. Faudrait-il par exemple, parce que l’industrie ou économie
d’un pays est plus développée, lui attribuer une plus large zone de plateau
continental ou une zone économique exclusive plus vaste, ou au contraire
une zone plus petite pour compenser la pauvreté de autre ? Le rapport de
superficie entre les territoires terrestres des deux Etats obligerait-il en

24]
PLATEAU CONTINENTAL (OP. DISS. ODA) 256

équité à attribuer à ceux-ci des fonds marins présentant un rapport iden-
tique, ou bien au contraire faudrait-il leur attribuer des superficies de fonds
marins présentant un rapport inverse ? Ces questions touchent aux poli-
tiques adoptées sur le plan global en matière de ressources, ou à des
problèmes fondamentaux de politique mondiale que l’organe judiciaire de
la communauté internationale ne pouvait évidemment pas résoudre, et qui
du reste débordent le cadre de l'équité en tant que norme de droit pour faire
appel aux principes qui régissent l’organisation sociale.

158. La théorie de l’« arrière-pays » est à écarter pour les mêmes rai-
sons. Il est à première vue plus plausible de faire fond sur les accidents
naturels — montagnes, fleuves, etc. —, car ceux-ci sont souvent des élé-
ments déterminants dans le tracé des frontières terrestres. Mais il ne faut
pas pour autant oublier que ces éléments sont étroitement liés à des
problèmes de communications et de défense, que la topographie sous-
marine ne pose guère. Par ailleurs, ces accidents présentaient surtout de
l'intérêt quand le critère du prolongement naturel jouait le rôle essentiel
(encore que, même alors, la règle fût de n’en tenir compte que s’ils abou-
tissaient véritablement à une solution équitable). S’en servir pour appli-
quer les « principes équitables » — formule qui, soit dit en passant, est très
certainement prise en droit anglo-américain pour synonyme de « principe
d'équité » — aurait certainement abouti à mettre la charrue avant les
bœufs, d’autant que impact de ces accidents prête souvent à des inter-
prétations divergentes. L'orientation de la frontière terrestre, pour des
raisons du même ordre, n’est pas nécessairement une solution équitable
quand la frontière suit un accident naturel, et moins encore quand elle n’en
suit pas — ce qui ne veut d’ailleurs pas dire que le prolongement de la
frontière terrestre ne peut pas, dans certains cas, fournir une solution
acceptable pour les Etats intéressés.

159. En résumé, il faut admettre que la géographie n’est pas équitable,
que la nature ne peut être refaite et que la Cour n’a pas compétence pour
anticiper ou mettre en œuvre une quelconque politique de justice sociale
internationale allant au-delà des principes et règles du droit international
en vigueur. Plus précisément, il est à remarquer que, tout au long du travail
d'élaboration de la notion de zone économique exclusive par la troisième
conférence des Nations Unies sur le droit de la mer, l’idée d’accorder aux
pays sans littoral ou géographiquement défavorisés certaines compensa-
tions grâce à l’exploitation des ressources halieutiques dans la zone éco-
nomique exclusive des Etats voisins a recueilli une trés large adhésion, mais
qu’en revanche il n’a jamais été offert aux Etats défavorisés des privilèges
du même ordre dans l’exploitation des ressources minérales. Dans son
arrêt de 1969, la Cour, à juste titre, a fait observer ceci :

«91. L’équité n'implique pas nécessairement l'égalité. Il n’est
jamais question de refaire la nature entièrement et l'équité ne com-
mande pas qu’un Etat sans accès à la mer se voie attribuer une zone de
plateau continental, pas plus qu’il ne s’agit d’égaliser la situation d’un
Etat dont les côtes sont étendues et celle d’un Etat dont les côtes sont

242
PLATEAU CONTINENTAL (OP. DISS. ODA) 257

réduites. L'égalité se mesure dans un même plan et ce n’est pas à de
telles inégalités naturelles que l'équité pourrait porter remède... Il ne
s’agit donc pas de refaire totalement la géographie dans n'importe
quelle situation de fait mais, en présence d’une situation géographique
de quasi-égalité entre plusieurs Etats, de remédier à une particularité
non essentielle d’où pourrait résulter une injustifiable différence de
traitement.

92. Il a été soutenu qu'aucune méthode de délimitation ne peut
empêcher de tels résultats et que toutes peuvent éventuellement abou-
tir à une relative injustice. Une réponse a déjà été donnée à cet argu-
ment. Il renforce d’ailleurs l'opinion selon laquelle on doit rechercher
non pas une méthode unique de délimitation mais un but unique, ...
Délimiter étant une opération de détermination de zones relevant
respectivement de compétences différentes c’est une vérité première
de dire que cette détermination doit être équitable ; le problème est
surtout de définir les moyens par lesquels la délimitation peut être
fixée de manière à être reconnue comme équitable. » (C.I.J. Recueil
1969, p. 49-50.)

Toutefois la Cour a rapidement ôté sa valeur au principe d’équidistance,
pour préconiser, au paragraphe 101 €, ceci :

« 1) la délimitation doit s’opérer par voie d'accord conformément à
des principes équitables et compte tenu de toutes les circons-
tances pertinentes, de manière à attribuer, dans toute la mesure
du possible, à chaque Partie la totalité des zones du plateau conti-
nental qui constituent le prolongement naturel de son terri-
toire sous la mer et n’empiètent pas sur le prolongement
naturel du territoire de l’autre.» (bid. p. 53.)

160. La géographie des zones considérées a toujours joué un rôle extré-
mement important dans le tracé des limites maritimes, depuis le moment
où la Commission du droit international a commencé à s'intéresser au droit
de la mer, et il est rare qu’un autre élément, quel qu'il fût, ait été jugé
pertinent. La convention de 1958 proposait une formule fondée sur l’ap-
plication du principe d’équidistance à partir des côtes « à moins que [des
circonstances spéciales] ne justifient une autre délimitation » ; et les textes
de négociation successifs élaborés au cours de la troisième conférence des
Nations Unies sur le droit de la mer, c’est-à-dire le texte unique revisé, le
texte unique de négociation (officieux) et le texte de négociation composite
officieux suggéraient tous « l'emploi, le cas échéant, de la ligne médiane ou
de la ligne d’équidistance compte tenu de toutes les circonstances perti-
nentes ». Selon moi, ces textes ne visaient que la géographie des zones
considérées. Par ailieurs, on ne saurait trop souligner que, dans la nouvelle
conception du plateau continental comme dans celle de la zone écono-
mique exclusive, le critère de distance joue désormais un rôle déterminant
dans la détermination de l'étendue de ces zones respectives, c’est-à-dire
que ce critère intervient aussi dans la définition de la nature même de ces
zones.

243
PLATEAU CONTINENTAL (OP. DISS. ODA) 258

Section IV. La proportionnalité en tant qu’élément
de l'équité géographique

161. Il va sans dire que, pour établir la correspondance entre l’équité et
la géographie dans le partage d’une étendue de fonds marins, les superfi-
cies attribuées à chacun des Etats intéressés n’ont pas forcément à être
égales. Mais, si c’est l'équité que l’on recherche et non pas l'égalité, à quelle
conception, fût-elle implicite, répond cette équité ? Dans ce contexte, la
réponse est que la notion d’équité repose nécessairement sur certains
critères d’ordre géographique, et en particulier, selon moi, sur la longueur
des cétes et leur position par rapport aux fonds marins considérés. Comme
la Cour l’a indiqué à juste titre dans son arrêt de 1969:

« 98. Un dernier élément 4 prendre en considération est le rapport
raisonnable qu’une délimitation effectuée selon des principes équi-
tables devrait faire apparaître entre l’étendue du plateau continental
relevant des Etats intéressés et la longueur de leurs côtes ; on mesu-
rerait ces côtes d’après leur direction générale afin d’établir équilibre
nécessaire entre les Etats ayant des côtes droites et les Etats ayant des
côtes fortement concaves ou convexes ou afin de ramener des côtes
très irrégulières à des proportions plus exactes. » (C.I.J. Recueil 1969,
p. 52.)

Et la Cour a précisé au paragraphe 101 D que, parmi les éléments à prendre
en considération au cours des négociations, il fallait compter :

« 3) le rapport raisonnable qu’une délimitation ... devrait faire appa-
raître entre l’étendue des zones de plateau continental relevant
de l'Etat riverain et la longueur de son littoral mesurée suivant la
direction générale de celui-ci... » (/bid., p. 54.)

On n’a jamais fait jouer l’équité dans le partage des zones maritimes sans
tenir compte de la longueur de la côte de chacun des Etats considérés — et il
importe de noter que la longueur des côtes, en l’occurrence, n’est pas
mesurée suivant la configuration précise du rivage, mais suivant la direc-
tion générale de la côte, comme le dit l’arrêt de 1969. Pour vérifier si la ligne
de délimitation retenue est équitable ou non, il faut toujours appliquer le
critère de proportionnalité ; si l’on préfère, disons que le critère de pro-
portionnalité est par principe utile pour vérifier l’équité géographique.

162. La notion de proportionnalité entre les zones à attribuer et les
longueurs de côte n’a pas été conçue comme un moyen pratique de tracer la
ligne de délimitation, car le nombre de lignes produisant le même rapport
de proportionnalité est manifestement infini : il s’agit seulement d’un
critère à l’aide duquel on peut établir si une ligne envisagée répond à la
condition d'équité. C’est ce qu’a fait très justement observer le tribunal
arbitral dans sa décision de 1977 sur la délimitation du plateau continental
entre le Royaume-Uni et la France :

244
PLATEAU CONTINENTAL (OP. DISS. ODA) 259

« 100. ... Mais des configurations particulières de la côte ou des
caractéristiques géographiques particulières peuvent, dans certaines
conditions, créer une distorsion dans le tracé de la limite et, par 14,
modifier l'attribution du plateau continental à chaque Etat, telle
qu’elle résulterait sans cela de la configuration générale des deux
côtes. Le concept de proportionnalité n’est que l’expression du critère
ou du facteur qui permet de déterminer si cette distorsion aboutit à
une délimitation inéquitable du plateau continental entre les Etats
côtiers intéressés. Le facteur de proportionnalité peut se présenter
sous la forme d’un rapport entre l’étendue du plateau continental et la
longueur des côtes de chaque Etat, comme ce fut le cas dans les
affaires du Plateau continental de la mer du Nord. Mais il peut égale-
ment s’agir — cela est plus courant — d’un facteur permettant d’établir
si des caractéristiques géographiques ou configurations particulières
ont un effet raisonnable ou déraisonnable, équitable ou inéquitable
sur le tracé d’une limite équidistante. »

Et le tribunal arbitral poursuit avec beaucoup de finesse : « C’est la dis-
proportion plutôt qu’un principe général de proportionnalité qui constitue
le critère ou facteur pertinent » (par. 101).

163. De surcroît, la notion de proportionnalité a un caractère extrême-
ment général, et l’on ne peut pas savoir d’avance quelle seront au juste la
région et les côtes à considérer. La limite extérieure des secteurs à attribuer
aux différents pays peut en effet varier considérablement, d’abord selon
qu’il existe ou non des Etats tiers et ensuite suivant les caractéristiques
géographiques ou géomorphologiques qui déterminent la limite extérieure
du plateau continental. Autrement dit, existence d’une tierce partie risque
de porter préjudice aux Etats en cause, si l’on n’en tient pas compte au
moment de tracer une ligne respectant le rapport de proportionnalité entre
la zone partagée et les longueurs de côte. De plus, dans le cas d’Etats
voisins dont la façade maritime débouche sur l’espace océanique, toute
variation de la géomorphologie — que les tendances récentes obligent à
prendre en considération pour déterminer le rebord externe du plateau
continental (par exemple, lorsqu'il s’agit de deux Etats dont l’un a une
marge continentale de plus de 200 milles, et l’autre pas) — risque de fausser
le partage de la zone, même si la ligne tracée a été conçue en fonction du
critère de proportionnalité. Il est impossible d'empêcher de tels résultats,
sauf à vouloir appliquer aux ressources de la mer les principes de la justice
sociale ou de lajustice distributive. Pour conclure, je dirai qu’on doit envisa-
ger le rapport de proportionnalité d’un point de vue très large, macro-géo-
graphique, en considérant la région dans son ensemble, et s’abstenir
d’appliquer au partage de la région un rapport préétabli. Il y a lieu à ce pro-
pos de citer le jugement qui est porté sur le concept de proportionnalité
dans la décision arbitrale de 1977, car il est particulièrement pertinent :

«101. ... il ne peut jamais être question de refaire entièrement la
nature, par exemple d’égaliser la situation d’un Etat dont les côtes
sont étendues à celle d’un Etat dont les côtes sont réduites ; il s’agit

245
PLATEAU CONTINENTAL (OP. DISS. ODA) 260

plutôt de remédier à la disproportion et aux effets inéquitables dus à
des configurations ou caractéristiques géographiques particulières
dans des situations où, en l’absence de ces particularités, les données
géographiques aboutiraient à une délimitation attribuant à chaque
Etat des étendues de plateau continental à peu près comparables. La
proportionnalité doit donc être utilisée comme un critère ou un fac-
teur permettant d’établir si certaines situations géographiques pro-
duisent des délimitations équitables et non comme un principe géné-
ral qui constituerait une source indépendante de droits sur des éten-
dues de plateau continental. »

164. A mon avis, la Cour a donc tort de se fonder au départ, dans l'arrêt,
sur un calcul plus ou moins précis de la longueur des côtes et de la
superficie des zones considérées. La Cour dit en effet au paragraphe 131
que le rapport entre les longueurs des côtes libyenne et tunisienne perti-
nentes étant de 31 à 69, ou encore, quand le calcul est fait à l’aide de lignes
droites représentant les façades maritimes, de 34 à 66, la ligne de démar-
cation indiquée aboutira à partager la région entre la Libye et la Tunisie
suivant un rapport approximatif de 40 à 60. Mais comment peut-on définir
par avance la zone considérée par rapport à certains parallèles et à certains
méridiens, comme on cherche à le faire aux paragraphes 75 et 130? Sil
s'agissait en l’espèce de partager simplement une zone limitée, conformé-
ment au critère de proportionnalité, la chose serait simple. Mais ce n’est
pas le cas. Comme je l’ai dit, la proportionnalité, appliquée à la délimi-
tation des espaces maritimes, doit rester une notion de caractère extréme-
ment général, car, dans la plupart des cas, les superficies en question ne
conviennent guère aux calculs mathématiques, et les longueurs de côte
considérées ne se prêtent pas non plus à une détermination très précise.

Section V. La règle de Péquidistance

1. Application générale

165. La méthode de l’équidistance, méthode géométrique qui n’est sus-
ceptible d’aucune interprétation équivoque, a souvent été recommandée,
depuis l’adoption de la convention de 1958, comme méthode de délimi-
tation du plateau continental. Tout au long de la troisième conférence des
Nations Unies sur le droit de la mer, elle a été préconisée par certains pour
la délimitation du plateau continental et de la zone économique exclusive,
tandis que d’autres s’en faisaient les adversaires. Nulle autre méthode n’a
cependant été suggérée à la conférence, car recommander l'application de
principes équitables ne saurait remplacer la méthode de l’équidistance.
Comme la Cour semble le reconnaître dans son arrêt de 1969, aucune autre
méthode de délimitation ne combine au même degré les avantages de la
commodité pratique et de la certitude dans l'application. Y a-t-il une autre
méthode qui puisse assurer l’équité au sens que j’ai indiqué ci-dessus ?
Qu’on me permette de citer sur ce point la trés éloquente opinion dissi-
dente de M. Tanaka dans les affaires de 1969 :

246
PLATEAU CONTINENTAL (OP. DISS. ODA) 261

« L’incorporation de la règle de l’équidistance, technique géomé-
trique, à une norme juridique [article 6 de la convention sur le plateau
continental], constitue un exemple d’un phénomène extrêmement
répandu, qui intervient pour diverses normes extra-juridiques, so-
ciales et culturelles et dans des domaines comme l’usage, l'éthique et la
technique ; ... Dans le cas du principe de l’équidistance, une norme
technique de caractère géométrique a été soumise à une analyse juri-
dique puis incorporée ou naturalisée en droit en tant que norme juri-
dique dotée d’une force obligatoire. (C.J.J. Recueil 1969, p. 183.)

166. Comme l'indique l’arrêt de 1969, l’équidistance n’est pas la seule
méthode de délimitation possible, et il n’a jamais fait de doute qu’en
principe cette méthode serait appliquée seulement dans certaines situa-
tions normales, où elle fournit une solution équitable au problème du
partage des fonds marins. Mais, s’il s’agit d’une méthode qu’en principe il
faut appliquer dans une situation normale, comme le donnent à penser la
convention de 1958 et l’arrêt de 1969, comment peut-on soutenir que ce
n’est pas une règle de délimitation ? Il n’est certes pas question d’y voir une
règle obligatoire, qui s’appliquerait même quand les circonstances sont
anormales. Comme je l’ai déjà rappelé (par. 49), le comité d’experts sur
certaines questions d’ordre technique concernant la mer territoriale avait,
dès 1953, parfaitement conscience de la nécessité d’autoriser des excep-
tions. Et en 1956 la Commission du droit international faisait observer
dans son projet final qu’« il doit être prévu qu’on peut s’écarter de la règle
[de l’équidistance] », et elle ajoutait que « ce cas [pouvant] se présenter
assez souvent, la règle adoptée [était] donc ... dotée d’une certaine sou-
plesse » (par. 51). La convention de 1958 prévoyait donc que des circons-
tances spéciales pouvaient justifier une délimitation différente de la ligne
d’équidistance. Ii est vrai que cette disposition n’était pas dépourvue
d’ambiguïté, puisqu'elle ne donnait aucune indication sur ce qui pouvait
constituer des circonstances spéciales, ni sur l'effet à leur attribuer, et que
dans ces conditions il était inévitable que ce texte suscitât en pratique
maintes difficultés. J’ajouterai que la raison pour laquelle cette disposition
de la convention a été souvent critiquée, tant à la troisième conférence des
Nations Unies sur le droit de la mer qu’en dehors de la conférence, tient à la
façon dont elle est rédigée, c’est-à-dire au fait que la méthode géométrique
de l’« équidistance », qui est dépourvue d’ambiguïté, s’y trouve associée à
la notion de « circonstances spéciales » qui, elle, est fort ambiguë.

167. En outre, si la méthode de l’équidistance n’a pas été retenue par la
Cour dans son arrêt de 1969, ce n’est apparemment pas parce qu’en soi elle
était inapplicable, mais pour les raisons données implicitement dans l'arrêt
(par. 89), à savoir que les prétentions de plusieurs Etats convergeaient sur
la même région, que celle-ci présentait certaines irrégularités, c’est-à-dire
des côtes concaves ou convexes, et que, de l’avis de la Cour, se contenter de
recourir à la méthode de l’équidistance eût abouti à un résultat déraison-
nable. Si les lignes de base avaient été modifiées de façon à remédier à
lirrégularité des côtes, la Cour aurait certainement hésité à nier l’utilité de

247
PLATEAU CONTINENTAL (OP. DISS. ODA) 262

lPéquidistance. En tout état de cause, ce que la Cour refusait, c'était
l’équidistance telle que la défendaient deux des trois parties dans les
circonstances particulières du différend ; et, de même que lorsque la Cour
a refusé la thèse de la « part équitable », je pense que l’on s’est un peu trop
hâté de tirer des enseignements généraux de la façon dont la Cour, en 1969,
s’était prononcée sur des conclusions particulières. Je renvoie là-dessus à la
décision de 1977 du tribunal arbitral :

«97. [LJ'application de la méthode de l’équidistance ou de toute
autre méthode dans le but de parvenir à une délimitation équitable
dépend des circonstances pertinentes, géographiques et autres, du cas
d'espèce. ... Le choix de la méthode ou des méthodes de délimitation
doit donc être fait dans chaque cas à la lumière de ces circonstances et
sur la base de la règle fondamentale qui veut que la délimitation soit
conforme à des principes équitables. »

168. Pour montrer l'opposition qui sépare les deux camps qui se sont
manifestés en 1978 à la troisième conférence des Nations Unies sur le droit
de la mer, je citerai deux propositions : l’une (NG 7/2), dans laquelle la
formule proposée consistait à « utilis[er], comme principe général, la ligne
médiane ou la ligne d’équidistance, compte tenu, quand cela est justifié, de
tous les facteurs particuliers » ; et l’autre (NG 7/10) selon laquelle il fallait
« [se] conformler] à des principes équitables, compte tenu de tous les
facteurs pertinents, ... en utilisant, le cas échéant, toutes méthodes [appli-
cables à cette fin] » (par. 135 ci-dessus). Cette opposition n’est pas néces-
sairement insurmontable, contrairement à ce qu’on pense généralement,
puisque la première formule paraît s’inspirer de la notion d'équité, tandis
que la seconde entend favoriser la recherche des moyens concrets d’ap-
pliquer la même notion d'équité. L'essentiel en tout cas est que, depuis
l’époque de la conférence sur le droit de la mer de 1958, on cherche à
concilier l'équité et la géographie des fonds marins considérés. Peut-être la
solution du problème que pose la méthode de l’équidistance serait-elle de
toujours prendre en considération certains éléments et facteurs au moment
d'établir les lignes de base nécessaires pour tracer la ligne d’équidistance.
La véritable configuration de la côte de chaque Etat doit-elle être la seule
ligne de base à retenir pour mesurer l’équidistance ? Tel est essentiellement
le principe appliqué pour déterminer la limite extérieure de la mer terri-
toriale. Toutefois, la logique profonde de la convention de 1958 pourrait
s’interpréter de la façon suivante: si l’on peut tenir pour acquis que
l'utilisation exclusive de la méthode de l’équidistance aboutit à un résultat
équitable, c’est parce qu’il est entendu que la ligne de base qui sert à la
construction géométrique de la ligne variera d’un cas d’espèce à l’autre, et
qu’il ne s’agira pas seulement de la version stricte utilisée pour mesurer la
limite de la mer territoriale mais aussi de certaines lignes de base corrigées
en fonction des circonstances propres à la géographie de la région.

169. Je me permettrai d’énoncer en premier la conclusion de mon rai-
sonnement, en disant que « les déformations de la céte » et « la présence
diles » ont toujours été considérées, fût-ce implicitement, comme des

248
PLATEAU CONTINENTAL (OP. DISS. ODA) 263

circonstances à prendre en considération. Certes, il ne s’agit pas de voir une
anomalie dans n'importe quelle particularité géographique et il n’est pas
facile de déterminer les déformations qui doivent être corrigées pour
établir la ligne de base permettant d’appliquer la méthode de l’équidis-
tance. Mais on pourrait convenir que la forme irrégulière de l’ensemble
d’une côte, certaines déformations importantes, ou l’existence de promon-
toires ou de péninsules étroites, voire d’îles, sont des irrégularités dont
l'effet doit être atténué au moment d’établir les lignes de base. Le degré de
déformation considéré comme significatif dans chaque cas d’espèce varie-
rait selon la superficie d'ensemble de la zone considérée. Dans le cas d’une
zone relativement étendue, on pourrait ne pas tenir compte d’une certaine
irrégularité ; mais, dans le cas d’une zone de faible superficie, il faudrait
sans doute prendre en considération des irrégularités très peu accusées
pour corriger la ligne de base servant à délimiter le plateau continental ou
la zone économique exclusive.

2. Les îles en tant qwirrégularités de la côte

170. Bien que Pimportance donnée aux îles dans la délimitation du
plateau continental ne soit définie ni dans la convention sur le plateau
continental de 1958 ni dans le projet de convention sur le droit de la mer de
1981, on s’est souvent demandé si les îles doivent toutes être retenues dans
la ligne de base servant au tracé de la ligne d’équidistance délimitant le
plateau continental. Il y a lieu à ce propos de s’arrêter une fois de plus sur le
sort réservé aux îles lors de la conférence de 1958 et de la troisième
conférence sur le droit de la mer. J’ai évoqué plus haut l’article 10 de la
convention sur la mer territoriale et la zone contiguë et l’article premier de
la convention sur le plateau continental, qui sont les seules dispositions
relatives au rôle des îles dans les conventions sur le droit de la mer de
Genève (par. 149 ci-dessus). Comme je l’ai également indiqué plus haut
(par. 150), Particle 121 est la seule disposition du projet de convention de
1981 qui intéresse les fles. Je cite 4 nouveau le principal passage de cette
disposition :

«2. ... la mer territoriale, la zone contigué, la zone économique
exclusive et le plateau continental d’une île sont délimités conformé-
ment aux dispositions de la convention applicables aux autres terri-
toires terrestres. »

Ce texte n’a pas été modifié depuis qu’il constituait l’article 132 du texte
unique de négociation (officieux). Dans la forme, il est analogue à l’ar-
ticle 10, paragraphe 2, de la convention sur la mer territoriale. La diffé-
rence tient au fait que, dans la convention de 1958, « la mer territoriale
d’une île est mesurée conformément aux dispositions » de la convention,
alors que, dans le projet de convention de 1981, ce n’est pas seulement la
mer territoriale mais aussi la zone économique exclusive et le plateau
continental des îles qui « sont délimités conformément aux dispositions de
la convention applicables aux autres territoires terrestres ».

249
PLATEAU CONTINENTAL (OP. DISS. ODA) 264

171. La convention sur le plateau continental de 1958 ne dit rien de
l'influence que les îles peuvent avoir sur la délimitation du plateau conti-
nental et la Cour n’a pas davantage évoqué la question dans son arrêt de
1969. J'ai déjà fait allusion à ce problème (par. 53 ci-dessus). Mais peut-
être convient-il de rappeler brièvement comment le problème avait été
discuté lors de la conférence de Genève de 1958. Pour le cas où les côtes des
Etats se font face, l’Italie avait présenté la proposition ci-après, déjà citée
plus haut :

« Dans le cas où, à proximité des côtes qui se font face, il y a des îles
appartenant audit plateau continental continu, la délimitation est
constituée, à défaut d'accord, par la ligne médiane dont tous les points
sont équidistants de la laisse de basse mer longeant les côtes desdits
Etats à moins que des circonstances spéciales ne justifient des va-
riantes au tracé de ladite ligne médiane. » (A/CONF.13/C.4/L.25.)

Le représentant de la Suède fit observer que cette proposition risquait d’être
interprétée de telle sorte que la ligne médiane serait tracée uniquement en
fonction des lignes côtières, sans qu'il fût tenu aucun compte desiles. L’Iran,
de son côté, proposa le texte suivant :

« Dans le cas où il existe une ou plusieurs îles dans une zone qui
constitue un plateau continental continu, la délimitation est consti-
tuée par la ligne médiane et est mesurée à partir de la laisse de basse
mer longeant la côte des Etats intéressés, étant entendu toutefois que,
si des circonstances spéciales le justifient, la ligne médiane se mesu-
rera à partir de la laisse de haute mer longeant la côte de ces Etats. »
(A/CONF.13/C.4/L.60.)

Le représentant de l’Iran indiqua que sa proposition était quant au fond
assez analogue à l’amendement italien, si ce n’est que l’amendement ira-
nien recommandait, en présence de circonstances spéciales, de prendre
comme base la laisse de haute mer. De l’avis du représentant de I’Iran, on
risquait, en tenant compte des îles, de se heurter à des difficultés d’appli-
cation qui annihileraient l’avantage que présentait la règle de la ligne
médiane. Selon lui, la solution la plus pratique et la plus équitable était de
ne pas tenir compte, pour le tracé de la limite, des îles situées très au-delà de
la mer territoriale. Bien que ces vues n’eussent pas suscité d'opposition
ouverte, les propositions de l'Italie et de l'Iran furent rejetées presque
aussitôt à la quatrième commission. Il ne faut cependant pas en déduire
que la conférence aurait retenu pour principe qu’il fallait tenir compte de la
présence des îles dans le tracé de la ligne médiane. Le représentant du
Royaume-Uni, estimant pour sa part que l’existence d’îles devait relever
des circonstances spéciales, suggéra qu’on tint compte de l’importance de
chaque île. La représentante des Etats-Unis, comme le représentant du
Royaume-Uni, déclara qu’en raison de la grande diversité de superficie, de
groupement et de position des îles, il serait impossible de les inclure toutes
dans le plateau continental, comme de les en exclure, et qu’il y avait lieu de

250
PLATEAU CONTINENTAL (OP. DISS. ODA) 265

considérer chaque cas en particulier. Il n’était donc pas question de tenir
compte de la présence de toutes les îles pour tracer la ligne d’équidistance.
L'existence d’îles n’était rien de plus que l’un des facteurs pouvant auto-
riser à invoquer les circonstances spéciales.

172. Le comité du fond des mers des Nations Unies et la troisième
conférence des Nations Unies sur le droit de la mer furent également saisis
de plusieurs propositions concernant le régime des îles et leur influence sur
la délimitation du plateau continental. Quelques-unes de ces propositions
faisaient simplement entrer certains types d'îles dans les circonstances
spéciales ; d’autres préconisaient que l’on appliquât les mêmes principes
aux continents et aux îles. Ce sont les propositions ci-après qui paraissent
les plus intéressantes à cet égard. Dans leur projet d'articles relatif au
régime des îles, présenté à la session de 1973 du comité du fond des mers, le
Cameroun, le Kenya, Madagascar, la Tunisie et la Turquie proposèrent la
disposition ci-après :

«1, L'espace maritime des îles est déterminé selon des principes
équitables tenant compte de tous les facteurs et éléments pertinents,
notamment :

a) de la superficie des îles ;

b) de la population ou de l’absence de population ;

c) de la proximité du territoire principal ;

d) du fait qu’elles sont ou non situées sur le plateau continental d’un
autre territoire ;

e) de leur structure et de leur configuration géologiques et géomor-
phologiques. » (A/AC.138/SC.II/L.43.)

A la deuxième session de la troisième conférence des Nations Unies sur
le droit de la mer, en 1974, quatorze Etats d’Afrique (Algérie, Céte
d'Ivoire, Dahomey, Guinée, Haute-Volta, Libéria, Madagascar, Mali,
Maroc, Mauritanie, Sierra Leone, Soudan, Tunisie et Zambie) propo-
sèrent un « projet d’articles sur le régime des îles » qui était plus détaillé
(A/CONF.62/C.2/L.62/Rev.l — 27 août 1974):

« Article 2

2. Les espaces marins des îles non adjacentes sont délimités, con-
formément aux paragraphes 1 et 6, en fonction de facteurs pertinents
qui devraient tenir compte de critères équitables.

3. Ces critères équitables peuvent notamment se rapporter :

a) à la superficie de ces étendues naturelles de terre ;

b) à leur configuration géographique et à leur structure géologique et
géomorphologique ;

c) aux intérêts et aux besoins de la population qui y vit ;

d) aux conditions de vie qui empêchent l'implantation d’une popu-
lation sédentaire ;

251
PLATEAU CONTINENTAL (OP. DISS. ODA) 266

e) au fait que ces îles sont situées dans ou à proximité de l’espace
marin d’un autre Etat ;
f} au fait que de par leur situation loin des côtes elles peuvent influer
sur l'équité de la délimitation. »
Cette dernière proposition visait expressement les Îles « non adjacentes »,
rappelant ainsi une distinction qui avait déjà été faite, et portait essen-
tiellement sur la délimitation des espaces marins revenant à ces îles, consi-
dérées comme des entités distinctes. Cela n’est pas sans rapport avec une
des questions que j’ai traitées plus haut. Mais lalinéa f), s’il était autre
chose qu’une pétition de principe, se référait à la délimitation entre
Etats.

173. Au reste, il est patent que la présence d’une île peut « influer sur
l'équité de la délimitation » suivant sa position géographique et pas seu-
lement quand Vile doit être considérée comme non adjacente. Toutefois,
quand une ile est située très près du continent, j’en tire pour ma part la
conclusion que les critères géographiques et démographiques doivent nor-
malement suffire à décider s’il faut la considérer comme une irrégularité
susceptible d’être corrigée. Autrement dit, il faut dans chaque cas déter-
miner le rôle que l’île doit jouer au moment d'établir la ligne de base devant
servir au tracé de la ligne d’équidistance.

3. Les hauts-fonds découvrants

174. Ayant ainsi examiné l’importance de la configuration du littoral et
des îles pour établir les lignes de base qui permettent de mesurer la ligne
d’équidistance, on doit admettre que la ligne de base servant normalement
à mesurer la largeur de la mer territoriale ne peut pas toujours être utilisée
pour appliquer la méthode de l’équidistance à la délimitation du plateau
continental, malgré les dispositions de l’article 6 de la convention sur le
plateau continental de 1958. A cet égard, je présenterai encore quelques
observations sur le régime des hauts-fonds découvrants. La convention sur
la mer territoriale de 1958 indique que, lorsque ces hauts-fonds sont
totalement ou partiellement situés à une distance du continent ou d’une île
qui ne dépasse pas la largeur de la mer territoriale, la laisse de basse mer sur
ces hauts-fonds convient comme ligne de base pour mesurer la largeur de la
mer territoriale (art. 11, par. 1). Mais s’il semble raisonnable, s'agissant de
la délimitation de la mer territoriale, de tenir pleinement compte des
hauts-fonds découvrants pour déterminer la ligne d’équidistance ou la
ligne médiane (art. 12, par. 1), cela est moins sûr quand on veut appliquer
la même règle à la délimitation du plateau continental. De toute manière,
en effet, la mer territoriale se réduit à une étroite bande le long de la côte et,
quelle que soit la ligne de délimitation adoptée pour délimiter les mers
territoriales de deux Etats, son effet ne peut être considérable.

175. Mais cette ligne de délimitation, dont les effets sont limités dans les
confins de la mer territoriale, a une influence énorme dans la zone, beau-
coup plus vaste, du plateau continental. Et si la ligne de base utilisée
s’infléchit vers le large pour tenir compte d’un haut-fond découvrant,
l'effet est encore plus considérable. Certes, la convention sur le plateau

252
PLATEAU CONTINENTAL (OP. DISS. ODA) 267

continental de 1958 prévoit que la ligne d’équidistance doit être tracée par
rapport aux lignes de base à partir desquelles est mesurée la largeur de la
mer territoriale — autrement dit, compte tenu de l’existence de hauts-fonds
découvrants. Cependant, il ne faut pas perdre de vue qu’au début des
travaux de la Commission du droit international, quand celle-ci présenta le
projet de convention à la conférence sur le droit de la mer de 1958, la
largeur la plus généralement admise pour la mer territoriale était encore de
3 milles. Les hauts-fonds découvrants pouvaient donc entrer en ligne de
compte pour la mesure de la mer territoriale, ou même du plateau conti-
nental, s’ils se trouvaient à cette distance très restreinte du littoral. Mais
peut-on en dire autant maintenant que la largeur de la mer territoriale a été
étendue jusqu’à 12 milles de la côte ? En fait, cette différence entre la limite
de 3 milles et la limite de 12 milles ne peut pas rester sans effet sur
Pimportance à donner aux hauts-fonds découvrants : la délimitation du
plateau continental sera, si l’on tient compte des hauts-fonds découvrants,
tout autre que ce qu'avait prévu la Commission du droit international.
Malgré les dispositions de la convention sur le plateau continental, je
crois donc souhaitable de ne pas tenir compte des hauts-fonds découvrants
pour délimiter le plateau continental, depuis que la limite de la mer terri-
toriale a été reportée à 12 milles en vertu d’une règle établie du droit inter-
national.

* *

176. Pour conclure, j’estime que, si l’on considère que la géographie est
le seul facteur à retenir pour délimiter les fonds marins, une répartition de
la zone intéressée proportionnelle à la longueur des côtes pertinentes de
chacun des Etats qui la circonscrivent doit en principe satisfaire aux
exigences de l’équité, et qu’en principe la méthode géométrique de l’équi-
distance permet d'aboutir à ce résultat. Cependant, comme je l'ai déjà
expliqué, la notion de proportionnalité entre la surface du plateau conti-
nental et la longueur du littoral ne peut que rester très vague, faute
d'indications précises sur l'étendue exacte de la zone à partager et sur la
longueur des côtes de chaque Partie à prendre en considération. Il n’est pas
moins malaisé d’établir la ligne de base à partir de laquelle la ligne
d’équidistance doit être tracée, que ce soit en suivant les contours réels du
littoral compte tenu des îles existantes, ou en les modifiant en fonction de
certaines irrégularités de la ligne côtière et de l'emplacement ou de la
configuration inhabituelle des îles. Il serait difficile, sinon impossible,
d’énoncer une formule générale, applicable à toutes les situations et per-
mettant d’indiquer la configuration précise de tout littoral ou la nature
(dimensions, économie, distance par rapport au continent, etc.) de toute fle
devant être ignorée en tout ou en partie. La situation géographique doit
être appréciée dans chaque cas d’espèce, compte tenu de ce que l’on estime
correspondre à l'équité, celle-ci étant confirmée par l’existence d’un rap-
port raisonnable entre les surfaces de plateau continental attribuées aux
Etats et la longueur des côtes considérées.

253
PLATEAU CONTINENTAL (OP. DISS. ODA) 268
CHAPITRE VIII. MÉTHODE PRATIQUE SUGGEREE
1. Méthode suggérée

177. Je regrette de ne pouvoir partager, ni même comprendre, la for-
mule que la majorité de la Cour a retenue en décrivant la méthode pratique
à suivre pour effectuer la délimitation entre les Parties, à savoir que la ligne
de délimitation doit se composer de deux segments. La Cour suggère, pour
le premier de ces segments, une ligne droite tirée de Ras Ajdir à un angle
correspondant à la limite ouest des concessions libyennes, jusqu’à l’inter-
section de cette ligne avec le parallèle du point le plus occidental de la côte
tunisienne dans le golfe de Gabès. Comment peut-on justifier le choix
d’une délimitation qui s’identifie avec une ligne déjà établie par l’une des
Parties, même si l’autre Partie a accordé par la suite certaines concessions
de manière à ne pas empiéter sur cette ligne ? N'est-ce pas parce que cette
ligne n’était pas mutuellement saisfaisante que les Parties ont porté l’af-
faire devant la Cour ?

178. De plus, objectivement, que représente l'intersection de cette ligne
avec le parallèle du point le plus occidental du golfe de Gabès ? Pourquoi
cette intersection présenterait-elle une importance spéciale pour délimiter
la zone en question ? Je sais bien que l’on voit un lien entre le changement
général d’orientation du littoral tunisien et la prétendue nécessité d’un
« infléchissement » de la ligne ; mais l’idée d’exprimer ce lien par une
latitude ne peut résulter que d’une illusion d’optique, qui fait prendre une
grille cartographique conventionnelle pour une donnée de la configuration
naturelle. Cela paraît d’autant plus étonnant que la Cour a résisté avec
raison aux efforts déployés par les Parties pour la persuader de considérer
ces parages comme marqués d’une orientation nord-sud ou ouest-est, selon
le cas. J’estime qu’il suffit d'envisager la configuration de la région d’un
autre point de vue et sous un autre angle que ceux de l'optique tradition-
nelle nord-sud/est-ouest pour comprendre tout de suite que l’infléchisse-
ment proposé n’a aucun lien spécial avec le point le plus occidental du golfe
de Gabès. À moins que les Parties ne soient expressément convenues
d’attacher une importance spéciale aux parallèles ou aux méridiens, c’est
assurément une grave erreur, dans une affaire de délimitation, que d’y voir
plus que des lignes de référence commodes à des fins descriptives. Une
erreur voisine est d’attacher une importance spéciale aux points cardinaux
de la boussole — et je songe ici au fait que le point « le plus occidental » du
golfe de Gabès n’est peut-être pas le bon, du point de vue géométrique,
pour préciser un changement général d'orientation.

179. Pour le second segment de la ligne, la Cour propose un angle de
52°. Existe-t-il un principe ou une règle de droit international qui puisse
motiver cette inclinaison ? Aucun. Aux paragraphes 128 et 129 de l’arrêt, il
est indiqué que ce segment de la ligne correspond à une parallèle à la
direction générale de la côte tunisienne au nord du point le plus occidental
du golfe de Gabès, corrigée de façon à attribuer un « demi-effet » aux îles
Kerkennah. Mais pourquoi ce segment de la ligne serait-il parallèle à la

254
PLATEAU CONTINENTAL (OP. DISS. ODA) 269

côte de la Tunisie plutôt qu’à celle de la Libye? Et d’ailleurs, s’il est
légitime de prendre une ligne parallèle à la côte pour tracer la limite
extérieure des zones maritimes, on ne peut le faire pour la limite latérale, ou
commune, des zones qui relèvent d'Etats limitrophes, ou même d’Etats
dont les côtes se font face. Si l’on voulait appliquer une méthode géomé-
trique de délimitation consistant à tracer une parallèle à la bissectrice de
l'angle formé par la ligne reliant le point le plus occidental du golfe de
Gabés 4 Ras Kapoudia et la ligne partant du méme point et longeant la
côte des Kerkennah du côté du large, pourquoi ne pas avoir retenu la même
idée — construire la bissectrice d’un angle — pour le premier segment de la
ligne ? En outre, la Cour, tout en reconnaissant que les hauts-fonds
découvrants ont une certaine importance, ne paraît pas seulement les
écarter sans autre explication en tant que ligne de base pouvant servir à la
délimitation du plateau, mais encore les ignorer en recommandant un
angle de 52° par rapport au méridien qui correspond 4 la bissectrice de
l’angle formé par la ligne (à 42°) reliant « le point le plus occidental du
golfe de Gabés » à Ras Kapoudia et la ligne (à 62°) tracée « à partir de ce
point le long de la côte [des Kerkennah] du côté du large » (italique ajouté),
simplement parce qu’« une ligne de délimitation infléchie jusqu’à 62°
parallèlement à ia côte de l’archipel attribuerait un poids excessif aux
Kerkennah dans les circonstances de la présente affaire ». Cette façon de
tenir compte des hauts-fonds découvrants (encore que justifiée en Soi) fait
immanquablement penser que la « bissectrice » sert ici simplement à légi-
timer l’angle quelque peu arbitraire du second segment de la ligne. En fait,
cet angle de 52° tient, semble-t-il, à une heureuse coïncidence, qui fait que
la côte des Kerkennah se situe sur une ligne dont le prolongement passe par
le point le plus occidental du golfe de Gabès. Cela étant, je ne vois quant à
moi aucune raison de considérer que le parallélisme en question constitue
un argument convaincant en faveur de l’angle de 52° qui a été choisi pour le
second segment de la ligne de délimitation.

180. En réalité, la Cour n’invoque aucun motif déterminant à l'appui de
Pun ou de l’autre segment, ni de la ligne dans son ensemble, et celle-ci ne
repose sur aucun principe ou aucune règle du droit international. Il se peut
qu’elle représente une solution acceptable, mais le seul moyen de s’assurer
qu’elle est équitable serait de la comparer avec les résultats d’une méthode
véritablement équitable. Or, si on peut se servir d’une méthode à titre de
vérification, pourquoi ne pas l’avoir appliquée tout de suite ?

181. Comme je l’ai montré plus haut, l'équité exige que la délimitation
du plateau continental (ou de la zone économique exclusive) se fasse en
fonction de la géographie de la zone dont il s’agit, c’est-à-dire de façon à
garantir une proportionnalité raisonnable entre la longueur des côtes
respectives et les superficies attribuées. J’estime qu'il s’agit là d’une vérité
générale ; mais on ne fera sans doute pas de difficultés pour admettre que
c’est en tout cas une vérité qui s'applique aux affaires comme celle-ci, où,
comme il est dit au paragraphe 133 A 2) de l’arrêt, la notion de prolon-
gement naturel n’apporte aucune aide. On peut établir, à la fois à titre de
théorème géométrique et de fait empirique, que le tracé d’une ligne d’équi-

255
PLATEAU CONTINENTAL (OP. DISS. ODA) 270

distance satisfait normalement à cette exigence d’équité, du moment que
certaines conditions préliminaires, dont j’ai précisé la nature, se trouvent
remplies. La méthode d’équidistance corrigée est donc la méthode équi-
table par excellence, et, ne serait-ce que pour cette raison, il faudrait
l'essayer avant toute autre.

182. Au paragraphe 109, l'arrêt déclare que l’équidistance est « appli-
cable si elle conduit à une solution équitable ; sinon, il y a lieu d’avoir
recours à d’autres méthodes ». Malgré ce qui est dit au paragraphe 110 de
l'arrêt, le fait que, pour des raisons qui ne sont pas dépourvues de tout lien
avec l’ampleur de leurs revendications respectives, les Parties aient soutenu
que l’application de la méthode d’équidistance ne serait pas une solution
appropriée ne privait pas la Cour, selon moi, de son droit de proposer la
méthode d’équidistance corrigée, comme je viens de le suggérer. L’arrét
atteste-t-il qu’on ait fait le moindre effort pour démontrer qu’en l'espèce
Péquidistance eût abouti à une solution inéquitable ? Je crois devoir insis-
ter sur les incohérences qui résultent de la préférence de la Cour pour les
bissectrices, les démarcations de compromis, les demi-effets, etc. Non
seulement ces efforts pour renvoyer dos à dos les plaideurs s’inspirent de
l'intention tacite d’effectuer une répartition, mais ils se réduisent tous à des
approximations de la méthode géométrique rationnelle, fondée sur un
critère de distance, que la Cour a rejetée sans autre motif. Or le critère de la
distance est précisément la seule particularité établie du régime de la zone
économique exclusive et il est appelé à remplacer le prolongement naturel
comme critère de délimitation du plateau continental.

183. Dans la présente affaire, les conditions préliminaires consistaient à
tenir compte des caractères géographiques suivants :

1) Quand on examine sur la carte les côtes de la Tunisie et de la Libye qui
font face à la zone litigieuse, entre cap Bon au nord et Ras-el-Hamarhat
à l’est, on ne constate aucune particularité, sauf peut-être la présence de
certaines îles, qui invite à s’écarter des contours du littoral pour déter-
miner les lignes de base à partir desquelles doit être tracée la ligne
d’équidistance servant à délimiter le plateau continental. La question
des îles est examinée à l’alinéa suivant.

2) Sai déjà conclu que, pour la délimitation du plateau continental, les îles
doivent être considérées en fonction du cas d’espèce et j’ai indiqué que
les îles situées à proximité de la côte doivent être envisagées à cet effet
sous langle des circonstances démographiques et géographiques. Je ne
dirai que quelques mots de Djerba, que ses dimensions, sa configura-
tion et sa proximité par rapport à la côte et au point frontière (voir
ci-dessous), prises ensemble, interdisent d'ignorer. Quant aux îles Ker-
kennah, on peut également démontrer leur importance démographique
et économique pour la Tunisie. Cependant, ce fait ne suffit pas à
empêcher de les ignorer pour le tracé de la ligne d’équidistance et la
délimitation du plateau continental. Pour voir si cette éventualité est
défendable, il importe d’examiner la situation géographique en détail.
Or, bien que situées à proximité du continent, les Kerkennah en sont

256
3)

PLATEAU CONTINENTAL (OP. DISS. ODA) 271

séparées par environ 11 milles et, étant donné que leur forme est
allongée et qu’elles ne s'étendent pas, tant s’en faut, parallèlement à la
côte, elles constituent une avancée lointaine du côté du large ; elles
repoussent donc loin vers l’est la ligne de base de la mer territoriale
tunisienne. Si cet effet est acceptable et nécessaire pour la mer terri-
toriale, il s’amplifie, dans une zone vaste et économiquement impor-
tante comme le plateau continental, au point que je crois devoir recom-
mander de ne pas tenir compte des Kerkennah, malgré leur importance
démographique, pour déterminer la ligne de base servant à tracer la
ligne d’équidistance. Il convient ici d’attirer attention sur la particu-
larité suivante de la méthode d’équidistance : c’est qu’il est plus ou
moins opportun de considérer une particularité géographique comme
une anomalie et de n’en pas tenir compte selon qu’elle est plus ou moins
éloignée du point frontière. Il peut être inéquitable de méconnaître une
particularité proche de ce point, parce que cela aurait pour résultat de
trop rapprocher la ligne de délimitation et parce que, de toute manière,
les répercussions d’une particularité proche de la frontière sur le tracé
de la ligne ne vont pas très loin. Une particularité semblable, mais
éloignée du point frontière, aurait en revanche des répercussions tout à
fait disproportionnées, alors qu’on peut la méconnaitre sans que la
ligne de démarcation passe vraiment à proximité. Ainsi, même en
imaginant que l’île de Djerba ne fût pas contigué au littoral et eût une
configuration semblable à celle des Kerkennah, il aurait été très difficile
de n’en pas tenir compte.

Aux termes des conventions de Genève sur le droit de la mer, les
hauts-fonds découvrants peuvent faire partie de la ligne de base utilisée
pour mesurer la mer territoriale et cette ligne de base doit servir à tracer
la ligne d’équidistance pour la délimitation du plateau continental.
Cependant, comme je l’ai déjà fait observer, il n’est pas souhaitable de
tenir compte des hauts-fonds découvrants dans la délimitation du pla-
teau continental. Cela est particulièrement vrai en l’espèce, où c’est
seulement au large de la Tunisie que l’on rencontre un nombre appré-
ciable de hauts-fonds découvrants, et où ceux-ci ont eu pour effet de
reporter à une grande distance de la côte continentale réelle la ligne de
base utilisée pour mesurer la mer territoriale de ce pays. Cela ne fait que
confirmer que, comme je l’ai dit, il ne faut pas tenir compte des hauts-
fonds découvrants quand on trace la ligne de base pour délimiter le
plateau continental.

184. J’estime donc que la ligne de délimitation du plateau continental

entre la Tunisie et la Libye devrait être une ligne d’équidistance tracée à

partir de leurs côtes respectives et ne tenant compte ni des hauts-fonds

découvrants situés au large du rivage de chacune des Parties ni des îles
Kerkennah.

185. Les procédés techniques à employer pour tracer la ligne d’équi-

distance, ou ligne médiane, dans le cas d’Etats voisins dont les côtes sont
adjacentes ou se font face sont bien indiqués dans l’ ouvrage de Shalowitz,

257
PLATEAU CONTINENTAL (OP. DISS. ODA) 272

Shore and Sea Boundaries, volume I (1962), surtout aux pages 232 à 235.
On peut également se reporter à l’article de Hodgson et Cooper, « The
Technical Delimitation of a Modern Equidistant Boundary », dans Ocean
Development and International Law, volume 3, n° 4 (1976), pages 361 et
suivantes. A ce propos, je dois faire observer que la Cour semble se
méprendre sur l’application de la méthode de l’équidistance en disant que
c’est le propre de l’équidistance « de reproduire presque toutes les irrégu-
larités des côtes prises comme base » (par. 126). En réalité, quand on trace
une ligne d’équidistance, il n’est pas possible de refléter « presque toutes
les irrégularités », car seuls les points saillants ou les convexités du littoral
peuvent se répercuter sur le tracé de la ligne. Pourvu que les lignes de base
ne suivent pas les contours de bandes de terre ou de promontoires longs et
étroits, ou d’autres particularités de ce genre, le procédé est tout à fait
équitable, car les longueurs de côte entre les points saillants ou les con-
vexités englobent les zones généralement considérées comme intérieures en
vertu de leur régime juridique, comme les embouchures des cours d’eau, les
criques ou les baies.

2. Ligne suggérée

186. Correctement appliquée à partir d’une ligne de base définie comme
je l’ai expliqué, la méthode de l’équidistance aboutirait à une ligne qui, sous
réserve de vérification par experts, réunirait les points suivants :

i) 33° 50’ N et 11° 57 E
ii) 34° 25’ Net 12° 47° E
iti) 34° 35’ N et 13° 03’ E
Cette ligne se prolongerait dans la direction du segment qui relie les points
ii) et iii) ci-dessus.

187. 1) Le point i) se trouve à peu près à 40 nulles de Ras Ajdir, et les
points dont il est le plus proche sont : Ras Ajdir méme ; un emplacement
sur la côte est de l’île de Djerba, en Tunisie ; et Ras at-Talqa, sur la côte
libyenne. Il est techniquement impossible de déterminer une ligne d’équi-
distance unique entre la côte et le point i}, car Ras Ajdir, où se rencontrent
les côtes des deux Parties, représente le sommet d’un angle. Quand le point
de départ de la ligne est situé de cette manière, il existe forcément une
pluralité de lignes d’équidistance entre ledit sommet et un point P, situé à
égale distance du sommet et de deux autres points, lun sur chacune des
côtes respectives. En l'espèce, P est le point i). La ligne unique d’équidis-
tance ne peut donc partir que du point i). Elle suit ensuite un tracé dont
chaque point est à égale distance d’un lieu se trouvant sur la côte de l’île de
Djerba en Tunisie et de Ras at-Talqa sur la côte libyenne, jusqu’à ce qu’elle
atteigne le point ii).

2) Le point ii) est à égale distance de Ras Kapoudia et de la côte est de
Vile de Djerba, du côté tunisien, et de Ras at-Talqa et de Tripoli, du côté
libyen ; et c’est là que l’effet combiné de la présence de Ras Kapoudia en
Tunisie et de Tripoli en Libye infléchit la ligne légèrement vers l’est.

258
PLATEAU CONTINENTAL (OP. DISS. ODA) 273

Autrement dit, c’est le point d’infléchissement de la ligne d’équidistance.
La ligne suit ensuite un tracé dont tous les points sont à égale distance de
Ras Kapoudia en tunisie et de Tripoli en Libye.

3) Le point iii) est le point de la ligne qui se trouve à égale distance de la
Tunisie, de la Libye et de Malte. Malte n'étant pas partie à la présente
affaire, ce point n’est marqué que pour indiquer dans quelle direction la
ligne doit être tracée à partir du point ii). En fait, à ce point, une parti-
cularité du relief située à quelques milles à l’est de Tripoli, du côté libyen,
repousse la ligne un peu vers l’ouest, mais de façon négligeable.

4) Bien que seul le point ii) soit indiqué comme point d’infléchissement,
il en existe théoriquement d’autres. Cependant, le changement de direction
qui résulterait du choix d’autres points de référence sur la côte serait
toujours négligeable, en pratique, et le nouveau point de référence se
trouverait seulement à quelques milles de l’ancien.

5) Comme je l’ai déjà dit, entre la côte et le point i), toute ligne incluse
dans un certain rhomboédre peut constituer une ligne d’équidistance.
Peut-être ne serait-il pas inéquitable de proposer la droite reliant Ras Ajdir
au point i) comme ligne d’équidistance aux fins de la délimitation. Cette
ligne correspond en effet à une perpendiculaire abaissée sur des côtes
relativement courtes par comparaison avec les quelque 40 milles qui sépa-
rent Ras Ajdir du point i).

6) On trouvera ci-joint deux cartes, à titre d'illustration uniquement :
l’une indique la ligne d’équidistance proposée dans le cadre de la zone à
délimiter ; l’autre situe cette ligne par rapport à l’ensemble des côtes des
deux Parties.

188. Il serait vain de poursuivre, et de démontrer que la ligne proposée
satisfait à l'exigence d’une proportionnalité raisonnable, définie dans un
chapitre antérieur. Je pense toutefois qu’en menant à bien cette démons-
tration, on verrait que cette ligne pourrait utilement servir à vérifier le
caractère équitable de la ligne en deux segments retenue par la Cour. Sans
entrer dans plus de détails, je tiens, avant de conclure, à souligner l’un des
grands avantages de la méthode de l’équidistance, employée avec les pré-
cautions indiquées : c’est que l’équité qui est de son essence reste cons-
tante, quelle que soit la « région à considérer aux fins de la délimitation »,
et que l’on n’est donc pas soumis à la nécessité impérieuse de définir cette
région, ni de recourir à l’emploi arbitraire et artificiel de parallèles et de
méridiens.

(Signé) Shigeru ODA.

259
 

ener
a 2 orang

+ |
|

          

           

.

   

 
   

.

      

.

   

  

   

.

      
   

           

 

_.

  

.

  

-

        

 
    
    

  

          

    

 

     
     

.

  
 

  

    

     

 

   

Fe
.

                

    

  

       

           

       

     

  

à.

  

_

         

   

_

     

          

              

         

 

ao ae

   

     

       

   

  

           

        

            
    

 

     

. ae
eee ae S
Se a8
oe coe
oe ae

      

   

    

 

Se
;
ee

 
 

oo

   

 

.

             
           

   

Bee a
oe oes

        

oe

SS

       

 

   
 

     

  
  

  
  

         

            

pue _

          

 

          

      

 

     

    

  

  

   

 

    

  

ae

    

 

       

   

So ie

   
       

   

   
 

    

 
 

  
  

=

      

   

”

          

         

  

   

             

   

                                

    

-

 

ee

         

So

  

|

 

 

 

                                      

                   

      

 

               

     

                       

          

 
       

                

  

     

    

EE R
ORO se Sen _
oe .
ee ee : ee ne md
Fees a pe as ae
es Ce a

à |

 

  
PLATEAU CONTINENTAL (OP. DISS. ODA) 275

TABLE DES MATIÈRES

Paragraphes
INTRODUCTION 1-2
CHAPITRE I. LES TENDANCES DE LA TROISIÈME CONFERENCE DES

NATIONS UNIES SUR LE DROIT DE LA MER ET LA VALEUR JURIDIQUE
DU PROJET DE CONVENTION SUR LE DROIT DE LA MER

Section I. Les « tendances » telles que la Tunisie et la Libye les ont

interprètées 3-7
Section II. La formule du « consensus » à la troisième conférence

des Nations Unies sur le droit de la mer 8-9
Section III. Les textes de négociation 10-20
Section IV. Le projet de convention sur le droit de ia mer 21-26

CHAPITRE II. LA NOTION CLASSIQUE DE PLATEAU CONTINENTAL

Section I. Les premiéres revendications sur le plateau continental
et la position de la doctrine 27-36

1. « Préhistoire » des revendications sur le plateau continental

2. Position de la doctrine sur la notion de plateau continental
avant la conférence des Nations Unies sur le droit de la mer
de 1958

Section IJ. La notion fondamentale de plateau continental dans la
convention de 1958 sur le plateau continental 37-46

1. Le projet de la Commission du droit international
2. Le régime du plateau continental dans la convention de 1958
sur le plateau continental

Section ITI. Evolution des idées sur la délimitation du plateau
continental 47-55

1. Projet de la Commission du droit international
2. L’article 6 de la convention sur le plateau continental

Section IV. La portée de l'arrêt rendu par la Cour en 1969 56-64
1. Le plateau continental en droit international coutumier

2. Le sens de l’article 6 de la convention sur le plateau conti-
nental

CHAPITRE II]. PECHERIES SÉDENTAIRES ET DROITS HISTORIQUES

Introduction 65
Section I. La pratique et les doctrines historiques 66-73

1. L'exploitation des espèces sédentaires
2. La pêche par engins fixes

261
PLATEAU CONTINENTAL (OP. DISS. ODA)

276

Paragraphes

Section II. Les pêcheries sédentaires dans les conventions sur le
droit de la mer de 1958

1. Le projet de la Commission du droit international
2. Les dispositions des conventions sur le droit de la mer de
1958 .
Section III. Les pêcheries sédentaires à la troisième conférence des
Nations Unies sur le droit de la mer
Section IV. Les titres historiques

CHAPITRE IV. LA NOTION DE PLATEAU CONTINENTAL ET LES
TENDANCES RÉCENTES

Section I. Le coup d’arrét à expansion du plateau continental

Section IJ. Fluctuation des critères de la limite extérieure du plateau
continental
1. Critères proposés
2. Les textes de négociation

Section III. L'évolution de la notion de plateau continental

CHAPITRE V. LA NOTION DE ZONE ECONOMIQUE EXCLUSIVE ET SES
EFFETS SUR LA NOTION DE PLATEAU CONTINENTAL

Introduction
Section I. La notion nouvelle de zone économique exclusive

1. Apparition de la notion

2. La notion de zone économique exclusive dans les textes de
négociation de la troisieme conférence des Nations Unies sur
le droit de la mer

Section II. Le concept de zone économique exclusive et ses ambi-

guités

1. Les obscurités de la notion de gestion et de conservation

2. Faiblesses de la notion de mise en application des lois et
règlements de l'Etat côtier

Section III. Rapport entre le plateau continental et la zone écono-
mique exclusive

1. Régimes parallèles du plateau continental et de la zone éco-
nomique exclusive

2. L’exploitation des ressources minérales sous-marines selon le
régime applicable au plateau continental et selon le régime
applicable à la zone économique exclusive

CHAPITRE VI. LA TROISIÈME CONFÉRENCE DES NATIONS UNIES SUR LE
DROIT DE LA MER ET LES TENDANCES RÉCENTES EN MATIÈRE DE
DÉLIMITATION DU PLATEAU CONTINENTAL ET DE LA ZONE ÉCONO-
MIQUE EXCLUSIVE

Section I. Quelques propositions sur le mode de délimitation
Section II. Les textes de négociation

1. Les deux courants de pensée

2. La portée des articles 74 et 83 du projet de convention

74-84

85
86-88

89-93

94-105

106-107

108
109-120

121-125

126-130

131-133
134-145

262
PLATEAU CONTINENTAL (OP. DISS. ODA)

277

Paragraphes

CHAPITRE VII. PRINCIPES ET RÈGLES DE DELIMITATION DU PLATEAU
CONTINENTAL ET DE LA ZONE ECONOMIQUE EXCLUSIVE

Section I. Introduction

Section IL. La position des Etats tiers en matière de délimitation du
plateau continental
1. Considérations générales
2. Les Etats insulaires

Section III. Les principes équitables
1. La répartition équitable
2. L’équité géographique

Section IV. La proportionnalité en tant qu’élément de l'équité
géographique

Section V. La règle de l’équidistance

1. Application générale
2. Les îles en tant qu’irrégularités de la côte
3. Les hauts-fonds découvrants

CHAPITRE VIII. MÉTHODE PRATIQUE SUGGEREE
1. Méthode suggérée
2. Ligne suggérée

CARTES.

146

147-150

151-160

161-164
165-176

177-188

263
